Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 1 of 127




                   EXHIBIT 21
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 2 of 127




                                ********                    .
                   3 111111111 0
                       (N                                  ‘-
                            o                        •c•
                                41m 1 s s'

        How Wisconsin is Prepared
       for the November 3 Election

         Submitted to the Wisconsin Elections Commission
                                 September 1, 2020




                                                                       EXHIBIT
                                                                    DEF-WEC000001
                                                                       5001
                                                                       DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 3 of 127




                                                                    DEF-WEC000002



                                                                       DEF-WEC000001
      Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 4 of 127




                                   Table of Contents

Introduction                                                                                               1
2020 Steering Committees                                                                                   3
    Local Election Official Committees                                                                     5
    Internal Agency Planning Committee                                                                     5
Statewide Voter Registration System Preparations.                                                              7
    Testing, Platform and Server Preparation                                                                   9
    System Development in Response to COVID-19                                                             10
    Batch Label Processing                                                                                 11
    Absentee Intelligent Mail Barcodes and Addressing                                                      12
    Improved Functionality to Identify Errors                                                              13
MyVote.WI.gov Preperations                                                                                 15
    Background                                                                                             17
    Absentee Ballot Requests                                                                              18
    Tnformation for Voters                                                                                20
    Other Preparations                                                                                    21
Badger Books- Electronic Poll Books                                                                       23
USPS Coordination                                                                                         27
Planning Reports for Milwaukee, Madison & Green Bay                                                        31
     Municipal Reports- Appendix A, B & C                                                              93-120
Accessibility                                                                                             35
Sanitation Supplies & PPE                                                                                  39
Collaboration with the Wisconsin National Guard                                                            43
Poll Worker Recruitment                                                                                    47
Security Preparations                                                                                      53
    Security Initiative and Background                                                                     55
    Security Partners                                                                                      55
    Security Training                                                                                      56
    Information Security                                                                                   56
    Contingency Planning                                                                                   57
    Voting Equipment and Post-Election Audits                                                              57
                                      Wisconsin HectionsCommissioners
Ann S. Jacobs, chair I Marge Bostelmann Julie M. Glancey I Dean Knudson     Robert q3indell   Mark L Thomsen

                                   Administrator, Cheif Election Official
                                             Meagan Wolfe
                                                                                                    DEF-WEC000003


                                                                                                       DEF-WEC000001
      Case: 3:15-cv-00324-jdp Document01#: 401-21 Filed: 09/18/20 Page 5 of 127
                                           EL

                                               onT
                                                2
                                                            F c




                                    Table of Contents

Federal Grants and Local Subgrants                                                                              59
     CARES Subgrant to Municipalities                                                                           61
     County Security Subgrant                                                                                   62
     Municipal Security Subgrants                                                                               62
Voter Outreach Preparations                                                                                     63
    Background                                                                                                  65
    Public Education Program Details                                                                            65

Voter Mailer Preparations                                                                                       69
Local Election Official Training                                                                                73
    Overview                                                                                                        75
    Clerk Conferences                                                                                           75
    Training Webinar Series                                                                                         75
    Manual Updates                                                                                              76
    Poll Worker Training                                                                                        76
    Scenario Based Trianing                                                                                     76
Badger Voters Data Requests                                                                                         79
Public Health Guidance & Resources                                                                                  43

Customer Service Preparations                                                                                   89
Appendicies                                                                                                     93
    Milwaukee Preparation Plan                                                                                  95
    Madison Preparation Plan                                                                                   107
    Green Bay Preparations                                                                                     113
    Voter Mailer                                                                                               117
    Uniform Instructions                                                                                       121




                                      Wiwonn Bections Comm issioners
Ann S. Jacobs, chair I Marge Bostelmann I Julie M. Glancey I Dean Knudson I Robert   BD Ind ell   Mark L. Thomsen

                                    Administrator, Cheif Election Official
                                              Meagan Wolfe

                                                                                                         DEF-WEC000004


                                                                                                            DEF-WEC000001
           Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 6 of 127




INTRODUCTION

How Wisconsin is Ready for the November 3, 2020 Election: After the April 7, 2020 Presidential Primary election, the
Wisconsin Elections Commission committed to complete an analysis of the election, learn as much as we could from our
mistakes and succcsscs, develop a plan to improve the process, and show how Wisconsin is ready for the November 3,
Presidential Election.

This report demonstrates how the State of Wisconsin Elections Commission has prepared for the November 3, 2020
Presidential and General Election. Preparations for this election have been underway for the last four years. From
cybersecurity initiatives, development of training for Wisconsin's 1,922 local election partners, and the attention to voter
usability and information on the mechanics of democracy, we have been carefully planning for the 2020 election cycle.
This important groundwork was laid prior to April 2020, allowing us to quickly reinvent and repurpose election
administration technology and resources amid a global pandemic. The preparations were also required to be made within
the parameters of the law. The Wisconsin Elections Commission cannot change legal requirements or change dates,
deadlines, or procedures prescribed in the Wisconsin elections statutes. While adhering strictly to laws that may not have
been written to account for an election in a pandemic may be a source of contention, upholding these laws is of utmost
importance to ensure elections are conducted with fairness and in accordance to the standards determined by the Wisconsin
legislature and state constitution.

WEC staff have dissected the April election to learn all we can to prepare for November. We have analyzed the absentee-
by-mail process from every angle. That analysis can be found in the April 7 Election Summary and Next Steps Report and
the April 7 Absentee Ballot Report which were published in April and May, respectively. (https://elections.wi.gov/
index.php/node/6908.) In light of those findings, the Wisconsin Elections Commission has prepared and adapted our
technology, training, and voter information for November. The Wisconsin Elections Commission has also reinvented our
technology, training, and voter information to meet the needs of a new world that we could not have imagined a mere six
months ago. We have also analyzed the April election and found that our state maintains a solid and diverse elections
infrastructure consisting of high-tech cybersecurity and the low-tech resiliency and resourcefulness of Wisconsin election
officials.

The State of Wisconsin Elections Commission cannot administer the November election alone. There are 1,850 city,
village, and town election officials who are registering voters, issuing absentee ballots, recruiting, and training poll
workers, and planning for safe voting. There are 72 county election officials who are preparing and printing ballots and
securing their websites for election night results. In November there will be nearly 2,500 polling places requiring more
than 30,000 poll workers. More than 3 million eligible Wisconsin voters are expected to participate in the November 3,
2020 Presidential Election. Fair elections in our state are the responsibility of every Wisconsinite. We share the
responsibility to have enough poll workers and supplies to adequately run safe polling places in each of our communities.
We share the responsibility to question misinformation and to seek facts about how our elections are run. It is because of
the efforts we each make in these roles that Wisconsin is prepared for a fair and safe election on November 3.

We have also heard from Wisconsin voters that they do not want to simply hear that we are prepared for the November
election — they demand to see how we are prepared, how we will ensure fair, free, and secure elections. The Wisconsin
Elections Commission staff believes that transparency is the cornerstone of democracy. We believe Wisconsin's voters
have the right to know the details of what makes their elections fair. This report details the preparations the State of
Wisconsin has made to demonstrate we are ready.


                                            Wisconsin Elections Commission
                               How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                              DEF-WEC000005



                                                                                                                 DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 7 of 127




                                                                           2

                                                                    DEF-WEC000006



                                                                       DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 8 of 127




                   Section 1:
                   2020 Steering Committees




                                                                           3

                                                                    DEF-WEC000007



                                                                       DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 9 of 127




                                                                           4

                                                                    DEF-WEC000008



                                                                       DEF-WEC000001
            Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 10 of 127




2020 STEERING COMMITTEES

To begin the targeted planning for the November 3, 2020 Presidential election, WEC staff formed an internal steering
committee to coordinate efforts within the agency and with our local election partners. The steering committee efforts consisted
of two major efforts 1) creation of local election official workgroups, and 2) internal agency planning.

Local Election Official Committees: Wisconsin's structure for administering elections is unique in that while most other
states run elections at the county level Wisconsin runs elections at the municipal level with the counties playing a supporting
role. Wisconsin has 1,850 municipal election officials and 72 county election officials whose jurisdictions vary greatly in size
and access to resources. The WEC is tasked with creating training, building technology, and communicating with each
election jurisdiction. The needs of each jurisdiction are unique and WEC staff does not have the on-the-ground experience that
local election officials do. WEC staff recognizes that the only way to build effective training, technology and communications
tools for local election officials is to involve them in each step of the process and to value and incorporate their feedback.
2020 Vision was a program launched by the WEC in January 2020 focused on working with local election officials to prepare
for the 2020 election cycle.

The initiative included the formation of additional clerk feedback committees to provide local election officials a platform to
provide feedback and to drive the priorities of WEC planning efforts. Committees were formed on a permanent and ad-hoc
basis to address new challenges. Long-standing committees included workgroups on training, security, and communications.
New workgroups were also formed throughout the year that focused on the United States Postal Service, absentee processing,
and COVID-19. Membership of each group was made up of volunteer clerks from all corners of the state representing
jurisdictions of varying sizes. These dedicated clerks met on a weekly basis and are responsible for providing critical feedback
resulting in many of the successful improvement and preparations outlined in this report.

Internal Agency Planning Committee: WEC's internal steering committee was formed in November 2019 and began
creating specific plans related to each of the agency's statutory responsibilities and core functionalities and merging those
plans into the overarching calendar of the 2020 election cycle, which consists of four statewide elections. Over the last year the
WEC 2020 Steering Committee has met every other week to assist current agency teams and projects of the WEC through:

-Resource forecasting, including COVID-related resources
- Coordinating planning efforts across the agency specifically for the 2020 elections
- Monitoring and maintaining a 2020 calendar detailing upcoming deadlines, communications, and staffing needs
- Contingency planning
-Adjustment of overall schedule due emergent issues

The WEC 2020 Steering Committee was created with an eye towards November 3, 2020. While the impacts of COVID-19 on
the April election could not have been anticipated, this team meet through the evolving crisis to adjust planning efforts
including contingency plan drills, adjustment of agency resource allocation based on new needs, and the creation of additional
clerk feedback committees. Due to COVID-19, the 2020 Steering Committee has increasingly used meetings to ensure staff is
up to date on ongoing projects and deadlines local election officials may be facing. The sharing of project updates allows for
staff to clearly identify agency priorities and adjust competing projects, as necessary. These meetings also provide
opportunities for collaboration on clerk communications and coordinating clerk meetings, to ensure WEC staff are efficiently
communicating with clerks




                                               Wisconsin Elections Commission
                                                                                                                        5
                                  How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                                 DEF-WEC000009



                                                                                                                    DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 11 of 127




                                                                            6

                                                                     DEF-WEC000010



                                                                       DEF-WEC000001
 Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 12 of 127




Section 2:
                                                                                I
Statewide Voter Registration
Database Preparations




                                                                      DEF-WEC000011



                                                                        DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 13 of 127




                                                                            8

                                                                     DEF-WEC000012



                                                                       DEF-WEC000001
              Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 14 of 127




STATEWIDE VOTER REGISTRATION DATABASE PREPARATIONS

Introduction: WEC built, develops, maintains, and upgrades the statewide computer system that each of the local election
officials are required by law to use in order to store voter registration records, issue absentee ballots, record participation and
audit and maintain voter records. This complete end-to-end election administration system is used by over 3,000 municipal
and county clerks and their designees. Wisconsin's statewide system is a real time, living system that ensures records are kept
current and are maintained in accordance with statute. This system is where every voter registration is housed, along with
historical records of voter moves, name changes, and participation. The statewide system is also where absentee ballots
records are issued, tracked, and received ensuring only one ballot can be counted per-eligible, registered voter. Poll books are
generated from this system based on voter registration records, absentee information, ineligible lists, and complex addressing
that facilitates each voter receiving the correct ballot with their assigned districts and wards. WEC staff, along with the
feedback of our local election partners, carefully maintain this system and have made many preparations to ensure it is ready
for the November 2020 election.
Testing, Platform and Server Preparation: WEC built, develops, maintains, and upgrades the statewide computer system
that each of the local election officials are required by law to use in order to store voter registration records, issue absentee
ballots, record participation and audit and maintain voter records. Preparations to the system for the 2020 election cycle
began in May 2019 with the decision to upgrade all servers that host elections commission technical products and the
decision to upgrade the underlying platform for the voter registration system. Upon performing these upgrades, WEC systems
are now postured to quickly receive necessary updates and security patches as soon as they become available. WEC staff
spent the summer of 2019 preforming a full regression test of the system by testing every functionality in the voter
registration system and its integration points with related applications and other government databases such as the Division of
Motor Vehicles. The full regression test and subsequent upgrades were completed on November 15, 2019. These upgrades
created a stable foundation on which WEC staff could build new functionality to prepare for the 2020 election cycle. Staff
also implemented an improved change management process to track business requirements, development, and deployment.
Through the new change management process, staff can review the history of changes and easily refer to details and decision
points through the implementation which allows issues to be easily pinpointed and problematic code to be rolled back without
impacting other functionality.

Once the project to upgrade the servers and underlying platform system was completed, WEC staff shifted focus to adding
new features to the system. In December 2019, WEC staff implemented a new communication feature to the statewide
system. This feature allows WEC to share secure communications with local election officials about the technical operation
of the system without having to rely on email. This system offers a more secure way to transmit technical information and
data than email which can introduce cyber risks to the data and the user's device. Using a protocol that is similar to secure
messages a user may be used to seeing from their online bank or other secure transactions, when a new message is posted by
WEC, users are notified of the new communication through an email alert. Users with system credentials, that include
multifactor authentication, then log into the voter registration system to review the message and download any attachments.
This process change has helped to minimise cyber risk, segregate technical communications, and follows safe email practices
by avoiding the transmission of attachments and links through email.

Testing and fixes to prepare the system for the additional traffic and volume that only accompanies a Presidential election
continued through the three other statewide elections, and one special congressional election that were held thus far in 2020.
Ballots were issued for the first statewide election in early January and there has been an active election in the statewide
system without a gap for the remainder of the year, making it difficult to find windows of time to make major changes to the
system. While major system changes cannot occur during an active election, WEC staff still worked with clerks to identify
system bugs that were not identified in upgrade testing. WEC staff also continued to incorporate other required datasets into
the system to create real time efficiencies and data comparison. For example, WEC receives data sets, as required by law,
from the departments of vital records and corrections, the court systems, and other sources.




                                                  Wisconsin Elections Commission
                                     How Wisconsin is Prepared for the November 3, 2020 Election                           9

                                                                                                                     DEF-WEC000013



                                                                                                                        DEF-WEC000001
                                                              ,0.
            Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 15 of 127
                                                         O
                                                              I/          0


                                                              111111111

                                                          0

These data sources are used to flag voters who are no longer eligible to vote because they are either deceased, have been
deemed incompetent by court order, or have been convicted of a felony. While these checks have always been conducted in
the system, the new integration allows increased efficiency for WEC and clerks to process the flagged records in order to
increase the data quality of the voter rolls and produce statutorily required audits of voter participation.

Additionally, because the first statewide election was held in February, clerks and the WEC staff had opportunities to review
the changes to the system in a live, low turnout election to observe any additional changes that needed to be made. On such
area for improvement was identified for county users who contract with their municipalities to enter data into the system on
their behalf. These users noted a lag when changing between jurisdictions during high traffic periods of use in the system.
After some investigation, WEC staff adjusted storage and access protocols for these jurisdictions so county users are now able
to navigate the system and complete required tasks efficiently.

System Development in Response to COVID-19: By mid-March, the COVID-19 pandemic had arrived and was driving a
major change in voters participating using the absentee by-mail process. Historically, an average of 6% of voters who
participated in any given election voted absentee by mail. In April 2020, more than 60% of voters who participated in that
election opted to vote using absentee by-mail. When the current statewide voter registration system was built in 2016, and
during subsequent upgrades, historical analytics and voter behavior were used to design and adjust the system in consideration
with how Wisconsin conducts elections. While absentee by mail and by-mail voter registration options are accounted for in
the system, most municipalities had never received a large volume of absentee requests or issued a significant number of
ballots by-mail. This change in voter behavior occurred almost overnight. Because of this sudden change, clerk activity in the
statewide system also changed significantly and without notice. Historically, in the weeks prior to an election very few clerks
are using the statewide system as most have entered their election plans and have shifted their resources to in-person voting.
In April, all pre-election activity shifted from in-person absentee voting preparations to clerks using the statewide system to
issue, receive, and process absentee applications and ballots at the same time. This resulted in an unprecedented pre-election
usage spike in the system. Ultimately, the system performed very well but required around the clock monitoring, increases to
server capacity and load balancing, and auditing to handle this unique system user traffic.

The statewide voter registration system also required several updates to accommodate court-ordered extended deadlines for
absentee requests and online voter registration. These extensions meant changing automation in the system to assign voter
records and allow requests for the new deadlines and elections. WEC staff also monitored capacity of the system to ensure
adequate memory space. Multiple increases of memory were needed to keep pace with absentee requests and attached copies
of photo IDs. WEC staff also created two significant new processes to assist local election officials with the two challenges of
decreased poll worker recruitment and increased absentee utilization. These changes prepared the system not only for the
April election but are permanent improvements to the capacity of the system that will allow the system to handle significant
changes and increase traffic to the site leading up to November.

Several municipalities approached WEC staff for help in using the voter registration system to support consolidated polling
places, as many municipalities had to reduce their number of polling places due to low number of available poll workers.
WEC staff created "poll book" reports or pages so that jurisdictions with consolidated polling places could use the system to
check in voters, produce and print an individual poll book page for them, and record new registrations and participation in real
time on election day. These processes had not been conceptualized previously and required significant development and
testing in order to be completed within one week. Again, these changes are permanent improvements to the system. These
changes allow jurisdiction to use the statewide system on election day in the event of an emergency consolidation or other
changes in polling locations.

Another adjustment that staff created for the system to account for a large increase of absentee ballot requests was an absentee
ballot request report that efficiently documents when a voter submits a request that includes a photo ID. This change was
significant because it allowed clerks to view lists of applications within the system which could be verified against requests
received by email. The report also allows clerks to data enter requests from a single, consistent spreadsheet rather than by
opening hundreds or thousands of individual absentee request cmails.

                                              Wisconsin Elections Commission
                                 How Wisconsin is Prepared for the November 3, 2020 Election
                                                                                                                      10

                                                                                                                 DEF-WEC000014



                                                                                                                    DEF-WEC000001
                                                                s,4
             Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 16 of 127



                                                             00,
Wisconsin law requires first-time absentee by mail to submit a photo ID with their request. In 2020, many voters requested an
absentee ballot by mail for the first time meaning their emailed absentee request needed to include a picture file of their photo
ID. Because some clerk email accounts faced capacity limits, the new report allowed for the storage and transmission of these
large files to be handled outside of email limitations. The statewide voter registration system also faced storage and capacity
limits because of the volume and size of the photo files. The state system capacity, storage, and processing time have been
adjusted to handle and anticipate a continued large volume of absentee request and photo ID files for November
In June, the absentee photo ID report was further augmented and integrated through the implementation of MyVote Pending
Absentee Applications functionality. This new functionality was built to address the burdensome data entry required for clerks
to manually enter absentee ballot requests with photo IDs submitted through MyVote. Previously, if a voter made an absentee
request through the MyVote website, the system generated an email and a photo ID file that the clerk had to review and then
enter the system if the request was valid. Now, requests by registered voters submitted through MyVote generate a pending
record in the voter registration system. Clerks still receive an email notification that a new request has been submitted, but
now can simply log into the system to review the details of the request and approve or decline the request based on the validity
of photo ID. Using the new functionality, clerks remain the ultimate decision maker on if an absentee request is valid, as
required by law, but it eliminates the need for clerks to data enter the request or store the application or photo file outside of the
statewide system. The system also allows clerks to generate correspondence to a voter altering them to a deficiency in their
application. WEC staff have also implemented a more efficient technical method for storing photo IDs within the statewide
system for both initial review and for archiving on the behalf of clerks.

WEC staff are developing a similar process to provide clerks with a digital version of absentee applications returned to the
WEC office because of the WEC voting mailer to be sent in early September. A WEC staffer will data enter the applications
into the statewide system, clerks will then review the application through the MyVote pending functionality. Through the
system, clerks will be provided all application information pre-entered in the statewide voter registration system, an electronic
copy of the voter provided photo ID, and a scanned copy of the original absentee request. Clerks will then approve or deny the
application in the system. If a clerk denies an application for insufficiency, WEC staff will perform some outreach to voters
who provide incomplete absentee applications based on the clerk's determination. For example, if a clerk reviews the
application and finds that the voter has submitted an out of state driver license as photo ID, they will check a reason for denial,
this will then generate a letter to the voter explaining that they have not provided an acceptable photo ID and that they will
need to provide an acceptable photo ID to their clerk before their absentee ballot can be sent. The same alert message will also
be displayed in the voter's application history on the MyVote website.

Batch Label Processing: While the statewide system does not issue actual ballots, clerks are required to use the system to
track when they have sent each ballot. This process includes a functionality for clerks to generate outgoing and return mailing
labels and to generate milestones in the system based on the creation of the labels. Between the April and June 2020, WEC
staff worked with clerks to redesign the batch process for issuing absentee ballots by-mail to meet clerk expectations, remove
opportunity for error, and improve system performance. Prior to the April 7 primary, very few clerks issued large batches of
absentee ballots. Most clerks had a manual process issuing single ballots and writing the address on the envelope. For the
April primary, all communities received a large volume of absentee ballot requests and needed the option to use the statewide
system to issue ballots and print mailing labels in batches for the first time.

While this functionality has always been available, historically only the largest jurisdiction needed or used this functionality.
Based on the new volume of absentee requests, the batch ballot request process has been redesigned so that it will work well
for jurisdictions of all sizes. One of the biggest improvements has been to create clear stages in the batch process. The process
now starts with the clerk selecting criteria and settings and then generating a forecast of the number of ballots that will be
included in the batch.

                                                Wisconsin Elections Commission                                              11
                                   How Wisconsin is Prepared for the November 3, 2020 Election
                                                                                                                      DEF-WEC000015



                                                                                                                         DEF-WEC000001
            Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 17 of 127




The system returns the number of absentee requests meeting the selected criteria and a list of the absentee requests the clerk
may review to ensure all expected requests were captured. Clerks then decide to proceed by processing the batch ballot
request, which will start the process of generating the ballot records, or the batch may be deleted if the clerk needed to
recreate the batch. When all ballots have been created, a clerk can compare the "Original Application Count" number with the
"Original Ballot Count" numbers to make sure all expected applications have created a ballot. Until these two numbers
match, the user will not be able to print labels. Previously, clerks would print labels through a list of ballots concurrently
generated against a batch.

These measures prevent users from inadvertently printing labels before the batch has finished. The additional comparison
points allow jurisdictions who may be dealing with thousands of requests in a single day to have multiple opportunities to
compare their numbers and identify any issues in the creation of their mailing labels versus the number of actual ballots being
sent. Any changes to the original counts are clearly visible to the clerk user through the "Current Application" and "Current
Active Ballot" display on the system dashboard. Further, clerks using a mailing label generated through the batch process
also allows clerks to see all required information about the ballot, including a unique identifier that relates the ballot
certificate to the voter registration and absentee request. As a result, a clerk uses the identifier to scan in ballots as they are
received rather than data entering the receipt of the ballot. This data is then used to display in the voter's record on the
MyVote website and to generate a watermark next to the voters name in the pollbook showing that the voter has returned their
ballot and it not eligible to receive a ballot at the polls on election day.

Absentee Intelligent Mail Barcodes and Addressing: WEC staff began regular meetings with USPS representatives in
April to review the options available to implement intelligent mail barcodes (IMB), a tracking system used by the USPS to
document the journey of a piece of mail through the postal system. There is no cost associated with IMB software, though
WEC was required to sign up for the Business Customer Gateway so a unique mailer ID to be included in the barcode could
be assigned. There was also a significant cost associated with staff time to develop and integrate IMBs into the statewide
system batch label process. An IMB also contains a barcode identifier, service type identifier, sequence number unique for a
period of at least 45 days, and the delivery ZIP Code. This information combines to create a unique barcode that is scanned
by USPS at various points in the mail stream, most frequently at the nearest processing center. Staff worked through May and
early June to design, develop, and test how information will be displayed to clerks in the voter registration database and to
voters on Myvote.wi.gov_

The system changes to associate an IMB to absentee application records were implemented in the voter registration system on
June 13. All existing applications with a ballot delivery method of mail were updated with IMBs at that time. In preparation
for the August 11 statewide partisan primary, clerks began to process absentee applications in the system. The new process
currently provided two labels: 1) the outgoing voter address label with a printed IMB and 2) the voter information label with
standard 2-D barcode applied to the certificate side of the absentee ballot return envelope. The voter information label
provides consistency, reduces voter errors, increases legibility for easy processing when the ballot arrives back to the clerk
office, and provides clerks an efficient method to scan ballots as returned to the clerk's office.

WEC staff began receiving data files from USPS with scan event data on June 18, 2020. Data generated from the scans arc
aggregated into files that are imported into the statewide system and associated to the ballot every four hours. Scan event
information on each absentee ballot envelope with an IMB is visible to clerks through the statewide system where they can
see when the ballot was received by USPS, where the ballot was last scanned, and the anticipated delivery date of an absentee
ballot envelope. The statewide system will use the first scan event to populate the "Date Ballot Sent" field on a ballot. When
scan information is available, a clerk can view the last city, state, and ZIP Code for the last scan event through the voter
registration system. More general milestones are displayed on the MyVote website for voters, but clerks can reference the
more detailed tracking information through the statewide system to answer voter questions and to identify mailing issues.
                                                 Wisconsin Elections Commission
                                                                                                                         12
                                    How Wisconsin is Prepared for the November 3, 2020 Election
                                                                                                                   DEF-WEC000016



                                                                                                                      DEF-WEC000001
           Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 18 of 127




Since the implementation of IMBs, clerks are using the USPS data to confirm when a ballot was inducted into the mail
system. In the first few weeks of use, it was discovered that some local postmasters withheld absentee ballot mail for local
delivery, rather than sending it to a regional mail processing center. In these cases, no scan occurred as scanning typically
happens at the regional center. While IMBs can provide verification that a clerk charged with fulfilling absentee ballot
requests did indeed place a ballot in the mail, their use cannot be mandated or expected on every absentee ballot. While the
statewide system provides a method to print labels for absentee ballot envelopes, it is up to the local municipal clerk to
decide to use these labels. There are also some local or rural post offices that do not have scanning equipment to activate
the tracking process. Therefore, for some jurisdictions who use IMBs, ballots may not start tracking until the ballot reaches
a regional sorting center.

In preparation for the August 11 statewide partisan primary, clerks were able to use IMB 's for absentee ballots that were
issued. The process was closely monitored to identify any issues and adjust the approach in preparation for the November
election. In June, staff found approximately 30,000 of I 1 million absentee applications were associated with an "invalid"
IMB. This means that USPS will be unable to decode the IMB and transmit updates on the status; however, these absentee
ballot envelopes were still able to navigate the mail as previously done without an IMB. The root issue was resolved on the
same day for any future applications or ballots. These absentee ballot records were flagged in the voter registration system
on July 2 and communicated to clerks as invalid through a post and email from the statewide system News. An update to
the IMB formula has been made that will allow clerks to more easily verify the number of ballot mail pieces processed by
third parties like United Mail Service and Pitney-Bose against the number of ballots issued by their office.

Improved Functionality to Identify Errors: WEC staff have created an absentee data reconciliation report in the
statewide system. This report provides statistics such as number of ballots issued or number of in-person absentee voters on
a per-day basis, in addition to total numbers for the specific election specified for the report. The report will also focus on
three areas of action for a clerk: 1.) applications without ballots, 2.) ballots without a date ballot sent and 3.) mailed
absentee ballots without any USPS data for seven or more days. These reports will provide lists of names to help clerks
identify specific voters who may need to be contacted for follow up on photo ID issues, where ballots need to be issued,
ballots that are missing critical data, and ballots that should be investigated and potentially re-issued. (USPS has advised
seven days is a reasonable amount of time to expect scan information.) This report will be a critical improvement that will
allow clerks to identify any discrepancies in the number of ballots issued and to flag local election officials to any potential
ballots that were not sent or that may have gone missing in the mail process. WEC is continuing to work with clerks to
develop guidance on cancelling ballots that have experienced mailing issues and reissuing ballots as soon as these issues are
identified.

In addition to the described absentee improvements, WEC staff have continued to work on pre-pandemic planned projects
like the option to import lists of address into the voter registration system. The mass address tool will allow WEC staff to
receive lists from municipal or county clerks in a specific format and import those address into the voter registration system.

The mass address tool will allow WEC staff to receive lists from municipal or county clerks in a specific format and import
those address into the voter registration system_ WEC staff will begin to use this function in a limited fashion ahead of the
November election. Addressing changes occur daily because of new construction, changes to street name and addressing
conventions, municipal annexations, and consolidations. Municipal and county land information offices are the custodians
of this data and are the first entity to create these data sets. Voter registration relies on correct addressing data. When a
voter registers to vote they need to be assigned to the correct districts and wards in their voter record. This ensures they
receive the correct ballot.



                                                Wisconsin Elections Commission
                                                                                                                       13
                                   How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                                  DEF-WEC000017



                                                                                                                     DEF-WEC000001
           Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 19 of 127




Finally, staff have improved the addressing accuracy of felon records sent to WEC by the Department of Corrections and
other data sources that provide ineligible voter information. With the new changes, ineligible voter records will update with
geocode-informed data allowing for concise matching. These flagged records will then appear on each municipality's
ineligible list which they are required to have on hand at each polling place in November. The improvements allow for more
accurate matches to identify ineligible voter records, preventing ineligible voters from receiving a ballot by mail or from
being issued a ballot at the polls on election day.




                                               Wisconsin Elections Commission
                                                                                                                    14
                                  How Wisconsin is Prepared for the November 3, 2020 Election
                                                                                                               DEF-WEC000018



                                                                                                                  DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 20 of 127




                    Section 3:
                    MyVote.WI.gov Preparations




                                                                            l5

                                                                     DEF-WEC000019



                                                                       DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 21 of 127




                                                                            16

                                                                     DEF-WEC000020



                                                                       DEF-WEC000001
             Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 22 of 127




 MyVote_Wlsov Preperations

Summary: The MyVote.Wi.gov website is the WEC voter portal that allows voters to register to vote online, request an
absentee ballot, track their absentee ballot, find their polling place, view a sample ballot, and more. All of the data
displayed on the MyVote website is generated directly from the statewide voter registration database. This means the
relevant data is coming from the records reviewed and created by each of Wisconsin's municipal clerks. Commission staff
deployed several updates to the MyVote Wisconsin website in response to lessons learned from the April Spring Election
and Presidential Preference Primary and anticipated challenges for the November General Election. These changes include
an updated absentee ballot request process that better explains what is an acceptable photo ID when one is required, a
request review page where voters can confirm the information they provided is accurate and are provided an opportunity to
make corrections, and a new confirmation page when a request is successfully submitted. MyVote absentee information
has also been updated to incorporate Intelligent Mail Barcodes (IMB) tracking information and all requests submitted via
MyVote, regardless of photo ID status, create a trackable record in the statewide voter registration system. This section
summarizes most of the major MyVote projects implemented or planned for the November General Election

Background: The onset of the COVID-19 pandemic, followed closely by the April Spring Election and Presidential
Preference Primary, produced many challenges for the MyVote Wisconsin website. Features like requesting an absentee
ballot were previously used by voters, but never at the rate they were utilized in the lead up to the April 2020 election.
Deadlines for online voter registration and for absentee requests were extended multiple times by court actions prior to
this election and deadlines for ballots to be returned and witness requirements were also changed. Deadlines and dates are
all currently hardcoded in the MyVote system and in the data exchange with the statewide voter registration system.
Therefore, each change required extensive development and testing to avoid unintended consequences.
As the scale of the demand became apparent, WEC staff engaged in extensive load testing prior to the election and up to
election day to ensure that the site could handle record breaking traffic. Increasing capacity as it was needed required
around the clock monitoring of the site. Staff also made changes to streamline the address searching and validation
processing order to reduce load on MyVote servers. Certainly there were unique challenges and obstacles for some voters
at the election, but the work of WEC program and IT staff in maintaining and modifying MyVote, as well as the
performance of the website itself, was a key factor in accommodating a significant level of voter turnout, second only to
the record turnout for the 2016 Spring Election and Presidential Primary.

Following the April election, WEC staff conducted extensive usability studies on the MyVote site to better understand and
adapt to new voter behavior patterns. Traditionally, voters used the site to facilitate in-person voting. New voter needs now
drive traffic to the site for all electronic and by-mail transactions. As a result, WEC staff worked to augment voter
workflows for online voter registration and absentee ballot requests. Utilizing the CARES Act grant, WEC staff also
worked closely with clerks and the USPS to incorporate intelligent mail barcodes (IMBs) into the absentee process.


With the input of voters and clerks, staff ultimately identified three major objectives for the MyVote Wisconsin website
prior to the November General Election. These objectives, in turn, ultimately led to the development and implementation
of over 30 technical changes to system. The three objectives were/are:
1. Improve usability of MyVote absentee ballot request process.
2. Provide enhanced transparency to voters and clerks on the status and location of an absentee ballot.
3. Provide voters clear and complete information about their November voting options.



                                               Wisconsin Elections Commission
                                                                                                                       17
                                  How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                                  DEF-WEC000021



                                                                                                                     DEF-WEC000001
              Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 23 of 127

                                                                                               a 111111111
                                                                                                       cf,
                                                                                                               ,
                                                                                                  o MMls


Absentee Ballot Requests: The April 2020 election introduced hundreds of thousands of voters to the absentee
process for the first time. Naturally, many were unfamiliar with the process and did not understand the
requirements. Common errors included:
  -Providing a written request (letter or e-mail) with insufficient information
  -Submitting a personal photograph instead of an acceptable form of photo ID
  -Not completing the on-line application process

An additional complication resulted from third parties mailing absentee application request forms that did not adequately
highlight the photo ID requirement. In these cases, the clerk was unable to fulfill the request until they could follow up with
the voter to obtain a valid photo ID. Most voters do not provide a phone number or email, so the clerk must rely on a mailed
notification to the voter that their request is not yet valid. Clerks in these situations were often unfairly blamed for not
fulfilling a request that was not valid in the first place.

Submitting a request online through MyVote has become the most popular method to submit an absentee ballot request.
Through observations of voters, WEC staff found that the previous language for photo ID upload was confusing and that
voters were looking for absolute confirmation their request has been received by the clerk To address these issues, staff have
simplified and improved the instructions that accompany photo ID upload.


               iirOuE9T AN ABSENTEE BALLOT
                                                                                                               REQUEST AN ABSENTEE BALLOT
                                                                             •-••••••••• hem
                                                                                                           Review and subrnri rny absentee ballot reQuett
                                r•fe tesponi atquenrs a "Etat)
                                                                                                          MIME       Oa Vow
           Plano upload arm al Mar •rompt.ibi• photo IthIOW 1•••••••. e• lamla lathude
           • Ada 0 , 0 011••• Kt at Aarea bolo. (hch Nrro •delhwei 000•••••14•01 tln
                                                                                                          Adsess ream he recta          ao Kee   212. E Marrow      AA*, tArlsce. Ai 53799
           orrafrabla go•ab• m rionm•rmaryt.
               • W.r             ii• ••=.4•••••     • urainaw.caewietiirkcaina                            !hies I Ara ervo sem wet sere      t13 Wein. lhaseA          53709
                        aawl fir emAlpt               o.w.r       maw
               • la P.P."                             Idler
                                                                                                          I    rtip•eita‘10•671 SF       w •k•Ocr•                       ening IMMO
               • ••••=•• Mat) 6.4
                                                    • I•••••••• Promo marl
                                                                                                           Photo op comd   Rang; fo.ecvat" Upoadvd
                  maiale    110ara&Wria•
                        stites Air 001            Auel9tAblelpfte,to 1131
                     I LOAM                                                                                   I Woe tor*   term bee d      woks*        i an a salted [WM. US ieNt alostIIsmell
                                                                                                         Atm mut et thine /*cm" how%       Nsek4 Aft dia•ar ream NAa Wei Ifpun               doti rtuoing
                                                                                                         examen NO re pram rum la 'rope I re ma Dom* lewd *Went* routingMe tared                   erpurae
                                                                                                         tar1E.10,WWIMdry IFMNICVM11&MAO*" Oi.•• NMI I CIPW• Mu2ti/101M WI -0, 10:1, 1
                                                                                                         motImp go.mull fi hart arin4414fahvawmax., m1y it 'Amman,                             •
                       WOK on.ft. a tw ...11.M.ri11.NI *OM                                               oct Weal Unit •




Staff also added a new step to summarize and provide the voter a fmal review of the information to be submitted along with
their absentee ballot request, such as mailing address information. Voters are also encouraged to provide phone number or
email information so that a clerk may quickly follow up on any issue with the request or ballot.
                                                  Please consider submitting your contact information below In case your clerk needs to follow up on your request
                                                  toptional)
                                                  Email Address:




                                                  Phone Number




 Finally, the voter's fmal screen in the process provides a progress bar that displays clear confirmation they are in the
 submission step and what additional steps they should expect through the ballot's lifecycle. The previous four step tracker
 was replaced by a more detailed and flexible six step tracking bar.
                                                                            Wisconsin Elections Commission
                                                                                                                                                                                                     1$
                                                               How Wisconsin is Prepared for the November 3, 2020 Election
                                                                                                                                                                                             DE F-WEC000022



                                                                                                                                                                                                   DEF-WEC000001
            Case: 3:15-cv-00324-jdp Document #: 401-21
                                                E EC   Filed: 09/18/20 Page 24 of 127  N   2 5




                                                                                    a 111111111
                                                                                            cf,                 ,s
                                                                                            O
                                                                                                 4' M14 I 5 5



Old Tracker:                                 Timm youlot otwassfulty subtotal% your abootura ballot onion*. Ihe teiorst has                      wttnutIe4
                                             to yrnAt municipal ,I., fro                     wal ir. en. a lulbst Ina IS.. rh.(elon4s) Imo t.7.1.41

                                             Abnootoo Traildno lolotratrOon;


                                                          Mt5aaT; an          Pallet rogue.
                                                             biTett t           rocrivoil
                                                                               Ape It 2020




                                             Yeti tab 511 OnsIfe pn100,11   w about to.,                EPEOP 'PANNE and vvrw yuka tVIIWT sin alt# SPIAAPE



                                             IS you ANWII lb ASIEWEE a CIWWEI yesor Peqw•vt, DL.n. conlIwt




New Tracker:                                                                                                                                     Absentee          Completed
                           Absentee                  Absentee                      Absentee
                                                                                                                       Absentee                    Ballot           absentee
                            request                   request                       Ballot in
                                                                                                                       Ballot sent              anticipated       ballot received
                           submitted                 approved                       process
                                                                                                                      June 7, 2020                delivery            by clerk
                          June 3, 2020              June 4, 2020                  June 5, 2020
                                                                                                                                               June 10, 2020      June 14, 2020


Data presented in the tracker can also now alert voters in the event a problem is detected with their application or ballot. For
example, in the previous tracking system, a request without photo ID would appear to the voter as if a request were never
submitted or received. The new system allows variable messaging to alert a voter if their request was submitted by not
approved by the clerk. The new tracking bar also includes variable date fields that draw information directly from USPS
reporting based on the ballot's intelligent mail bar code, including anticipated delivery information. This code (shown at the
arrow below) allows the USPS to track individual mail pieces in the postal system.

                      darriple 3.975 inches a 51375 alches Business Rapty Mad Envelop* Pdasionzon•• is Si10•11ill Fly)
                                                                                                     113 Ode...—.                        2A3

                         MR JOHN VOTER
                         12345 MAIN ST
                         BADGERVILLE. WI 55555                                                                              11111                 MOPOSTAIN
                                                                                                                                                   MEOMMARO
                                                                                                                                                  'WILED
                                                                                                                                                     ISE
                                                                                                                                                 UMW) STATES




                                                                                                                     IA

                                          BUSINESS REPLYAwMAIL
                                          AtDTQb6lM
                                               POSTAGE NIA BE AND IST ADORE UWE


                                            11411
                                                4/111111.1143.4111110.0.1014111.14111.114111
                                            ELECTION MAIL
                                            111011W VAI L 5`e an
                                            BACGERVILLE. WI 55555




                                                                                                                                                   NOT TO SCALE



Staff also addressed the issue of the burdensome data entry required for clerks to manually enter in absentee ballot requests
with photo IDs submitted through MyVote. Requests submitted through MyVote now generate a pending record in the voter
registration system. Clerks still receive an email notification that a new request has been submitted, but now can simply log
into the system to review the details of the request and approve or decline the request based on the validity of photo ID.

Since implementation on June 15, WEC staff have received very positive feedback from clerks on the reduction in required
data entry for absentee ballot requests. Staff hope to further improve the process by reducing the image size of photo IDs so
that clerks do not need to scroll through a photo for adequate review. Clerks and voter groups have also praised the
improvements to the absentee request process being more user-friendly. For the remaining elections, staff and clerks will
direct voters to use the updated online process, especially highlighting the ease of use of the photo ID upload step when
accessed through a smart phone.

                                                         Wisconsin Elections Commission
                                                                                                                                                                                       19
                                            How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                                                                                                    DEF-WEC000023



                                                                                                                                                                                      DEF-WEC000001
            Case: 3:15-cv-00324-jdp Document #: 401-21
                                                  C                     sN C,
                                                       Filed: 09/18/20 Page 25 of 127

                                                                        111111111
                                                                       0 4, mis5`0
Information for Voters: Staff have also expanded the volume of information available to voters, paying special attention to
several topics that proved critical in April. Voters new to absentee voting, and voting in general, found the array of deadlines
to consider confusing, even before court orders caused deadlines to change with little notice. While the information was
available on the agency website, the MyVote Wisconsin website is more familiar and user-friendly destination for many
voters.

The MyVote site now contains relevant voter deadlines in one place, covering Voter Registration and Absentee Voting:
         Voter Registration - Deadlines for the November 3. 2020 General Election
         Voters can register in the following ways. All voters must provide a Proof of Residence document when
         registering to vote by mail, in-person in the clerk's office, or at the polls on Election Day.



        October 14, 2020 - Deadline to Register by Mad- Your voter registration form, along with pr oot of residence must
        be postmarked to your mlifiLciaatcterkno later than October 14. 2020. Find your Municipal Clerk's Contact
        Information

        October 14, 2020 - Deadline to Register toirszte_onlinf. - Voters who are able to match their name, date of birth,
        Wisconsin Driver License or State ID number, and address with the Wisconsin DMV can register to vote online
        through October 14, 2020.

        October 30, 2020 @ 5:00 p.m. - Deadline ro Register in Your Municipal Clerk's Office- Voters may register in-person
        in their municipal clerk's office during the clerk's business hours until 5:00 p,m. on October 30. 2020. Find your
        Municipal Clerk's Contact Information

        November 3, 2020 from 7:00 a.m.-8:00 p.m. - Register to Vote at Your Polling Place- Voters can register to vote at
        their polling place on Election Day, November 3, 2020. Find your Polling Place i

                          Absentee Voting- Deadlines for the November 3, 2020 General Election
                          All voters in Wisconsin can request an absentee ballot be mailed to them for any reason. Voters must be
                          registered before they can request an absentee ballot. Voters may request their absentee ballot In writing.
                           To request an absentee ballot on MyVote.wi.gov click here. You must provide a photo ID with your absentee
                          ballot request, more information on photo ID can be found tea.



                        October 29, 2020 @ 51)0 p.m. - Deadline to Request an Absentee Ballot Regular nod Permanent Overseas Voters - If
                        you are a regular or a - rr,,,9Pnt Overie.as Voter your absentee ballet request must be received by your
                        munic tp. µrk no later than 5:00 p.m. on October 29, 2020.

                        October 30, 2020 @ 5:00 p.m. - Deadline to Request an Absentee Ballot-Indefinitely Confined - If a voter
                                             J. your absentee ballot request must be received by your municipal clerk no later than 5:00
                        p.m. on October 30, 2020.

                        October 20, 2020. possibly through November 1, 2020 • Deadline for In-Person Absentee - Voters can possibly
                        request and vote an absentee ballot in-person in their municipal clerk's office through November 1, 2020. Office
                        hours vary by municipality. Some municipal offices may not offer additional in-person absentee hours. Please
                        contact ynur municipal riPrk for absentee voting hours.

                        November 3, 2020 5:00 p.m. - Deadline for Hospitalized Voters - Voters who are in a hospital may request a
                        ballot be brought to them by an appointed agent if they are hospitalized in the 7 days preceding the election.
                        Hospitalized electors may request an absentee ballot between October 27, 2020 and November 3. 2020 at 5:00
                        p.m.

                        November 3. 2020 @ 5:00 p.m. -Deadline ro Request an Absentee Ballot-Military - If you are a voter in the military,
                        your absentee ballot request must be received by your municipal clerk no later than 5:00 p.m. on November 3,
                        2020.

                        November 3. 2020 @ 8:00 p.m. - Deadline to Return Absentee Ballot - If you have already received an absentee
                        ballot, you must return your absentee ballot by mail or delivery to your municipal clerk. Your ballot must be
                        received by your municipal clerk no later than 8:00 p.m on Election Day November 3.2020.

                                                            Wisconsin Elections Commission
                                                                                                                                               20
                                         How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                                                         DEF-WEC000024



                                                                                                                                              DEF-WEC000001
             Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 26 of 127




 Staff also created an information page for voters interested in volunteering as a poll worker. As with voter deadlines, the
 information is available on the agency website but perhaps not as easy to find as it is on MyVote. The poll worker widget on
 the MyVote website generates an email to the voter's municipal clerk. A link to this page is also an important recruitment
 tool as clerks as well as groups who are undertaking efforts to recruit poll workers can share this link. WEC staff has also
 built a poll worker recruitment tool into the online voter registration function that allows voters to indicate that they are
 interested in becoming a poll worker. Municipal clerks can then generate a report from the statewide voter registration system
 that shows who has indicated interest in serving.




                              ("How                     to Become a Poll Worker

            Wisconsin Is looking for citizens to serve as poll workers for the August 11, 2020 and November 3.2020
            elections. Many of our veteran poll workers have to sit this one out, so we need younger citizens to step up!
            Due to the COV1D-19 pandemic many Wisconsin cities, towns and villages are looking for extra volunteers to
            assist with running the election,

            If you are interested, find your clerk by searching using your address here: hilps;limyyQteAti,gclvien-
            usllyMunicll aelt. just click on their email address to send them a message with "Poll Worker Applicant" in
            the subject Ilne with a few words about your interest and your contact information!

To ensure continuity of service for voters, the agency provides official, accurate address and polling place data to the Voter
Information Project (VIP) prior to each election. This is to ensure other look up tools (such as Google) have accurate, official
data and are not relying on another addressing data set. This also ensures that official polling place and ballot data is available
on Get to the Polls, which is a backup to MyVote and part of WEC's contingency plan. At many scheduled times prior to the
election, the Commission staff will take a back-up of all polling place information necessary in the address lookup process and
save to a temporary database for VIP. If the searches fail on the main pathway for any reason, the staff redirect website requests
to the temporary, static database.

Other Preparations: Commission staff plans for MyVote between now and November will be focused on minor changes
based on feedback on how the site performed for the August Partisan Primary and other informational needs. The following
updates are currently in the programming/testing phase and will be deployed to MyVote late August/early September:

 -Adding additional paths on the MyVote home page where voters can access ballot tracking information.
 -Adding general information about absentee ballot return requirements, options, and deadlines to the tracking page.
 -Adding general information about anticipated outgoing mail timeframes so voters can recognize abnormal delays and contact
 their clerk.
 -Adding information to the absentee tracking page that outlines voter's options and timelines for cancellations ballots and
 changing their method of voting. For example, state law says that voters who have returned their ballot are not eligible to cancel
 their absentee ballot and instead receive a ballot at the polls on election day. This information will be static and will be provided
 to voters in relevant areas of the site.




                                                  Wisconsin Elections Commission
                                                                                                                            21
                                     How Wisconsin is Prepared for the November 3, 2020 Election
                                                                                                                     DEF-WEC000025



                                                                                                                        DEF-WEC000001
          Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 27 of 127


                                                                     's
                                                        c‘o,       so
                                                           ""Mis 5 •




In addition, the following updates are currently in the planning stages, with a planned deployment in advance of the initial
absentee ballot fulfillment deadline of September 17, 2020:

 -Adding more detailed information regarding ballot return options and absentee process, accessible from the MyVote
  home page. Providing a location on the MyVote Wisconsin site where voters can quickly access information and allowing
  for quick updates by commission staff.
 -Adding municipal clerk webpage URLs to clerk contact information, where applicable, in support of providing up-to-
 date resources for voters in search of municipality-specific information and to reduce unnecessary clerk contacts.

Commission staff will continue to monitor all functions of the MyVote Wisconsin website for impacts from any deployed
updates and respond accordingly as we approach the November General Election.




                                              Wisconsin Elections Commission
                                 How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                               DEF-WEC000026



                                                                                                                  DEF-WEC000001
  Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 28 of 127



                                                                                 1
Section 4:
Badger Books Electronic Poll Books




                                                                       DEF-WEC000027



                                                                         DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 29 of 127




                                                                            24

                                                                     DEF-WEC000028



                                                                       DEF-WEC000001
            Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 30 of 127


                                                             111111111 -
                                                           041 6,11 s 5 ' 0

BADGER BOOKS ELECTRONIC POLL BOOKS

Program Update: Badger Books are Wisconsin's electronic poll books, developed and maintained by the WEC IT staff.
These poll books integrate datasets directly into the statewide voter registration system, ensuring seamless data consistency,
voter list security, and increased efficiency for both voters and election officials. Badger Books are a system that is a
statutorily voluntary option for municipal clerks. The software was developed by the WEC and is provided to clerks free of
cost, municipalities then then purchase the commercial-off-the-shelf hardware to deploy the system for their voters. The
Badger Book program was launched in 2017 and has experienced steady growth in jurisdictions opting into use. After much
preparation and training, 53 new municipalities implemented Badger Books in 2020, bringing the total number of municipal
owners that used the technology from 17 to 70. In early January, which was the last time numbers were compiled, there
wcrc 567,399 registered voters in thc 76 municipalities using Badger Books. As of thc time of this writing, that number has
grown to 589,351 registered voters and is expected to grow further in advance of the November General Election.

While transition and new technology are inevitably coupled with growing pains and steep learning curves for clerks and poll
workers, the overall the implementation was successful. The new technology was well received by both the clerks and
voters. Preparation for all elections this year was unexpectedly affected by the worldwide pandemic, and most of the
Badger Book municipalities used the devices while implementing new guidelines for social distancing and disinfecting
screens between voters.

In advance of the August 11 Partisan Primary, the Badger Book team spent several weeks developing, testing, and
assisting communities with implementation of a software update deployed via the statewide voter registration system. This
update featured improvements to the workflow used to process absentee ballots, enhancements to the search functionality
used to find voters on the poll list, and minor changes to the voter registration workflow made necessary by the recent 7th
Circuit Court of Appeals decision.

Staff preparation ahead of the August primary included pre-election meetings with the clerks, Election Day troubleshooting,
and coordination of post-election data uploads. Staff also collected extensive feedback about Badger Book performance.
Feedback from clerks, poll workers, and voters is crucial to the success of this program and the feedback received in the
hours and days after an election is always the most useful. Staff also worked with individual municipalities to troubleshoot
issues with the issuance of voter numbers by providing additional training on how the system's functionality for recording
participation by absentee ballot is paired with the in-person election day functionality. These preparations and training to
account for the new influx of by-mail absentees will better posture the Badger Books for use in November when many
ballots may be again returned by mail or returned to polling places on election day. Staff have been compiling this
feedback and will rely on it heavily to ensure Badger Book users are as prepared as possible for the November General
Election.
As with the most recent election, a minor software update is expected in advance of the General Election. This update
will offer additional improvements to the user interface and functionality of the workflow used by election officials
processing absentee ballots, but pending additional user feedback, will also incorporate any other changes that will help
ensure the successful administration of a major election event.

New municipalities continue to express interest in onboarding into the program, and as in prior years, it is our intention to
provide a purchasing window following the General Election. WEC determined in late 2019 that it would be irresponsible
and high risk to onboard additional municipalities into the Badger Book program during the busy 2020 election cycle.
Therefore, during this time, interested parties will have the opportunity to purchase hardware with an expected
implementation in early 2021.
                                              Wisconsin Elections Commission
                                 How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                                 DE F-WEC000029



                                                                                                                    DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 31 of 127




                                                                            26

                                                                     DEF-WEC000030



                                                                       DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 32 of 127




              Section 5:
              USPS Coordination




                                                                            27



                                                                     DEF-WEC000031



                                                                       DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 33 of 127




                                                                            28

                                                                     DEF-WEC000032



                                                                       DEF-WEC000001
                                                          sN 4,0
            Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 34 of 127

                                                        a 111111111
                                                                cf,
                                                           04'&415 5 ‘

USPS COORDINATION
Introduction: Throughout the spring of 2020, coordination between the WEC and USPS increased in parallel with increasing
demand for absentee voting. While Commission staff have long had contacts with USPS officials, the COVID-19 pandemic
has led both agencies to increase their focus on the movement of ballots through the mail. As noted in the April 2020
Absentee Voting Report, absentee by mail historically constitutes just 6% of ballots cast in Wisconsin. Since the pandemic
struck, Wisconsin voters have cast over 60% of their ballots by mail.

The USPS organizational structure divides the nation into large "Areas" that are further divided into smaller "Districts."

Fig. 1 USPS Postal Areas and the Number of Districts in Each Area




Wisconsin is one of a handful of states that straddles an Area boundary, meaning that Wisconsin is serviced by two separate
USPS Areas and Districts. Voters in the eastern two-thirds of the state are part of the Great Lakes Area, Lakeland District.
Voters in the western third of the state arc in the Western Area, Northland District. This split means that USPS officials
familiarize themselves with the election laws in multiple jurisdictions and elections officials may work with separate USPS
leaders. The division has not produced any issues, as coordination between districts is regular and well established.

During the April 2020 election, Commission staff and USPS officials from both districts agreed to establish weekly
coordination meetings. These meetings have proven beneficial, and thus popular, at both organizations. Representatives
from the USPS have included managers from the Headquarters, Area, and District levels, as well as mail design specialists
and other technical experts where appropriate. Lakeland District staff host the meetings and coordinate the attendance of
other USPS representatives. Elections personnel that regularly participate include a cross-section of management,
technical, and training staff. Elections representation is generally coordinated by the Technology Director or IT Project
Manager.


Fig. 2 USPS Districts in Wisconsin




                                               Wisconsin Elections Commission
                                                                                                                      29
                                  How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                                 DEF-WEC000033



                                                                                                                    DEF-WEC000001
                                                                                    N
             Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 35 of 127

                                                                                 a 111111111
                                                                                         cf,
                                                                                               0
                                                                                  0 4,14,s5`
The coordination meetings between the USPS and WEC contributed to the development of many programs through the late
spring and early summer of 2020. USPS staff helped Commission staff develop and deploy Intelligent Mail Barcodes,
configure the agency's Business Customer Gateway, acquire Business Reply Permits, improve existing mailings,
troubleshoot reported issues, and reply to questions from the public. The assistance of USPS staff was essential to the rapid
development of these projects. Without USPS coordination, it would not have been possible to introduce IMB ballot
tracking prior to the November election.

More recently, the USPS introduced three weekly teleconferences for municipal and county election officials. These open
question and answer sessions allow clerks to receive information directly from USPS election coordinators and
management. The calls are hosted by the Lakeland District, but all Wisconsin clerks are welcome to join the meetings. As
with the WEC Coordination meetings, the Clerk Q&A teleconferences are scheduled through the November General
Election.

Finally, the WEC and USPS will continue working to provide clerks guidance to better understand the postal system and to
improve coordination with local postal officials. Some essential points to reinforce soon include the following:
-While first class mail typically delivers within 1-3 business days, the round trip for an absentee ballot generally takes 5-7
days — if the voter promptly returns their ballot.

-Clerks can and should coordinate with their local postmaster when ballots are coming and going.

-Ballots that remain with the local post office are not tracked by the USPS and will not display delivery data on MyVote
Wisconsin.

-Clerks should use USPS approved envelope designs and labels to avoid processing problems.

-Absentee ballots should receive a special fluorescent ID tag for easy identification during postal processing (example
shown at right).




                                                                                    '4       rft               4110
                                                                                     111.1110t          tilt    lot



                                W   its Imp !mermaid ler
                                movi-mic Ann uatlimi
                                                                                     14.111acne    mitt, tvrou

                                                   BALLOTS
                                                    ONLY
                                                                         r.tir
                                                                                     BALLOTS
                                    wassresellora'

                                 •• :rev
                                        .• • or
                                              .ip
                                                                    r
                                                                                      ONLY
                                 •rs aq        •••••    e    r ik-Ot
                                 •   .1 oar     Am.         so IR Jim,
                                     •••••   IMO   ••• %Pr
                                                                                                               a




                                                  Wisconsin Elections Commission
                                     How Wisconsin is Prepared for the November 3, 2020 Election                         30

                                                                                                                      DE F-WEC000034



                                                                                                                        DEF-WEC000001
    Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 36 of 127




Section 6:
Planning Efforts of
Milwaukee, Madison & Green Bay




                                                                         DEF-WEC000035



                                                                           DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 37 of 127




                                                                            32

                                                                     DEF-WEC000036



                                                                       DEF-WEC000001
            Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 38 of 127
                                                                      ,It
                                                               s-ss
                                                          „,

                                                                04, miss,0

PLANNING EFFORTS OF MILWAUKEE MADISON AND GREEN BAY

Municipal Planning: Unlike most states, Wisconsin administers elections at the municipal level rather than at the county
level. What this means is that each of Wisconsin's cities, towns, and villages has a local election official who, by state law,
is responsible for voter registration, absentee balloting, establishing polling places, training poll workers, and tallying and
certifying results. Wisconsin also has 72 county election officials who prepare, print, and distribute ballots and who post
unofficial election night results to their websites. Some counties may also assist their municipalities in other ways by
contracting with them to provide voting equipment programing and registration/absentee data entry services. By law, the
state of Wisconsin Elections Commission provides training, manuals, forms, and technology for local election officials.
WEC also develops and maintains the statewide voter registration system which in turn allows voters to interact with their
official voter record, maintained by their municipal clerk, through the myvote.wi.gov website.

WEC does not have statutory authority over how municipalities conduct elections. Each municipality is responsible for
adhering to the election laws established by the legislature. Some state statutes establish very specific guidelines, such as
when and where a voter can register to vote, while other statutes leave decisions like how many polling places to establish
entirely in the hands of each municipal clerk and their governing body. The WEC views each of Wisconsin's 1,922 local
election officials as partners in administering elections. WEC does not have the authority to approve or request municipal
election plans, but it will work with municipal partners to provide guidance, to alert jurisdictions if it believes election laws
are not being followed, and to resolve disputes and complaints.

As part of planning efforts for the November 3, 2020 Presidential Election, WEC staff asked Wisconsin's three largest
municipalities, Milwaukee, Madison, and Green Bay, to provide a plan outlining their preparations. Each municipality was
asked the following questions, their responses to these questions and other supporting documents are included as Appendix
A, B, and C, respectively, to this report. The questions were as follows:

The questions were as follows:

1) Please provide a detailed narrative on any changes your municipality is making to absentee by mail, including
answers to the following questions:

a. What measures are being adopted to ensure ballots are sent in accordance with statutory timelines? This includes
fulfilling the deadline of sending ballots by the 47th day prior to the election and then filling subsequent requests within 24
hours.
b. What internal processes or chain of custody procedures are in place to ensure all ballots requested by voters are issued?
Please describe any third-party mailing vendors involved in the process. If there are not vendors, please describe the
process from the time a request is received in your office until the time that a ballot hits the mail stream.
c. What measures are being taken to identify previous issues with mail vendors and to implement a fix to address issues?
d. If a problem is identified (voters not receiving their ballots, ballots not tracking) what will be done to identify the issue
and the ensure it is not a result of an internal workflow error?
e. How is your municipality coordinating with the USPS ahead of November?
f. Where will your municipality voters be able to drop off their absentee ballots on election day?
g. Will your municipality voters be able to drop off their absentee ballots at polling places on election day? What will be
the process for getting those ballots to central count?
h. Will there be drop boxes or other drop off opportunities for voters?
i. What steps has your municipality taken to tell voters about absentee onnortunities, requirements, and deadlines?



                                                                                                                    DEF-WEC000037



                                                                                                                       DEF-WEC000001
                                                          Ns-„4 .c••
           Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 39 of 127

                                                             111111iii
                                                                          O's
                                                           o ' 7 A4IS 5


2) Please provide a detailed narrative on your municipality's plans for in-person absentee ahead of the November
Election, including answers to the following questions:

a. What dates and hours will in-person absentee be offered?
b. How many locations will be offered?
c. Will there be drive-thru, curbside, or drop off opportunities available?
d. Will there be any drive-thru or alternative options available?

3) Please provide a detailed narrative on your municipality's plan for in-person polling places on Election Day,
November 3, including answers to the following questions:

a. How many polling places will your municipality have on November 3?
b. What changes were made to polling locations to ensure social distancing can be maintained or to accommodate other CDC
recommendations?
c. How was the decision reached on how many polling places your municipality will have in November?
d. What considerations were weighed in terms of number of polling places and locations?
e. Will there be any drive thru or alternative methods available?
f. What line management or mitigation efforts will be used at your polling places to avoid long wait times for voters?
g. What poll worker recruitment efforts is your municipality embarking in to prepare for November? What contingency
plans does your municipality have for a lack or poll workers on election day or emergency needs?

4) Please provide a detailed narrative on preparations your municipality is making to Central Count ahead of
November 3, including answers to the following questions:
a. What process/personnel changes are being made?
b. What security measure are in place or being changed at central count to ensure that only authorized personnel have access
to the ballot.
c. What changes are being made to accommodate larger numbers of absentee ballots being returned on election day? With
the process change because of the larger volume of absentees that are likely to be returned on election day?

5) Please provide a detailed narrative on preparations your municipality is making for November 3, including
answers to the following questions:

a. Communications plans? How will your municipality communicate their preparation efforts to the public? How will issues
on election day, during absentee, etc. be communicated?
b. What changes have been made to MEC staff training? Chief inspector or election inspector training'?
c. How will Your municipality communicate and changes to poll locations? To voter? To the state and other parties who
rely on the data to populate polling place look up tools?
d. Given the larger volume of absentee ballots, will you be able to process all your absentee ballots on election night? If you
believe tallying will extend beyond election night, what is you plan for processing absentees that may span over multiple
days?




                                                Wisconsin Elections Commission
                                                                                                                    34
                                   How Wisconsin is Prepared for the November 3, 2020 Election
                                                                                                               DEF-WEC000038



                                                                                                                  DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 40 of 127




        Section 7:
        Accessibility Program Update




                                                                     DEF-WEC000039



                                                                       DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 41 of 127




                                                                            36

                                                                     DEF-WEC000040



                                                                       DEF-WEC000001
            Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 42 of 127




ACCESSIBILITY PROGRAM UPDATES

Program Preperations: The Wisconsin Elections Commission has historically reviewed polling places on elections to
ensure compliance with the Americans with Disabilities Act (ADA) standards and to ensure polling places are accessible to
all voters. The Commission approved the 2020 staff plan that recommended conducting onsite reviews for each of the four
statewide elections in Wisconsin scheduled for this year. Accessible polling place reviews for the August Partisan Primary
were not able to be conducted due to COVID-19 restrictions. Staff anticipates that the polling place review program will also
be suspended for the November General election due to the same concerns. The polling place accessibility review program
relies on volunteers from the WEC Accessibility Advisory Committee as well as temporary staff to serve as auditors around
the state. This coupled with prohibitions on travel for non-essential state business means accessible polling place efforts for
the November General Election will need to take a different form than in-person audits. The Commission and staff were also
concerned that the onsite reviews would lead to additional traffic and congestion at visited polling places on election day
when the public health guidance we have developed for our local election officials identifies the importance of limited face-
to-face interactions and social distancing standards that are much easier to enforce with fewer people in the voting area.

WEC will continue to emphasize accessibility for the remainder of 2020 through the promotion of the agency's accessible
voting supply program, training developed for and provided to local election officials and poll workers and by meeting with
our Accessibility Advisory Committee. WEC provides an accessible polling place self-assessment tool to clerks that they
can use to analyze the needs and compliance of their polling locations. To that end, WEC also maintains an accessibility
supply program where local election officials can request supplies to address some issues they may identify in their
assessment or to improve the overall accessibility of their polling locations. Local election officials have been encouraged to
conduct updated assessments of their polling places and identify any areas for improvement.

WEC staff regularly provides local election officials with accessibility-related supplies such as accessible parking signage,
wireless doorbells for curbside voting and page magnifiers and signature guides for use by voters and staff has expanded the
supply program ahead of the November election. New curbside voting signs were ordered: one without a phone number and
one with a box for a clerk to provide a phone number a voter could use to alert poll workers that they would like to vote
curbside. Other supplies such as wireless doorbells and traffic cones were distributed upon request to support additional
accessible voting options, such as curbside and drive up voting, that follow public health procedures developed by our staff
in conjunction with guidance from the Wisconsin Department of Health Services. Additionally, many supplies were
replenished in June to prepare for the August election. Between June and August, clerks ordered more than 1,429 supplies
between 85 municipalities, including a few larger cities, including the City of Green Bay. These orders included many
curbside sign requests: 83 curbside signs with a spot to put a phone number and 99 curbside signs without a phone number.
Due to the increase in orders, most of the accessibility supplies are depleted. WEC staff are in the process of making a large
order of around 2,000 supplies for roughly $18,000 to prepare for November.

Another component of the agency's accessible voting program is the Accessibility Advisory Committee. The Committee
consists of representatives from twelve disability and aging advocacy groups. Agency staff meet regularly with this group
and they provide feedback regarding initiatives such as voting equipment approval, poll worker training and public outreach
efforts. Members of the committee also use resources developed in conjunction with WEC to conduct voter outreach and
education events prior to each election. The next Accessibility Advisory Committee meeting will take place sometime in late
September or early October to discuss major initiatives and public outreach and training partnerships related to the November
election.

The Polling Place Accessibility Survey self-assessment tool was also updated in collaboration with the agency's
Accessibility Advisory Committee. This survey is required of every clerk who is moving or opening a polling location that
has not been used in the past. The new survey is much shorter (11 pages compared to the previous 26 pages) and includes
the supply order form to make it convenient for clerks to make their polling places accessible.



                                               Wisconsin Elections Commission
                                  How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                                 DEF-WEC000041



                                                                                                                    DEF-WEC000001
           Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 43 of 127



                                                             -u,s5
The survey consists of questions designed to ensure compliance with ADA standards throughout the voters experience at
the facility and begins in the parking area and continues to the accessible entrance and ends in the voting area with a review
of the room set up and accessible voting equipment. Many municipalities have moved polling locations to facilities with
larger voting areas that can better accommodate social distancing standards. Local elections officials now have a
comprehensive survey tool that is more efficient when conducting site surveys during the decision-making process. This
updated survey is available here: https://elections.wi.govklerlcs/guidance/accessibility/new-polling-place.

WEC staff have also provided several updated training resources that focus on accessible voting issues prior to the fall
2020 election cycle and have several other documents and training presentations planned for release prior to the November
General Election. Prior to the August election, clerks received a memo regarding top accessibility considerations with
COVID-19 (https://elections.wi.gov/node/6992). This document includes reminders of the common accessible voting
complaints heard from the April and May elections, including waiting in long lines, cleaning accessible voting equipment,
and wearing a face covering while communicating to someone who is deaf or hard of hearing.

On September 30 WEC staff is hosting a Polling Place Set-Up Webinar that will provide suggestions for accessible polling
place set up and feature local speakers from the accessibility advocacy community. These speakers will be able to
highlight topics related to accessible voting such as curbside voting, the importance of accessible voting equipment, and
appropriate training for poll workers about accessible voting and etiquette when interacting with voters with disabilities.
These speakers will also have an opportunity to highlight their organizations that promote accessibility.

Staff also developed outreach and informational materials to assist nursing home and care facility administrators and staff
with voting-related questions from residents. The Commission suspended the Special Voting Deputy program for the
remainder of the 2020 election cycle which requires agents from the clerk's office to conduct absentee voting in nursing
homes and qualified care facilities prior to each election. All residents in these facilities will now be mailed absentee
ballots for the November General Election and staff has prepared a reference document for facility staff that outlines voting
procedures and provides ballot return options. Staff also created a template letter for clerks to use to communicate absentee
voting information and deadlines with care facility administrators. These materials will be updated for November, but the
Partisan Primary versions can be found here: https://elections.wi.gov/node/6957.

The WEC received several accessibility complaints from the August Partisan Primary. These complaints included election
officials resisting access for voters who refused to wear a mask and voters with disabilities who were uncomfortable voting
in polling places where election officials and/or voters were not wearing masks. There was also a complaint about
accessible voting equipment not being offered to voters due to a lack of sanitization procedures and a few complaints about
the difficulty of curbside voting. Staff plan to continue to incorporate these topics into future webinars and training
materials.




                                                Wisconsin Elections Commission
                                                                                                                      38
                                   How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                                 DEF-WEC000042



                                                                                                                    DEF-WEC000001
      Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 44 of 127




Section 8:
Election Sanitation Supplies & PPE




                                                                              39

                                                                           DEF-WEC000043



                                                                             DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 45 of 127




                                                                        40

                                                                     DEF-WEC000044



                                                                       DEF-WEC000001
            Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 46 of 127




ELECTION SANITATION SUPPLIES & PPE

Program Update: On May 20, 2020, the Commission directed Commission staff to procure critical cleaning supplies and
personal protective equipment (PPE) in support of the upcoming statewide elections in August and November. The
Commission allocated $500,000 of federal CARES Act grant funds to be used to procure supplies and PPE on the behalf of
local jurisdictions. WEC staff also worked to procure and distribute supplies for November well in advance. This was to
mitigate concerns over potential shortages in the supply chain that may occur closer to the election when all 50 states are
competing for resources. To frame the need and use of PPE and sanitation supplies, a polling place public health checklist was
developed by WEC in coordination with DHS officials ahead of the April election. This checklist incorporates public health
practices into each aspect of the polling place process. For example, the checklist prescribes that each voter be offered
sanitizer before approaching the poll book table and again upon casting their ballot. This checklist allows clerks to forecast
the supplies they will need to incorporate public health guidance into their election procedures. The checklist was updated for
the August 11 election, and will again be updated prior to November 3 to incorporate the most current guidance.

Then, a survey of local election officials was conducted in June asking clerks to indicate their need for supplies for both the
August 11 and November 3 elections. Clerks were instructed to plan for their needs for both election day, in-person absentee,
and other processes such as absentee ballot processing at central count. WEC staff then used the results of this survey to place
orders for supplies on the behalf of local election officials. Commission staff worked with county clerks to ensure all
municipalities were able to request supplies, and to arrange regional distribution. County clerks also helped WEC to analyze
the request to ensure that there were no gaps or jurisdictions who inadvertently requested fewer supplies than were
recommended. From there, Commission staff submitted a request for assistance to the State Emergency Operations Center
(SEOC) and Department of Health Services (DHS).

Ultimately, WEC and its SEOC partners were able to fulfill all supply requests for both the August and November elections
and to distribute core supplies for both elections to election jurisdictions in July. Much like the Spring Election and
Presidential Preference Primary in April, the state procurement team again encountered a nationwide shortage of sanitation
supplies and PPE, but during this iteration there was more time to adapt. The incredible work of the SEOC/DHS warehouse
staff and the National Guard allowed for the delivery of the most critical supplies on Friday, July 24. This critical shipment
included the full August and November requested supply of surface disinfectant, hand sanitizer, and masks, along with
updated social distancing and public health signs, and an elections public health checklist for each polling place. With the
support of the Civil Air Patrol, delivery of these specific supplies to county clerk's offices was completed by July 31 and then
attention was directed to the partial orders of additional supplies. Due to the unpredictable and delayed delivery of these
supplemental supplies, Commission staff contracted with a trucking company to help support the Civil Air Patrol's delivery
schedule. The delivery of supplemental supplies procured in support of the Partisan Primary was concluded August 4, apart
from gloves, which did not arrive to the warehouse until the Monday before the election. Gloves are not recommended by the
CDC or DHS for elections, but some clerks requested them, noting it would increase the comfort of some of their poll workers.

On August 19, Commission staff held a November planning meeting with County Clerks to again request their support in
surveying the inventory of critical cleaning supplies ahead of the November election. A follow up survey was sent to local
election officials in August asking them to take stock of supplies remaining for November and to submit any additional
requests by early September. As the other portion of originally requested supplies remains stored in the warehouse,
Commission staff will submit a request for assistance to the SEOC for the purchase of any supplemental supplies requested but
not currently in stock. Staff will also continue efforts with the warehouse staff and National Guard representatives to prepare
the remaining supplies for doorstep delivery to county clerk's offices. In addition to these supplies, the SEOC will accept a
delivery of hand sanitizer donated by Anheuser Busch. The delivery of the balance of supplies is expected to begin by the
beginning of October. WEC and SEOC partners also remain ready to address any new needs that may arise. In addition to
surveying clerks on their needs in accordance with the public health checklist, the survey also contains an open-ended question
where clerks can indicate additional needs that may not be anticipated by the survey. At this time, clerks have not requested
other supplies. Many have indicated that they have also used the CARES Act sub-grant funds provided by municipalities to
buy more customized items for their polling places such as plexiglass barriers.
                                                Wisconsin Elections Commission
                                   How Wisconsin is Prepared for the November 3, 2020 Election                       41

                                                                                                                DEF-WEC000045



                                                                                                                   DEF-WEC000001
             Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 47 of 127




In total, the following supplies have been requested and subsequently distributed to municipalities in support of the August
and November statewide elections. (This number does not include supplemental orders currently being collected):

 -125,000 procedural masks (More to be sent in September based on survey)
 -130,000 pairs of gloves (More to be sent in September based on survey)
 -10,000 liters of surface disinfectant (More to be sent in September based on survey)
 -300,000 ounces of hand sanitizer (More to be sent in September based on survey)
 -5,600 empty plastic spray bottles for the liquid disinfectant (More to be sent)
 -12,000 rolls of paper towel (More to be sent in September based on survey)
 -300,000 packages of multi-purpose alcohol wipes (More to be sent)
 -500,000 isopropyl wipes for use on voting equipment (More to be sent)
 -1 million ballpoint pens so that each voter would have their own to sign the poll book and mark their ballot (More to be sent)
 -6,000 rolls of painter's tape to mark floors to facilitate social distancing (More to be sent)
 -15,000 packets containing social distancing and public health signs (which will be reviewed with the aid of our partners)


This project was an enormous undertaking by Commission staff and was ultimately made possible through the generous
assistance, adaptability, and dedication of the county and municipal clerks, the state procurement team, the SEOC/DHS
warehouse staff, the Wisconsin National Guard, the Civil Air Patrol, and other partners. With their support, clerks have
reported relief and gratitude to having ample reserves of critical cleaning supplies and PPE for in-person absentee voting,
processing of absentees, election day, tallying, and canvassing well in advance of the November 3 election.




                                                  Wisconsin Elections Commission
                                                                                                                       42
                                     How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                                  DEF-WEC000046



                                                                                                                     DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 48 of 127



          Section 9:
          Coordination with the Wisconsin
          National Guard




                                                                     DEF-WEC000047



                                                                       DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 49 of 127




                                                                        44

                                                                     DEF-WEC000048



                                                                       DEF-WEC000001
                                                             s,4
             Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 50 of 127



                                                          00, 0,,
COORDINATION WITH THE WISCONSIN NATIONAL GUARD

Background: In conjunction with Commission staff's efforts to assist municipalities with poll worker recruitment, staff
continued our relationship with the State Emergency Operations Center (SEOC) and Wisconsin National Guard (WING)
Elections Task Force. Given the impact of the COVID-19 pandemic in Wisconsin, clerks continued to report that their
normal pool of poll workers, many over the age of 60 and in the most vulnerable health demographic, were unable or
unwilling to serve in the August Partisan Primary and anticipate being unable to serve in November_ The WEC surveyed
municipal clerks about their critical and serious needs for poll workers for the April 7 Presidential Preference statewide
election, May 12 Special Election in the 7th Congressional District, and statewide August 11 Partisan Primary. As a result of
each of those surveys, a resource need ticket was submitted to the SEOC requesting emergency assistance with staffing
polling places. The surveys and ultimately the tickets resulted in the Governor ordering the use of the Wisconsin National
Guard to support each election. WING requested assistance from service members in each of the 72 counties for each
election. WING service members worked in standard poll worker roles, donning civilian clothes. To voters and fellow poll
workers WING members would have been indistinguishable and were serving in their home communities alongside their
neighbors, friends, and families.

Use in the August 11 Statewide Election: Using the WING in three previous election has provided valuable data to
structure an approach for the November 3 Presidential Election. One of the most valuable data points for planning is the
August 11 statewide election. The November 3 election in many ways is a pair with the August 11 primary, in terms of
polling place planning. While voter turnout is much lower in August than it is in November, a similar number of polling
places arc utilized. Wisconsin state statute establishes a minimum number of poll workers required at each site. In relation
to the August 11 statewide primary, WEC began surveying clerks on their poll worker needs in June. The survey
information was then provided regularly to the SEOC as part of the ticket. Municipalities' needs for poll workers shifted
daily, with significant shifts in the number of poll workers requested occurring in the days and hours before the election. On
August 5, 2020, Governor Tony Evers issued a press release announcing the mobilization of Wisconsin National Guard to
support the August election. WEC staff continued to work with municipal and county clerks, the SEOC, and WING to
adjust the number of service members needed. Many municipalities reported last minute changes and cancellations. Some
jurisdictions continued to recruit new poll workers and were able to reduce their requests for service members in the days
prior. The final adjustments resulted in the deployment of 705 National Guard Service Members in support of 40 counties,
in141 municipalities, at approximately 660 polling places. This initial deployment included service members who were held
in regional reserve in case they were needed in an emergency by a polling place on election day. By the end of the day, all
service members, even those held in reserve, were used as poll workers.

The process to bring NGSM on duty spans three days after the initial recruitment efforts. The process used in August and in
previous elections in on the Sunday before the election the service members begin initial intake including reporting to their
station of duty undergo health screening. On Sunday afternoon Service Members completed online poll worker training
created by the WEC. Training includes poll worker duties, voter registration, chief inspector training, and election public
health training. On the Monday prior to the election, service members who are needed report to the municipality or county
clerk's office where they will be assigned to complete polling place specific training and to assist with set up and pre-
election tasks. On Tuesday, Election Day, WEC staff work closely at the State Emergency Operations Center, with the
National Guard team, and with county clerks who help monitor and report the needs of municipalities on election day.
Throughout election day, polling place shortages arc managed and NGSM reallocated to ensure adequate staffing at polling
locations across the state.

Commission staff and National Guard leadership have received numerous positive reports about the use of NGSM on
election day and that the process was more thoughtful and seamless compared to April, despite not having much official
notice. Only the Governor has the authority to activate the state's National Guard.




                                                 Wisconsin Elections Commission
                                    How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                                 DEF-WEC000049



                                                                                                                    DEF-WEC000001
             Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 51 of 127




Once the order was issued, WING was able to provide the number of requested volunteers even with a few substantial last-
minute requests. Municipal, county, and state election officials all wish to express their gratitude for the WING personnel who
served their community in support of election day, and for the constant flexibility and adaptability of the WING planning team.

November Preparations: Communications are already underway between Commission staff and National Guard leadership as
we approach the November General and Presidential Election. Commission staff met with County Clerks on August 19 to
discuss critical cleaning supplies and PPE, in addition to the potential need for poll worker support in November. WEC
submitted an initial ticket and request through the State Emergency Operations Center on August 21. The initial request is for
approximately 1,100 WING service members. However, WEC will continue to update that number as clerks recruit poll
workers through other means and become aware of emergency needs. WEC does not have a guarantee nor the authority to
guarantee that the National Guard will be able to assist as poll workers in the November election. The ticket has been submitted
and will be updated as new information becomes available. Ultimately the decision on whether this valuable state resource can
be used to support elections rests in the hands of the Governor's Office. WEC will also continue to work with the SEOC and
WING leadership to prepare for the possibility. The framework used in August will be used as a starting point to make
improvements and preparation in the event WING service members are deployed to support the November 3 election.




                                                 Wisconsin Elections Commission
                                                                                                                     46
                                    How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                                DEF-WEC000050



                                                                                                                   DEF-WEC000001
    Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 52 of 127




Section 10:
Poll Worker Recruitment




                                                                            47

                                                                         DEF-WEC000051



                                                                           DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 53 of 127




                                                                        48

                                                                     DEF-WEC000052



                                                                       DEF-WEC000001
              Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 54 of 127




POLLWORKER RECRUITMENT

Background: In Wisconsin, each of our 1,850 municipalities are responsible for recruiting, training, and supervising poll
workers for each election. Each polling place is required to have at least three poll workers on duty during voting hours and
poll workers must be at least 18-years old to serve. There arc a variety of roles for poll workers to serve in on election day and
they each have their own training and residency requirements. For example, each polling place is required to have a Chief
Election Inspector who must be a resident of the municipality and is required to take more extensive training than regular poll
workers who only have to be a resident of the county in which they serve and have fewer training requirements. Beginning
with the 2020 Presidential Preference Primary and Spring Election in April, staff also promoted the use of election helpers'
who can assist with enforcing COVID-19 related public health procedures, such as line management and sanitization of high
traffic areas of the polling place, but do not have strict residency or training requirements. To support these efforts, WEC staff
created training specific to this role that is available for ongoing use and is posted on the agency website here: https://
vimeo.com/403878360.

There is an ongoing need for additional poll workers to staff Wisconsin polling places for the November General Election.
Clerks have been provided with multiple recruitment ideas to increase their pool of poll workers prior to election day. Staff is
aware that all these recruitment options will not be universally effective, so a variety of options has been collected through our
contact with local election officials and provided as suggested options for all municipalities. The WEC is encouraging
municipal clerks to reach out to local organizations to recruit poll workers for the November election. Staff plan to reissue an
updated version of this guidance with the additional suggestions outline below. Additionally, multiple outreach tools have been
created for clerks to use to aid their recruitment efforts. As stated in the previous section, there is no guarantee that the
Governor will approve the request for National Guard assistance. If approved, it is likely that the National Guard would only
be able to fill critical poll worker vacancies that prevent polling places from opening.

Recruitment Efforts. While municipal clerks are conducting recruitment efforts on the local level, WEC is also working with
state partners to augment local efforts by publicizing the need for poll workers. WEC has posted resources and hosted
webinars encouraging clerks to reach out to eligible poll workers in their communities. Clerks are encouraged to reach out to
various organizations and groups to recruit poll workers including government organizations. Government entities, be it at the
state, county or municipal level, often have the authority to shift the responsibilities of their employees on election day to serve
as poll works while still offering them their standard pay and wages. WEC suggests that municipal clerks reach out to the
following state entities in their area. WEC will continue to reach out to overarching government entities to augment the
message. Suggestions include:

State employees: Every state agency must permit their employees to serve as an election official. In previous elections, the
Wisconsin Department of Administration has sent an email to all state employees encouraging them to serve as poll workers.
We anticipate these efforts to continue in advance of November. While most state offices are in Madison and Milwaukee,
clerks report success in finding volunteers from other regional or satellite locations as well.

Local government employees: Each local governmental agency may permit its employees to serve as election officials.
Local election officials have been encouraged to survey the availability of municipal and county employees to serve as poll
workers. While chief inspectors must be qualified electors of the municipality, other election inspectors can come from
anywhere in the county to serve at a polling location. WEC has encouraged county clerks to work with their county boards to
encourage counties to form a pool of poll workers that can be deployed to municipalities in need. Some counties report finding
success with this idea, others report that their counties are unwilling to participate.

Local elected or appointed officials: For example, the municipal or deputy clerk, town board trustees, city alders and
county board supervisors, may also work as an election inspector as long as they arc not a candidate on the ballot, which should
not be an issue at a November election.



                                                   Wisconsin Elections Commission
                                                                                                                          49
                                      How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                                     DEF-WEC000053



                                                                                                                        DEF-WEC000001
             Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 55 of 127
                                                            r ..\
                                                          ; awn
                                                              0,,
Any government employee who is eligible to serve as a poll worker will be allowed to do so without loss of fringe benefits
or any other penalty for the entire 24-hour period of Election Day. The employee must provide the agency with at least
seven days' notice of application for leave, and the municipal clerk shall verify appointment upon request. Wis. Stat.
7.33(3) and (4). The employee will tell their supervisor the amount of compensation received as an election official, which
will be deducted from the employee's pay for the scheduled working hours during Election Day. Wis. Stat. 733(5).
Alternatively, the employee may waive election inspector compensation so that their agency compensation is not adjusted.

WEC also encouraged municipal clerks to work with community organizations, school boards and students, as well as
professional associations and private industry. Among the many suggestions, WEC staff has suggested to clerks that they
reach out to the following organizations within their communities:
Civic, advocacy and professional organizations: Chamber of Commerce, Rotary Club, Kiwanis Club, Lions Club, FFA,
United Way, Disability Vote Coalition, etc.

Political parties: Local political parties may have members that arc able to serve as election inspectors. The political
parties are allowed under Wisconsin law to submit an election official list prior to the start of each two-year poll worker
appointment term, but they can continue to send the clerk additional names if they have additional members willing to
serve. If the party did not submit a list of poll workers, they are still able to suggest individuals to serve as unaffiliated poll
workers.
Staff has also identified education organizations as potential sources for recruitment of additional staffing for election day.
State allows high school students who have not yet turned 18 years old to serve as poll workers and other local educational
institutions, such as colleges or universities, are also good sources for additional workers_ A summary of these
recommended recruitment options is as follows:
High School Students: Any pupil at least 16 years old with a 3.0 grade point average or the equivalent may serve as an
election inspector at the polling place serving the pupil's residence with the written approval of their parent or guardian. A
pupil at least 16 years old with less than a 3.0 grade point average may serve as an inspector with the written authorization of
their parent or guardian and the written certification of their principal that the pupil has met any criteria established by the
school board for service as an inspector.
College Students: Many college students in Wisconsin may be interested in working as a poll worker. Clerks have been
advised to reach out to local community colleges, universities, and technical schools to find additional t poll workers, and
clerks may be able to work with students and college or university administration and faculty to offer extra credit
opportunities.
Teachers and School District Administrators: These staff, including university, college or technical college
administrators and staff in any local area, may be a good way to recruit additional poll workers.

Professional organizations and local businesses are also recruitment options for additional poll workers as many of these
institutions have community service programs. Here is a summary of several of the options identified for use by local
election officials:

State Bar Association: Some professional organizations such as the State Bar of Wisconsin may give attorneys continuing
education credits for their work as an election official.
Business Employees: All private employers must permit any employee to serve as an election inspector without loss of
fringe benefits or seniority privileges earned for scheduled working hours while serving as an election inspector, but the
employer is not required to pay wages for time missed while serving as an inspector. Wis. Stat.7.33(6). The employee
must be appointed to be an inspector and must provide at least seven days' notice for leave, which must be granted for the
entire 24-hour period of election day. Wis. Stat. 7.33(3).
Other Professional Organizations: Some communities have had success working with professional organizations for
realtors, electricians, and other professions and have had success encouraging them to serve as poll workers as part of their
organizations' community service or continuing education programs.


                                                  Wisconsin Elections Commission
                                                                                                                            50
                                     How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                                      DEF-WEC000054



                                                                                                                          DEF-WEC000001
             Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 56 of 127



                                                                     s O's
                                                            oM M15 5•



Additional Outreach Materials: In addition to suggesting groups that local election officials can reach out to recruit poll
workers, WEC has also created tools to assist with poll worker recruitment. Below are links to existing poll worker
recruitment materials staff has made available for use by clerks. Additional outreach materials will be created, as necessary.

Sample News Release for Poll Worker Recruitment (https://elections.wi.gov/node/6745)
This document is a sample news release that clerks are encouraged to use to put out the call for election inspectors. Clerks can
customize it with their own name, or their mayor's, village president's, or town board chairs name, or whoever they think
would be helpful in a public call to action.

Poll Worker Promotion on MyVote.Wi.Gov (https://myvote.wi.gov/en-us/PollWorker)
Prior to each election, the Wisconsin Elections Commission updates this information to reflect the current election. This will
refer voters to information on how to become a poll worker.

Election Worker and Volunteer Position Information (https://elections.wi.gov/node/6785)
Many polling places have different needs in 2020 than they have in the past. Polling Place Helpers typically did not exist prior
to April 2020, but now are a necessity for many polling places. These helpers can help with sanitizing, line management,
monitoring for curbside voting needs (not conducting curbside voting), and other additional tasks at the polling place. These
individuals do not have to be from the county, and there are no formal requirements that they must statutorily meet. This
document reviews the position descriptions of the Polling Place Helper, as well as the Election Inspector, Chief Election
Inspector, Greeter, and Election Registration Official.

Adopt a Polling Place. Some municipalities have reported great success in creating an "adopt a polling place" program. This
creates and opportunity for employer, community organization, etc. to get involved in their communities and often counts
towards their community service activities. Participating groups provide the clerk with enough volunteers to staff their adopted
polling place for election day and these programs help to ease the recruitment burden on local election officials.

When reaching out to these local organizations and voters, clerks should emphasize:

Compensation: Any poll worker is eligible to receive compensation for their time as a poll worker. Clerks may also choose
to increase their pay rates (hazard pay) for poll workers as an additional plus to serving.
Public Health: Poll workers are ensuring that polling places are clean and safe for everyone while exercising their right to vote.
Civic Pride: Poll workers serve a critical role in our democracy and are ensuring that everyone can cast a ballot on Election
Day.
Experience: Poll workers learn critical aspects of the polling place, including the voter registration process, state statutes, and
customer service skills.
Access to PPE: All election officials are provided with masks, cleaning supplies, and hand sanitizer to protect themselves on
Election Day.

It may be useful to consider using local leaders and elected officials to encourage voters to serve as poll workers.

The WEC and municipal clerks need help this November to ensure that polling places are adequately staffed. Adequate
staffing ensures the process will run smoothly, that ballots can be tallied timely, and that other important tasks like social
distancing is enforced. The State of Wisconsin Elections Commission encourages all eligible Wisconsinites to volunteer to be
a poll worker by contacting their municipal clerk. Many communities will begin poll worker training in late September, so
check now to learn more about this important opportunity to serve your community.




                                                  Wisconsin Elections Commission                                         l
                                     How Wisconsin is Prepared for the November 3, 2020 Election
                                                                                                                   DEF-WEC000055



                                                                                                                       DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 57 of 127




                                                                            52

                                                                     DEF-WEC000056



                                                                       DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 58 of 127



          Section 11:
          Security Preparations




                                                                     DEF-WEC000057



                                                                       DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 59 of 127




                                                                            54

                                                                     DEF-WEC000058



                                                                       DEF-WEC000001
            Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 60 of 127




SECURITY PREPARATIONS

Background: This section provides a high-level summary of the activities staff have undertaken and continues to undertake
to ensure that Wisconsin is prepared to execute a secure, trustworthy, and successful election, even in the face of potential
malicious cyber activity. Securing the integrity of elections against attack remains a top priority for the agency. While
global pandemic election preparations have taken center stage in 2020, WEC remains committed to ensuring secure
elections. Very important groundwork election cyber security has been laid over the last four years in Wisconsin elections.
However, the threat landscape and necessary technological safeguards change daily. WEC continue to keep pace with those
changes and remains a leader in the field of elections cybersecurity as we head into the November 3 election.

Security Partners: Lessons learned during the 2016 election cycle demonstrated a primary need to improve communication
between local officials, the WEC, and state and federal partners who provide cybersecurity and intelligence information.
Since 2016, the newly created Cybersecurity and Infrastructure Security Agency (CISA) has become a valuable partner for
state and local election officials. CISA provides numerous services to the WEC, including threat intelligence, technical
guidance, training, and both remote and in-person security assessments. In addition to coordination with CISA, Commission
staff conduct weekly knowledge transfers with representatives from the Wisconsin Statewide Intelligence Center, the
Wisconsin Department of Justice, the Department for Homeland Security, the Federal Bureau of Investigation, Wisconsin's
Department of Administration (DOA) Division of Enterprise Technology (DET) and other public and private partners. Staff
also coordinates closely with Wisconsin's Cyber Response Teams (CRT), a joint effort between DOA and the Department of
Military Affairs (DMA), to provide prompt incident response services to election officials across the state. in a new
initiative, members of the CRT, including the WEC's security lead, have been trained to perform security assessments in the
CISA model and, going forward, will be able to provide their own risk and vulnerability assessments for local jurisdictions.

The most obvious result of improved coordination can be seen on election day. In the 2018 General Election, staff from the
DMA and DET took up temporary residence in WEC offices and secure chat rooms were created to share information within
and between states. This allowed rapid communication and response to any incidents that arise. The same chat rooms were
used in the 2020 Presidential Preference and Spring Election and will be used in the November General Election.

As a special project initiated in 2019, staff worked with partners from the Rock County Clerk's office, the Town of Fulton
Municipal Clerk's office, Microsoft's Defending Democracy program and VotingWorks, an elections software company, to
pilot a new voting software that offers voters the ability to confirm their ballot counted in the certified results. The intent of
the product is to provide voters a method to verify their vote counted and to increase confidence in elections results. The
pilot successfully ran on Election Day during the 2020 Spring Primary. Partners convened multiple times ahead of Election
Day to train poll workers and certify the voting equipment for limited use in the Spring Primary.

Voters used VotingWorks equipment to make their selections and then received a printed copy to verify their choices were
recorded correctly. Voters also received a second piece of paper that included a unique code that could be later entered into
an online portal to verify their ballot was counted in the final total. While the election results were tabulated using the
equipment which allowed the voter verification steps to occur, official elections results were obtained by hand counting the
paper ballots. Staff believe participation in the pilot was a small investment that allowed Wisconsin's unique election
statutes to be considered early in the development process. ElectionGuard could not be implemented in time for use in
November, but staff arc monitoring future development of that system and will continue to explore implementation and
certification options.

Finally, staff have enrolled all clerks, commission staff, and commissioners in Rave Mobile Safety, a system that allows staff
to rapidly communicate issues, legislative changes, and to receive updates from clerks. Rave has proved an invaluable tool
in scenarios such as receiving reports from clerks that they were able to open polling places on time during the April election
and disseminating notice of system maintenance.



                                                 Wisconsin Elections Commission                                           4;5
                                    How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                                    DEF-WEC000059



                                                                                                                       DEF-WEC000001
           Case: 3:15-cv-00324-jdp Document
                                         rs #: 401-21        s,4
                                                      Filed: 09/18/20 Page 61 of 127



                                                          ° kr),          o's
                                                             ""n4 s   •


Security Training: One of the largest and most visible security programs is the training that staff has provided or
facilitated for local election officials. The WEC was the first state elections agency to create a permanent and flexible
election security tabletop exercise program to raise awareness of potential security issues and create a space for local
officials to work togcthcr to develop and tcst rcsponscs to those issues. These exercises were suspended in the face of the
pandemic, but staff is now fielding the exercise in a virtual environment. This program, and other training initiatives, are
discussed further in section C.15 Training Update and Schedule.

Staff has also worked closely with CISA to take part in and distribute federally produced trainings. This included
participation in a national tabletop exercise on July 29 with federal agencies and representatives from other state election
organizations, as well as an individualized tabletop exercise with Wisconsin-specific agencies, local election officials, and
customized scenarios. Most recently, WEC and CISA recorded a joint webinar covering general election security topics as
well as a deep dive into the specific threat of ransomware, how to prevent it, how to mitigate damage from it, and how to
respond to an infection.

At the core of the clerk training program is the agency's online cybersecurity training modules. The WEC received national
accolades in 2018 for the development of a cybersecurity awareness training system that is now required for access to the
statewide voter registration system. These interactive modules cover password security, safe browsing, phishing, and other
topics. Prior to the November election, staff intends to develop a module that will cover how to respond to an incident
should one occur, including reminders on actions that can be taken ahead of time to mitigate the damage caused by
incidents and make them less likely. The existing modules have received updates for new information and a better user
experience over the past three years. Starting in 2021, additional updates will be made, and users will be required to
recertify.

To reinforce training programs and answer questions, Commission staff have also provided election security presentations
at multiple local conferences. These presentations included a series on security presented jointly with the Division of
Enterprise Technology and the Department of Agriculture, Trade and Consumer Protection at Wisconsin Towns
Association meetings starting in late 2019 and continuing into the spring of 2020. These events reached over 2,000 town
clerks and other local officials Staff also presented on the technical aspects of how elections are administered and how
local IT departments can help secure elections to the Fall 2019 conference of the Government Information Processing
Association of Wisconsin, which is an association of IT staff in county and municipal governments.

The WEC has also provided material support to locals in the form of grants for replacing outdated computers and acquiring
essential security services. Those grants will be discussed in greater detail in C.12, but major achievements include the
elimination of outdated operating systems among clerks that use the state's voter registration system, ensuring local
governments have IT support available to them if they should need it, and improving the encryption used for displaying
unofficial election night results.

Information Security: On a technical level, the WEC has implemented several programs designed to significantly improve
security. The most visible of these is the implementation of multifactor authentication for the statewide voter registration
system. This achievement, which included distributing thousands of physical tokens to local election officials statewide
and running a massive training and education campaign, has ensured that even stealing a user's password is not sufficient to
gain access to the system, and even control of a user's system would only provide limited access. This is because the
tokens selected by the WEC supply a unique code on every use, and only supply that code when a button on the key is
physically pressed by its owner. An attacker would therefore either need physical access to the key or be limited to spying
on the user's session where they are more likely to be caught. WEC staff continues to expand the use of MFA in its
applications. By the November election, staff will be using MFA to edit informational wcbsitcs like https://clections.wi.gov
and to access email when not on a state network.



                                               Wisconsin Elections Commission
                                  How Wisconsin is Prepared for the November 3, 2020 Election                         56

                                                                                                                 DEF-WEC000060



                                                                                                                    DEF-WEC000001
                                                          s,4
         Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 62 of 127



                                                        04,44,„, 0


Commission staff also implemented an endpoint testing tool that is available to all municipal and county clerks. The
software monitors laptops and computers to ensure proper updates and patches are applied, identify users who should
upgrade their operating system, and receive notifications of devices with potential infections or threats. Should local
officials lose access to computer hardware because of a security incident, the WEC now has available emergency loaner
hardware to ensure critical election functions can continue uninterrupted. These devices are configured, maintained, and
secured by Commission staff. In the event of a crises the devices can be sent via next-day shipment to any community
in Wisconsin.

Finally, Commission staff implemented internal changes in response to findings from risk and vulnerability assessments
conducted by CISA. These changes include, for example, increasing internal monitoring and ensuring appropriate
separation between privileged accounts. These improvements make it much harder, in the event an attacker can breach
DET's external security, for that attacker to move within the network and cause damage. The WEC is currently working
with CISA to conduct another remote penetration test and will implement further changes as needed to correct any
findings ahead of the November election. Cybersecurity is task that is literally never complete.

Contingency Planning: In addition to preventing an attack and limiting the damage an attacker can cause, staff is also
developing contingency plans for dealing with unforeseen circumstances. Staff previously worked with state partners to
develop an offsite backup location where the WEC could relocate to in an emergency and conduct an election in the
event the WEC offices were unavailable or services were interrupted. Portions of that plan turned out to be useful for
facilitating remote work during the COV1D-19 pandemic. Staff is also developing what has been termed the
 candlelight' plan. This plan outlines how staff can continue to provide essential services and ensure the election
continues with integrity and security in the event of a major disaster where any or all the services the agency relies upon
are unavailable. In essence, how the agency would oversee an election by candlelight. Staff considers this plan to be a
vital component in ensuring that the public can trust in Wisconsin's election results, no matter what may happen.

Voting Equipment and Post-Election Audits: Agency staff have worked with each of the three voting equipment
vendors who have systems certified for use in Wisconsin to approve and implement engineering change orders (ECOs)
prior to the November General Election. Several of these changes were related to various components or parts of the
systems going end-of-life, while others were focused on election security upgrades. In all, ten ECOs were processed by
staff and approved by the Commission chair and agency Administrator. The Commission also approved several updated
system versions for currently approved systems in 2019 after staff conducted testing and certification campaigns in
preparation for the 2020 election cycle.

The WEC is required by state law to audit the performance of voting equipment used to record and tabulate votes after
each General election. Staff have been preparing the 2020 version of the audit by revisiting the audit standards and
procedures used in prior years. Wisconsin uses a fixed percentage audit where a predetermined percentage of reporting
units, or wards, are randomly selected to participate in a hand count of all ballots tabulated on the voting equipment.
The hand count audits are conducted by the municipal clerks and the hand count results are compared to the election
night results tapes produced by the voting equipment. Any discrepancies between the two sets of totals must be
reconciled before audit results are submitted to WEC for review. For 2018, each audit was required to be completed
before the Commission certified the results of the election and staff are recommending the same timeline for the 2020
audit. The Commission will approve specific procedures and selection criteria during its September 1, 2020 meeting.

Staff are also recommending the continuation of the voluntary county canvass audit program. This program requires a
hand count of randomly selected reporting units as part of the county canvass process. The purpose of these audits is to
give boards of canvassers another tool to increase confidence in the results they are certifying. The Commission has
incentivized participation in this voluntary program by offering reimbursement for the costs of conducting these audits
and staff are recommending a continuation of these reimbursements for the November 2020 General Election.




                                              Wisconsin Elections Commission
                                                                                                                    4;7
                                 How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                               DEF-WEC000061



                                                                                                                  DEF-WEC000001
           Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 63 of 127




Security Conclusion: For the last three years, the WEC has been working tirelessly to improve the security maturity of the
entirety of Wisconsin's elections framework, down to the smallest towns. These improvements have been tested by several
elections and dealt with some minor incidents at local levels. Thanks to the enormous effort and collaboration on the part of
local clerks, WEC staff is confident that Wisconsin is prepared to provide its most secure presidential election to date and
stands behind the integrity of its results.




                                               Wisconsin Elections Commission
                                  How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                               DE F-WEC000062



                                                                                                                  DEF-WEC000001
      Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 64 of 127




Section 12:
Federal Grants and Local
Subgrant Programs




                                                                              59

                                                                           DEF-WEC000063



                                                                             DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 65 of 127




                                                                            60

                                                                     DEF-WEC000064



                                                                       DEF-WEC000001
            Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 66 of 127
                                                          O

                                                              n
FEDERAL GRANTS AND LOCAL SUBGRANTS

Background: Federal grant funds have been vitally important to prepare both the State of Wisconsin and local election officials
for the November 3, 2020 election. On January 17, 2020, the WEC was awarded with $7,818,581 of federal funds to "'improve
the administration of elections for Federal office, including to enhance election technology and make election security
improvements to the systems, equipment and processes used in federal elections." Wisconsin being a very decentralized election
system, the Commission sought to provide access to those funds to both our counties and municipalities to increase federal
election security for our state. Election participation, in part, depends on the public confidence in our election system and the
security of our elections. Our state election security, including the integrity of our voter registration system, transmission of
private voter data, accuracy and transmission of election results, and election officials' email accounts, are only as strong as the
weakest link The funds have been critical to both the state and Wisconsin's local election officials being able to make security
improvements ahead of the November election. To strengthen our election security, $3,877,219.80 is now available to the
counties and $1,214,400 available to the municipalities. In the 2019 fall season and early 2020 winter, the jurisdictions had
previously received $823,700 in a similar election security subgrant program.

On March 28, 2020, the WEC was awarded with $7,332,471 of federal Coronavirus Aid, Relief and Economic Security
(CARES) funds. Again, the Commission sought to distribute these funds to municipalities to prepare for all our 2020 federal
elections during the COVID-19 pandemic. The new challenges to municipalities brought on by the pandemic included the
increased supplies and personnel needed to process and distribute increased requests for absentee ballots and to secure and
provide safe environments for in-person absentee and election day voting. To ease some of the burden, the WEC has centralized
the procurement and distribution of protective and sanitation equipment including gloves, masks, hand sanitizer, disinfectants,
paper towels, pens, painters' tape for social distancing and public signage. Through the WEC CARES Subgrant program, the
Commission has sought to distribute $4,144,320.20 of the federal CARES funds to municipalities so that they may meet the
challenges brought on by the pandemic as they administer the 2020 federal elections.

For all these subgrant programs, the WEC has retained the responsibility of the federally required state match of $1,563,716 for
the Election Security grant and $1,466,494 for the CARES grant.

WEC CARES Subgrant for Municipalities: The WEC CARES Subgrant provides funds to municipalities to offset costs
related to administrating the 2020 federal election during the COVID-19 pandemic. These costs may include additional absentee
ballot supplies, printing, and postage, cleaning in-person absentee and election day polling locations and additional protective
equipment including plexiglass, additional staffing for processing absentee ballot requests, cleaning, or directing the public,
absentee ballot drop-box purchase and installation, additional leasing of space for voting and equipment necessary to confront
the challenges of administrating elections during a pandemic.

On June 17, 2020, WEC released the WEC CARES Subgrant program for pandemic relief to our municipalities. That same day,
117 municipalities returned signed agreements. A total of 458 applied in June, 325 more in July, and 161 so far in August, with
additional agreements being submitted every day. As of August 24, the WEC Financial Team has distributed $2,963,875.80 of
the approved $4,114,320.20 to a total of 944 municipalities.

Upon receipt of the signed WEC CARES Agreement, a voucher is entered into the payment system then audited and approved.
An email confirmation is then returned to the clerk with an individualized award letter and instructions to notify our office if
payment is not received as expected (five days for payment via ACH, 10 days for payment via check).

The deadline for municipalities to return their signed agreement is September 1, 2020.

The next deadline for this subgrant is September 15, 2020 for the check-in expenditure report. The purpose of this deadline is to
prepare municipalities for their final report due on December 1, 2020. Municipalities have begun to return their check-in
expenditure report that is due September 15. As of August 18, we have received 58 check-in expenditure reports.


                                                 Wisconsin Elections Commission
                                                                                                                       61
                                    How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                                  DEF-WEC000065



                                                                                                                     DEF-WEC000001
            Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 67 of 127




County Election Security Subgrant: The County Election Security Subgrant was designed to assist counties with
improvement of their overall election security posture as they prepare for the remainder of the 2020 election year and head
into future election cycles. These funds are specifically earmarked for assessment, remediation, and overall improvements to
election security at the county level. The County Election Security Subgrant provides a maximum allocation of a base
amount of $35,000 per county, plus $0.30 per eligible voter.

This subgrant required counties to submit individualized plans they would undertake to increase their security for federal
elections. Counties must have two baseline security protocols in place, or if not in place, the subgrant application will include
plans to implement the security protocols. Subgrant funds may be used to implement these protocols and should be included
in the county's plan submitted to the Commission to request subgrant funds. WEC staff has been reviewing those plans and
recommending levels of acceptance to the Commission.

On July 30, 2020, the Commission approved the Election Security Subgrant plans for 57 counties, totaling $3,001,380.14.
Prior to sending out payments, WEC election specialists undertook the final review of the grant applications to ensure the use
of these federal funds would be reasonable, necessary, and allocable. Some counties have been asked to provide further
documentation. As of August 24, 2020, 50 counties have been sent payment, totaling $2,707,159.54.

On August 20, 2020, the Commission met to discuss and approve revised grant applications for Iron, Milwaukee, and
Waushara counties, totaling $324,379.60. WEC staff continue to work with counties that are interested in applying for an
application. All applications are due no later than September 15, 2020.

Municipality Election Security Subgrant: The Municipality Election Security Subgrant seeks to bring municipalities up to
a baseline of security. The baseline includes (1) an adequate computer to use on federal elections preparation, administration,
and reconciliation, (2) information technology support to help the municipality keep the computer secure, and (3) election
security training for the municipality's election official. Depending on the specific needs of the municipality, funds are
awarded for any or all those three deficiencies in the amounts, respectively, of $600, $500 and $100, with the maximum up
to $1200. This same subgrant program was offered to both municipalities and counties in the fall of 2019 and early winter of
2020.

The second iteration, now only available to municipalities, had a soft release on August 6, 2020. The subgrant documents
were posted to the Clerk Communications page on our website. On August 12, WEC staff mailed printed copies of the
subgrant documents to municipalities with 1,000 or fewer registered voters and that had not received funds from the first
iteration of this subgrant in the fall of 2019. Staff followed up that mailing with a notification email to those municipalities.
As of August 17, four municipalities have applied for a total of $4,600, of which one municipality has been completely
processed, and is receiving $1,100.

The deadline for municipalities to return their signed agreement is September 1, 2020.




                                                 Wisconsin Elections Commission
                                                                                                                        62
                                    How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                                   DEF-WEC000066



                                                                                                                      DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 68 of 127



          Section 13:
          Voter Outreach Preparations




                                                                            O3

                                                                     DEF-WEC000067



                                                                       DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 69 of 127




                                                                            64

                                                                     DEF-WEC000068



                                                                       DEF-WEC000001
             Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 70 of 127




VOTER OUTREACH PREPARATIONS

The Wisconsin Elections Commission is planning a robust public education program for the Fall 2020 election. The goal is to
inform Wisconsin residents about all their options for casting a ballot on or before November 3. Because the pandemic has
increased demand for absentee voting by mail, the program will focus on educating voters who choose that option on how to
do it successfully and about why absentee voting is secure.

Background: The WEC voter outreach plan leading up to November is multi-pronged. WEC staff will focus a significant
amount of resources creating a voter outreach tool kit for local election officials that mirrors state level messaging. For
example, WEC is developing an earned media strategy with planned press, media availability and social media content. WEC
will then also develop a mirrored messaging kit for local election officials with draft news releases, media talking points, and
social media content. In addition, WEC will conduct training for local election officials on the myriad of voter outreach tools
to show local election officials how to use them. In addition, these tool kits and resources will also be available for voter
advocacy grounds, campaigns, and parties to use to help spread legitimate, trusted information about elections.

WEC also has many other core voter outreach tools on all voter related topics. These topics span from voter registration, to
photo ID, to guides for hospitalized and sequestered electors https://elections.wi.gov/publications/brochures/voter-guides.
Voter guides and all materials in the WEC voter information center have been updated and will continue to be updated if
needed closer to the election, the voter information center can be found here https://elections.wi.gov/publications/brochures/
voter-guides. These materials are often used by voter groups as website content and to help educate voters through other
methods of outreach. In addition, the WEC keeps information, specific to elections and photo ID up-to-date on their micro-
site www.bringit.wi.gov where voters can find videos, posters, radio ads, and brochures specific to the photo ID law.

In 2019, WEC staff began planning a voter education program for 2020 focused on all aspects of Election Security because
that was what many people were concerned about. With authorization from the Commission, staff hired KW2-Madison, an
advertising agency with significant experience developing campaigns for state government. KW2 conducted statewide,
scientific public opinion polling in late 2019, as well as focus group interviews around the state, to understand voters'
concerns about election security and have the Commission's decisions about communications be driven by statistically valid
data. The overarching results of that research was that voters who were concerned about election security responded well to
facts about safeguards that are already in place to protect the integrity of Wisconsin elections. Based on that research, the
Commission on January 14, 2020 authorized staff to amend the scope of work in KW2's current contract with the WEC to
include development of a dynamic elections security education and communications plan, toolkit and assets for use by WEC
staff and local election officials for use throughout 2020. The Commission also directed staff to evaluate the program's
effectiveness following the Spring Election cycle and present recommendations on whether to change and/or expand the
program for the Fall Election cycle.

The COVID-19 public health emergency interrupted the planned program, so WEC staff directed KW2 to resurvey if voter
concerns had shifted due to the pandemic. KW2 revisited their research again and determined that voters respond best to
factual statements about how elections and the absentee process works, and what security measures are in place at each step in
the journey. WEC staff directed KW2 to focus its efforts on developing educational materials for voters that focuses on the
absentee voting process and the security that protects its integrity. Like the original election security educational program, the
absentee program will be comprised of fact-and-benefit statements and general information about absentee voting.

Public Education Program Details. WEC staff has amended the scope of work and collaborated closely with KW2 on
development of a dynamic communications plan that blends information about the absentee voting process and election
security. Staff and ICW2 held several meetings to discuss themes, content, and format of the communications program. The
program includes a dynamic communications plan, toolkit, and assets, such as website content, videos, news releases and
graphics. Our primary focus has been on information that local election officials can use to communicate with voters and
local news media about election security.


                                                  Wisconsin Elections Commission
                                     How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                                   DEF-WEC000069



                                                                                                                      DEF-WEC000001
          Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 71 of 127




Because the Commission does not have funds necessary to engage in a paid advertising campaign, the public education
campaign focuses on using earned media and other unpaid channels to reach the public. To accomplish that, the program
will leverage earned media because of the strong public interest in stories about absentee voting and election security, the
ability of local election officials to get their community media outlets to cover the issues, and unpaid social media.
Specific deliverables include:

-Six, two-minute educational videos about the absentee voting process from start to finish — what it is, how to request a
ballot, how to fill it out, where to return it, how they are counted and why the process is secure.
-Social media text and graphics designed to raise public awareness about how Wisconsin voters can request, vote, and
return an absentee ballot, as well as the security of the absentee process.
-Web banners to raise awareness about absentee voting that the agency, clerks, and other organizations can use on their
websites to educate the public and raise awareness about absentee voting.
-Earned media tools (news releases and op-ed pieces) designed to educate the public about absentee voting and address
concerns about election security.
-Articles about absentee voting and election security.
-Fact sheets about absentee voting and election security.
-Text, graphics, and designs for the WEC website pages where the videos, fact sheets and other informational materials
will be available.
-Text, graphics, and designs for the MyVote Wisconsin website's absentee voting pages that provide users with facts about
the absentee voting process.
-A toolkit for clerks containing information about absentee voting and election security to use as they educate their local
voters and work with their local media outlets.

KW2 will assist Commission staff in presenting a webinar in early September for county and municipal clerks about the
toolkit. Staff is also working with Facebook on a webinar in September for Wisconsin clerks about social media best
practices, as this will help clerks post messages and graphics from the public education program on their own social media
accounts.

A key part of the education program is the information packet that will be mailed on September 1 to the approximately 2.6
million registered Wisconsin voters without an absentee ballot request on file (and who are not on the Movers list) that
informs them about the various ways they can cast a ballot for the November General Election. (See detailed information
about the voter mailer in the next section.) The WEC and KW2 will use the September 1 mailing as a kick-off data for
rolling out the various parts of the public outreach plan to local election officials in early September to best reach voters
before clerks start issuing ballots on September 17.

WEC staff has also developed an earned media outreach plan for September, October and November that includes weekly
news releases and media briefings timed to precede election events and deadlines in the runup to November 3. The plan is
to generate advance media coverage about voting activities and deadlines such as the mailing of absentee ballots on
September 17, the close of online and mail voter registration on October 14 and the start of in-person absentee voting on
October 20. WEC staff will also work with voter education and advocacy groups, which are welcome to use the
Commission's educational materials in their own efforts.

It is important to note that the campaign is dynamic, and there is flexibility to adapt messaging as new information and
concerns about voting arise in the months and weeks leading up to November 3. Following the August 11 Partisan
Primary, staff worked with KW2 to revise two of the six short videos in production based on voter experiences in cities that
count absentee ballots in a central location rather than at polling places. Local election officials reported issues with voters
in some of the 35 central count municipalities attempting to return their absentee ballots to polling places on Election Day.




                                               Wisconsin Elections Commission
                                                                                                                      66
                                  How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                                 DEF-WEC000070



                                                                                                                    DEF-WEC000001
          Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 72 of 127




Two of the videos included information about absentee voters being able to return their ballots to the polling place on
Election Day, and they were edited to mention that some municipalities count absentee ballots at a central location
and to advise voters to follow the instructions provided with their ballot for where to return their absentee ballots.

In July, the WEC approved revised Uniform Instructions for Absentee Voting. Instead of one document packed with
text, there are now two versions (one for mailed absentee ballots and one for those emailed or faxed to military
voters) that simplify the language and helpful add graphics. Following the August 11 Partisan Primary, staff
developed a third version designed for central count absentee municipalities that include specific instructions for
returning absentee ballots on Election Day. The Instructions are included as Appendix E to this report.




                                              Wisconsin Elections Commission
                                                                                                                    67
                                 How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                               DEF-WEC000071



                                                                                                                  DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 73 of 127




                                                                            68

                                                                     DEF-WEC000072



                                                                       DEF-WEC000001
      Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 74 of 127




Section 14:
Voter Mailer Preparations




                                                                              69

                                                                           DEF-WEC000073



                                                                             DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 75 of 127




                                                                            70

                                                                     DEF-WEC000074



                                                                       DEF-WEC000001
            Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 76 of 127




VOTER MAILER UPDATE

The Commission directed staff to prepare a draft voter information mailer to be sent to approximately 2.6 million Wisconsin
voters on or before September 1, 2020. The Commission approved sending the mailer to all registered Wisconsin voters (except
for those in "Movers" status) who do not already have an absentee application on file. The mailer is designed to provide voters
with information on their options to cast their ballot in the November 3, 2020 election. All voters are eligible to choose which
method of voting works best for them: in-person absentee in the two weeks prior to an election, absentee by-mail, or in-person
at the polls on election day. The mailer outlines the requirements and provide timelines for each of the three voting options that
voters can use to make their decision. In the April election, WEC heard from voters who were unable or uncomfortable using
technology to make their absentee ballot request. Therefore, the mailer also includes a form that eligible voters can use to
request their ballot. The mailer also includes information on voter registration and photo ID requirements in addition to
directions to contact WEC with questions or for assistance navigating the process. A copy of the mailer is included as
Appendix D of this report.

A statewide mailing will ensure that consistent information on all opportunities and methods for voting are sent to every voter
in all communities across the state who have not already chosen to vote absentee by mail. Voters would receive a mailing
containing three pieces:
1. Voter information mailer
2. Absentee Application designed specifically for this mailer
3. A pre-addressed, business reply return envelope to the WEC (no postage required by voter)

Voters who wish to apply for an absentee ballot may do so either using the form provided or by visiting the myvote.wi.gov
website. Wisconsin law requires voters to submit an absentee ballot application before a ballot can be sent to the voter. Only
eligible, registered voters can be issued a ballot. Voters must also provide a copy of an acceptable photo ID with their first
absente request. There are some exceptions for voters who certify that they are indefinitely confined. The Wisconsin Elections
Commission also directed that the mailer would not be forwardable. Voters who have moved since the mailing list was
populated on June 5 will not receive the mailing. Undeliverable mail will be returned to the WEC office and stored in
accordance with records retention laws.

WEC further directed that the return applications should be sent to the WEC offices. WEC staff will then assist with data entry
of the paper forms into a pending functionality in the statewide voter registration system. By law, only municipal clerks have
the authority to issue absentee ballots upon receiving a valid request. Therefore, WEC staff will enter the applications into the
statewide system where clerks will be able to review the electronic record, a scanned copy of the application, and the photo ID.
Clerks will then accept or deny the application. In the case of a valid application, they will then send the voter a ballot. In case
of an incomplete application or an ineligible voter, the clerk will reject the application. The mailers are not necessarily voter
specific. The sophisticated statewide voter registration database ensures only one ballot can be counted per-voter and that only
eligible voters receive a ballot. If an ineligible voter receives a mailer and completes the application, they will not be sent a
ballot. If a voter returns multiple applications, even to different jurisdictions, they will only be sent one ballot.

Following Commission approval of the design, the DOA Bureau of Publishing and Distribution began printing and assembling
mail pieces in preparation for a September 1 mailing date. As of August 24, printing is nearing completion and all 2.65 million
mail pieces arc scheduled for delivery to the post office on time. Commission staff arc now preparing to process the anticipated
questions and responses from voters and clerks.

Processing mailer responses will be a complex task. To manage the anticipated workload, Commission staff assessed all
possible workflows and took steps to add temporary employees and external call center support. In addition to calls and e-
mailed questions, the staff anticipates an enormous volume of mail returning to the agency during the month of September. For
example, mail-only workflows resulting from the mailing are expected to include the following categories. The following
numbers are forecasts used for resource planning, WEC will not know the actual volume until the mailer has been sent.


                                                 Wisconsin Elections Commission
                                                                                                                         71
                                    How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                                   DEF-WEC000075



                                                                                                                      DEF-WEC000001
              Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 77 of 127



                                                            c‘o   ,141 s




Fig. 3 General Election Mailer Processing Estimates


       Workflow Type                                                                        Estimated Volume
       1. Mailers Returned Undeliverable to WEC                                                   P.' 100,000
       2. Completed Application with Photo ID Returned to WEC to Data Enter                        z 16,000
       3. Completed Application w/o Photo ID Returned to WEC to Data Enter                          gt 2,000
       4. Completed Application -Reject Application Mismatched Data                                  < 500
       5. Completed Application — Reject Application Unregistered Voter                              < 500
       6. Incomplete Application —Reject Application                                                 < 500
       7. Voter requests change of address; Other- Reject Application                                < 500



Under normal circumstances, clerks will receive just a few touch points with absentee requests received from the mailing.
First, relier clerks will receive a notification email when the WEC creates a pending request. Clerks who regularly access the
statewide voter registration system will simply check the Pending Absentee Applications view where they typically see
requests submitted through MyVote that request photo ID review. Next, the clerk will review the pending request, validate
the photo ID, and otherwise assess if the request is valid and complete. The clerk can then approve or decline the request.
WEC staff follow up process on declined requests will include template letters and emails sent to voters with clerk identified
deficiencies related to photo ID or a missing signature for indefinitely confined applications. Finally, the clerk will receive
the original documents and a scanned copy of the full request to retain for their records. This process ensures that clerks can
exercise their statutory authority to approve absentee ballot requests without requiring them to perform the raw data entry in
the statewide voter system.

Commission staff will track all responses received from the mailer and will provide a summary of results at a future date.
The absentee mailer is designed to better prepare Wisconsin voters for the November election. If voters wish to participate
by-mail, sending their applications well in advance of the election will ensure that they are able to receive and return their
ballots in time to be counted. It will also help to spread the workload for municipal clerks. By state law, the initial run of
absentee ballots are sent 47 days prior to the election, September 17, 2020. After that date, ballots must be sent within 24
hours of a clerk receiving the request. The more ballot requests that clerks can process ahead of the initial deadline, the more
time they will have to process returned ballots, conduct in-person absentee, and prepare for election day. Also, WEC will
complete the data entry of the returned applications, allowing clerks to instead spend their valuable time on other election
preparations.




                                                   Wisconsin Elections Commission
                                                                                                                         72
                                      How Wisconsin is Prepared for the November 3, 2020 Election
                                                                                                                    DE F-WEC000076



                                                                                                                       DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 78 of 127



          Section 15:
          Local Election Official Training




                                                                     DEF-WEC000077



                                                                       DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 79 of 127




                                                                            74

                                                                     DEF-WEC000078



                                                                       DEF-WEC000001
           Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 80 of 127




LOCAL ELECTION OFFICIAL TRAINING

Overview: The Wisconsin Elections Commission is required by state law to provide training to local election officials and
Chief Election Inspectors. WEC meets this requirement through a variety of training methods including in-person
appearances at conferences organised by clerks and by professional organisations, live and prerecorded webinars,
interactive trainings, such as tabletop exercises, and through the publication of manuals and guidance documents. Each
local election official is required to provide training to their poll workers. WEC training materials are often used to
conduct these trainings, but clerks can also provide additional training on procedures specific to their municipality or
polling place.

Staff have augmented the training program for the November General Election to account for the increase in by mail
absentee voting and to incorporate public health procedures into existing training. Materials have also been updated to
provide an emphasis on procedures, such as curbside voting, that have taken on added significance due to COVID-19.
Additional remote training options are being created to provide clerks with options to use when in-person training is
difficult to conduct due to COVLD-19 concerns or restrictions. An online curriculum has been created that provides
trainees with comprehensive training on election administration procedures, COVID-19 protocols, and poll worker
etiquette. This curriculum was used to train the National Guard members who served as poll workers for three Wisconsin
elections already this year and will be updated with additional materials specific to the November General Election.

The following section outlines the agency's training initiatives and schedule (Fig. 4) for the remainder of the 2020 election
cycle.

County and Municipal Clerk Conferences: Due to concerns with the coronavirus, most annual and district-wide clerk
conferences were cancelled by the various clerk associations leading up to the November election. Commission staff will
virtually attend several clerk conferences in October: Wisconsin Association of School Superintendent Assistants and the
Wisconsin Town's Association Annual Convention.

Commission staff will provide election officials with a review of the agency's 2020 elections activities, including updates
on public health measures, Commission decisions, election security measures, statewide voter registration system
development projects and a detailed review of other election administration tasks, such as ballot access procedures and
counting write-in votes.

Training Webinar Series. Commission staff introduced the new webinar training series mid-summer and have aired
several election administration and statewide voter registration system training webinars in the last several months. The
webinars focused on the complexities of the August Partisan Primary and the preparations and precautions clerks and
election workers needed to take to ensure safe voting at the polls on Election Day.

In preparation for the November election, the "I'm a New Clerk — Where do I Start?"webinar will introduce new clerks to
the Commission and provide detailed information about training requirements and resources. The webinar will also give
clerks a virtual tour of the Elections Commission website and other web applications. The "Poll Book Management"
webinar will provide election workers with training on the proper maintenance of the poll books on Election Day, how to
read the absentee watermarks on the poll book, and the role and usage of the absentee ballot log. The "Polling Place Set-
Up" webinar will cover best practices for polling place accessibility from parking lot to polling area and highlight some
simple changes election workers may take to ensure accessibility. Finally, the "Let's Get Ready for November " webinar
will review determining voter intent, counting votes for president and vice-president, rules for election observers and
members of the media and the use of photography and videography at the polls.




                                                Wisconsin Elections Commission
                                   How Wisconsin is Prepared for the November 3, 2020 Election
                                                                                                                 DEF-WEC000079



                                                                                                                    DEF-WEC000001
                                                            s,4
            Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 81 of 127



                                                         00,r' ,14 1S 5


Changes to the absentee process in the statewide voter registration system will be outlined in two different webinars:

"Absentee Overview"and "Absentee Omnibus." These webinars will cover the improvements made to the statewide voter
registration system absentee process, changes due to the 7th Circuit Court of Appeals decision, and overall best practices for
managing absentees in the statewide voter registration system. In the "MyVote Demystified" webinar, clerks will get an
explanation of how MyVote works and interacts with the statewide voter registration system, including related changes,
absentee request process, and address service. In addition, an interactive absentee tutorial is being updated to include the
latest absentee improvements.

Commission staff also plans to supplement the published webinar training schedule with several topic-specific webinars prior
to the November election, using live and pre-recorded formats. One example is a webinar that focuses on managing absentee
ballots, including set up options for in person absentee voting (IPAV) that incorporate public health procedures and identify
outdoor, drive up and curbside options. The webinar will also address the establishment of drop boxes as efficient ballot
return options for voters and provide best practices for managing outbound and inbound absentee ballots. A November
election reminders webinar will capture any questions or issues trending with election officials, voters, and advocates so they
can be addressed before the election.

Manual Updates. Commission staff is updating the agency's two primary reference sources, the Election Administration
Manual for Municipal Clerks, and the Election Day Manual for Local Election Officials, to reflect recent court decisions,
legislative changes, procedural revisions, and incorporate statutory citations. Commission staff is updating the statewide voter
registration system manual to include the latest absentee improvements. Other sections of the manual have been updated.

Poll Worker Training. Commission staff has previously developed poll worker training agendas that are task-based and
modular in function so clerks can assemble a training plan depending on their training needs for a specific type of election and
election worker. Several agendas will be repurposed as webinar materials and poll worker training videos. The "Poll Book
Management" webinar, for example, will review the "state-show-sign" process that voters must follow in order to get a ballot
and discuss photo ID requirements and common questions staff receives from voters and election workers. It will also focus
on the procedures for voters who appear at the polling place on election day who have a watermark listed next to their name
indicating they have been issued an absentee ballot.

Scenario Based Training (Tabletop Exercise TT ). Commission staff is developing additional EA TT scenarios that
reflect some common and not-so-common Election Day situations election officials may encounter during the November
election. Commission staff plans to develop scripts and role-playing exercises if clerks and election workers need to address
a confrontation or deescalate a disturbance regarding current public health directives or electioneering issues at the polls.


Commission staff developed a Security TT that clerks can participate in through a virtual environment. Commission staff
developed scenarios that will allow clerks to discuss best practices for the areas of election administration, communication
tools, escalation tactics, cybersecurity, contingency planning, and current public health guidance.


WEC has also developed a communications training that teaches clerks how to respond to security related questions or
incidents using template press releases, social media posts, talking points, holding statements and more. WEC staff will also
continue to make these virtual trainings available.


                                                Wisconsin Elections Commission
                                                                                                                      76
                                   How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                                 DEF-WEC000080



                                                                                                                    DEF-WEC000001
                                                     s74
       Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 82 of 127



                                               c‘O



Fig 4. Pre-Election Clerk Training Events
 Type of Training Training                   Description                                 Date
 EA Webinar            I am a New Clerk—     Introduction into clerk duties,              August 26, 2020
                       Where do I Start?     tan' ing requirements and resources.
 Statewide Reg.       Absentee Overview      Review of best practices and new            September 1, 2020
 System Webinar                              processes rolled out in June.
 Statewide Reg.       Absentee Omnibus       Managing existing application and           Septet/mi- 8, 2020
 System Webinar                              ballot records in the statewide
                                             system and using various absentee
                                             reports.
 EA Webinar           Managing Absentee      IPA' procedures that incorporate            September 9, 2020
                      Ballots                public health procedures and
                                             identify outdoor, drive up, curbside
                                             and drop box options_
 EA Webinar           Poll Book              Provides election workers with              September 16, 2020
                      Management             training on proper maintenance poll
                                             books.
 Clerk Conference     Wisconsin School       Review of recall, ballot access and         September 25, 2020
                      Superintendents        canvass procedures.
                      Assistants
 EA Webinar           Polling Place Set-up Covers best practices for polling             September 30, 2020
                                           place accessibility.
 Statewide Reg.       MyVote                 Exploring the relationship between           October 6, 2020
 System Web roar      Demystified            MyVote and the statewide voter
                                             registration system, and recent
                                             updates to the MyVote Website.
 Clerk Conference     Wisconsin Towns        Elections security updates, review of        October 13, 2020
                      Association Annual     training resources and important
                      Convention             reminders for the November
                                             election.
 EA Webinar           La:a Get Ready for     Review determining voter intent,.            October 14, 2020
                      November!              counting votes for president and
                                             vice-president, and rules for the
                                             polling place.
 EA Webinar           Important              Review of questions or issues                October 21, 2020
                      Reminders for the      trending with election officials
                      November Election      voters, and advocates before the
                                             election.




                                        Wisconsin Elections Commission
                                                                                                       77
                           How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                  DEF-WEC000081



                                                                                                     DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 83 of 127




                                                                            78

                                                                     DEF-WEC000082



                                                                       DEF-WEC000001
      Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 84 of 127




Section 16:
Badger Voters Data Request




                                                                              79

                                                                           DEF-WEC000083



                                                                             DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 85 of 127




                                                                            80

                                                                     DEF-WEC000084



                                                                       DEF-WEC000001
             Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 86 of 127



                                                            c‘o   ,141 s


BADGER VOTERS DATA REQUESTS

The Elections Commission Badger Voters website https://badgervoters.wi.gov/ provides a simple and automated way for the
public to request voter lists, absentee records, and candidates nomination papers. Data can be sorted by election, office, county,
municipality, ward, aldermanic district, and many more options. This allows the customer to receive only the data they are
seeking. The voter list shows election activity back to 2006, when Wisconsin began using a statewide voter registration system,
with the participation description of at polls or absentee.

Absentee ballot data is available from 2016. Absentee data purchases provide customers with application and ballot activity and
allows the customer the option to "subscribe" for future updates to data received and the ability to receive new files at the
frequency they select; twice per week, weekly, every other week or monthly. With this add-on to the initial purchase the $25
base is waived for each subsequent file which costs $5 per 1,000 new records.

Customers can also make custom requests for data beyond what is included in a standard request format or for statistics that are
not posted to our Elections Commission website. The customer is provided an estimate of costs (developer time) to create and
run the query and total number of records in the data set. If they choose to purchase the file, our developer will then produce the
file. Custom requests that take under a half-hour of developer time are only charged for the record count.

Customer satisfaction is generally high with this program as there is no wait time for accessing data needed and the breadth of
the data in standard files is very useful for many purposes. Most questions can be answered in our Frequently Asked Questions
(FAQs) link. This section also includes data element documents outlining what fields are included and sample files are
available. Badger Voters often sees an increase in activity during the spring and fall election cycles, but activity occurs steadily
throughout the year.

The following statistics summarize voter data and nomination paper requests through July 31, 2020.

         Fiscal Year       Total Number of     Requested          Percentage of   Total Revenue      Total Number of
                           Voter Data          Files              Requests                           Nomination Paper
                           Requests            Purchased          Purchased                          Requests

        FY2021                   368                328              89%             S106,070 00              148
        FY2020*                 1291               1134              88%             $654,557.00              402
        FY2019                   617                473             76.6%            S328,015.00              NA
        FY2018                   706                517             73.2%            $182,341.00              NA
        FY2017                   643                368              57%             S234,537.35              NA
         FY2016                  789                435              55%             $235,820.00              NA
         FY2015                  679                418            61.56%            S242,801.25              NA
         FY2014                  371                249            67.12%            $125,921.25              NA
         FY2013                  356                259            72.75%            5254,840.00              NA
        FY2012                   428                354            78.04% MK $127,835.00                4     NA
       *Beginning with the September 2020 report, customer refunds are being accounted for in Total Revenue

The Badger Voters system provides media, campaigns, researchers, and others with quality data they can use to conduct
analysis, voter outreach, etc. to help prepare Wisconsin voters. Prior to the updates to Badger Voters many of the data queries
had to be rim manually by WEC staff. WEC has invested in the automation of this statutorily required system. This helps
prepare Wisconsin elections for the November election as it allows the public access to data without diverting staff resources
and time from other projects. This means WEC staff can spend additional time working with local election officials and voters
to prepare for November while still meeting the expectations of our customers and providing transparency in election data.


                                                  Wisconsin Elections Commission
                                                                                                                         81
                                     How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                                    DE F-WEC000085



                                                                                                                        DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 87 of 127




                                                                            82

                                                                     DEF-WEC000086



                                                                       DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 88 of 127



          Section 17:
          Public Health Guidance




                                                                            83

                                                                     DEF-WEC000087



                                                                       DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 89 of 127




                                                                            84

                                                                     DEF-WEC000088



                                                                       DEF-WEC000001
       Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 90 of 127



                                                     c‘o,
                                                        "*"441s 9 • 0


PUBLIC HEALTH GUIDANCE AND RESOURCES

The April 7, 2020 primary election was well underway when concerns about the COV1D-1 9 pandemic were
elevated in Wisconsin. Ballots were sent to all absentee voters with a request on file for the April 7, 2020
election by the end of February, and in Wisconsin the first COVID-19 related Executive Order was not issued
until March 12. WEC staff worked quickly to adjust existing election processes and provide guidance that
includes public health information for procedures such as absentee ballot witnessing, poll book management
and photo ID review. The WEC staff also worked with WI Department of Health Services public health
officials through the State Emergency Operations Center (SEOC) to produce guidance and training on public
health procedures and elections procedures. The procedures and documents were first used in the April
election_ Public health officials continue to update their guidance about COVID-19 and WEC staff likewise
continually update election-related public health documents. The documents created for April were reviewed,
edited, and reissued for the subsequent May 12 Special Election, and again for the August 11 Partisan Primary.

WEC is using this base of documents and public health guidance to prepare for November and will continue
work with public health officials to review the documents regularly leading up to the election to be sure the
information is still up to date. WEC will also work with SEOC public health officials to identify any new
resources that may need to be developed. The public health guidance documents created by WEC serve
multiple audiences, including clerks and voters. For clerks, resources have been created to train them on
polling place procedures incorporating public health. Voter resources are designed to help voters understand
their voting options, navigate the process safely and successfully and provide voters information on what to
expect at the polls if they decide to vote in-person.

A new series of resources that focuses on public health procedures and absentee voting is also being developed
to supplement existing materials. These documents will share best practices for in-person absentee voting,
including flexible set up options such as outdoor and drive through options as well as information on safe and
efficient processing of absentee ballots. In addition, scheduled training presentations focused on poll book
management and polling place set up will discuss on public health procedures while still providing information
on other required procedures.

WEC staff maintains a flexible approach to updating training materials with public health guidance,
understanding that new resources may become necessary, and the core documents that will be updated for
November are included in the following chart. The chart is found on the following pages.




                                            Wisconsin Elections Commission
                               How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                           DEF-WEC000089



                                                                                                                DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 91 of 127




                                                                            86

                                                                     DEF-WEC000090



                                                                       DEF-WEC000001
    Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 92 of 127
                                               24 04




                                             3 milli
                                               c.04,4,,   I ss ,0



Wisconsin Elections Public Health Resources

   Resources       Description                            Link
   COVID-19        In March, WEC created a                httpsi/elections_wi_govicovid-19
   Resources       COVID-19 specific page on
   Webpage         the main agency website.
                   This page indexes all COVID
                   related materials. This link is
                   also included on the mailer
                   that is being sent to 2.6
                   million WI voters in
                   September
   Election        This checklist was designed            https://election.s_wi_govinode/7013
   Day             to incorporate public health
   Checklist       guidance into all election day
                   procedures
   Polling         For each election in 2020..            httpslielections_wi.govinode/7013
   Place Signs     WEC printed and distribute
                   signs to each polling place.
                   Signs include: face
                   coverings, social distancing,
                   screener, poll book.. latex
                   glove warning
   Poll Worker     WEC works INith public                 https://elections_wi_govinode/7013
   Screener        health officials to develop
                   screener questions for poll
                   workers
   Face            Guidance on face coverings             https://elections_wi_govinode/6981
   Coverings       for both poll workers and
   Guidance        voters
   Absentee        Guidance for voters on ways            httnslielections.wi.gov/node/6991
   Witness         to obtain a witness signature
                   on an absentee certificate
                   with maintaining social
                   distancing
   Voting          Guidance on how to sanitize            https://elections.wi.govinode/6990
   Equipment       voting equipment and
                   electronic poll books.
   Quarantined     Guidance for delivering                httns://elections_vvi.govinode/6989
   Voters          ballots to quarantined voters
   Drive Thru      Guidance on how to                     https://election.s.wi_govinode/6986
   and             administer drive thru,
   Curbside        curbside and other outdoor
   Voting          votMg options
   COVID           WEC created videos and                 https://elections_wi.gov/node/6985
   Specific Poll   training presentations for poll

                                       Wisconsin Elections Commission
                                                                                                   87
                          How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                DEF-WEC000091



                                                                                                  DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 93 of 127
                                         0 2 4‘"




                                        3 eel
                                         c'04, 4,, I ss ,0




V ,.- 1       workers on processing
Train -       absentees: sanitation at the
              polling place, safely
              administering the poll book
              and photo ID checks,
              screeners and signage, and
              general COVID related
              training
General Poll Training curriculum                     https://elections.wi.gov/node/6984
Worker        developed by WEC that is
Training      available for training of last
              minute poll worker recruits.
              Incorporates COVID-19
              specific training
Moving        Guidance on what to do if a            https-fielection.s_wi_gov/COVID-19/mo-ving-a-
Polling       polling place becomes                  polling-place
Places        unavailable or is not a good
              fit considering COVID.
              Includes draft press release
Care Facility Outlines prohibition on                https:.//elections.wi_govinode/6939
Voting        sending Special Voting
              Deputies into care facilities
              and how to ensure residence
              receive their ballots
Accessibility COVID-19 Accessibility                 https://elections_wi_govin.ode16992
Guidance      considerations
Drop Box      Guidance for clerks on                 https://elections_wi_govinode/7036
Guidance      establishing drop boxes for
              voters to return their absentee
              ballots




                                  Wisconsin Elections Commission
                                                                                                     88
                     How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                             DEF-WEC000092


                                                                                                DEF-WEC000001
   Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 94 of 127




Section 18:
Customer Service Preparations




                                                                        DEF-WEC000093



                                                                          DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 95 of 127




                                                                            90

                                                                     DEF-WEC000094



                                                                       DEF-WEC000001
              Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 96 of 127




CUSTOMER SERVICE PREPARATIONS

In the weeks around a November General Election, the WEC staff will field tens of thousands of phone calls and emails. We
expect the number of contacts in the weeks around the November 2020 election to be unprecedented as voters and clerks adjust
to new ways to navigate the election. Unlike some state elections office that might be associated to a larger state agency, like
the secretary of state's office, the WEC does not have a peripheral, larger team to draw on during busy times. WEC is also
limited by the position authority allocated to our agency, in terms of bringing in additional staff during busy times, WEC must
rely on temporarily employees and call center assistance. However, many of the calls fielded by WEC staff in the months
before an election require a depth of election expertise to help with real time matters of consequence for clerks of voters.
Therefore, there is a limit as to how much of the customer service can delegated to temporary staff.

The current procedure for WEC customer service utilizes a helpdesk model. Calls and emails come to a central phone number
and central email address and arc then distributed to subject matter exports on the larger staff.

Some of the ways the WEC is preparing our customer service model for the November election include:

Toll-Free Phone Tree. In early 2020, WEC staff reconfigured the main, toll-free agency phone number 1-866-VOTE-WIS to
utilize a phone tree model. There are two main branches in the phone tree: voter questions and clerk questions. From there
clerks have the option to speak to staff in various areas of the agency; for example, they can speak to either an expert on
election administration or an expert on the statewide voter registration system. From there the phone system will find an
available expert. For voters, they can choose from popular choices like requesting an absentee ballot, registering to vote, or
questions about photo ID. Using the call tree model allows us to incorporate some of the other efficiencies outlined below.

Phone Management Software. In early 2020 the state began using Skype for business to integrate phone systems across state
agencies. Skype allows the WEC help desk to see who is available to take a call and who is already in a call or a meeting. It
also allows us to set expert groups that stem from the phone tree, this lessens the need for customers to talk to a helpdesk
representative and instead allows the call to be routed directly to an available expert. It also allows the helpdesk, or other staff,
to send a message to staff who are answering a transferred call to provide them with any additional information that needs to be
relayed.

Call Center. Beginning on August 26, WEC has contracted with a call center, who we have used in previous elections to help
with basic voter calls. Using the phone tree, if a voter indicates that they need basic assistance with tasks such, as finding their
polling place, those calls are routed through the call center to answer. WEC staff trains call center employees and has also
developed an escalation process so that if a customer inquiry exceeds the call center's election knowledge, they can transfer it
to a WEC expert to further assist. Utilizing the call center helps to free-up WEC staff to answer questions that require election
expertise, while still providing customers with more standard questions quick answers and excellent customer service.

Temporary Staff. Beginning the week of August 26, WEC will have eight temporary staff in the office through the November
election. These additional staff will be primarily used to increase the capacity of the helpdesk in directing calls and emails to
subject matter experts. They will also be assisting with the voter informational mailing that will be sent on September 1. They
will assist with data entry into the pending absentee feature in the statewide voter registration system for clerks to approve and
with scanning and uploading documents and photo ID. They will also assist with other data entry projects such as ensuring
clerk contact information is kept up to date and with following up with clerks to ensure they have entered all of their data into
the statewide system so it displays correctly on the MyVote website.

Spanish Language Assistance. To better serve Wisconsin voters, in the weeks around the election, WEC will also bring in
additional temporary staff to assist with both phone calls and emails from voters who speak Spanish.




                                                   Wisconsin Elections Commission
                                                                                                                           91
                                      How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                                     DEF-WEC000095



                                                                                                                        DEF-WEC000001
         Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 97 of 127




Extended Hours. In the weeks prior to the election, WEC staff will offer extended office hours to assist both
clerks and emails These additional hours will cover both evenings and weekends in the critical weeks around
the election and on important election deadlines. On election day, WEC staff will be available for a nearly 24-
hour period to assist with questions about opening polling places, assist with election day voter calls, and to
assist with end of the night tally procedures.

Managing Other Contacts. Over the last four years the public profile of the WEC and elections has increased,
meaning with each election the number of contacts to the agency reaches a new high. WEC staff has found that
it is important to manage contacts to some customers through other platforms. WEC has created several
efficiencies in this area to prepare for November. For example, through upgrades to the MyVote.wi.gov
addressing workflow, if a voter encounters difficulty with entering a new address, the information the voter
entered is automatically collected and sent to a special inbox for WEC staff to examine. This eliminates the
number of contacts needed with the voter and helps WEC quickly identify the type of contact to quickly remedy
the issue. A similar revision has been made to the statutory complaint process. There are five types of statutory
complaints that can be filed with our office. WEC staff updated the flowchart for users to determine the most
relevant type of complaint and then creates a pre-filled form to send to staff for resolution. Many other changes
have been made to the way WEC communicates with local election officials who often have time sensitive
questions. Changes include, identifying a phone number just for clerks to call WEC, creating emergency and
secure communication channels to provide alerts and survey tools to clerks on their mobile devices. This is
especially important on election day where clerks are not at their computer or desk phone.




                                           Wisconsin Elections Commission
                                                                                                          92
                              How Wisconsin is Prepared for the November 3, 2020 Election

                                                                                                     DEF-WEC000096



                                                                                                        DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 98 of 127



           Appendix A-E




                                                                            9

                                                                     DEF-WEC000097



                                                                       DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 99 of 127




                                                                            94

                                                                     DEF-WEC000098



                                                                       DEF-WEC000001
 Case: 3:15-cv-00324-jdp Document #: 401-21AFiled: 09/18/20 Page 100 of 127
                              Appendix
                                                                                                Commissioners

     City                                                                                       Stephanie Findley
                                                                                                Carmen Cabrera
                                                                                                    Jess Ripp
     of
Milwaukee                                     Election Commission                              Executive Director
                                                                                               Claire Woodall-Voaa

August 20, 2020

Meagan Wolfe, Administrator
Wisconsin Election Commission

Dear Ms. Wolfe,

Please find the below answers in response to your August 17, 2020 email. Additionally, I have attached
strategic planning documents, communication memos to the City of Milwaukee Common Council, and
my own communication with the House Committee on Administration.

   1) Please provide a detailed narrative on any changes Milwaukee is making to absentee by
      mail, including answers to the following questions:
            a. What measures are being adopted to ensure ballots are sent in accordance with
               statutory timelines? This includes fulfilling the deadline of sending ballots by the
               A 'wilt
               4 r day prior to the election and then filling subsequent requests within 24 hours.

                    i. Given the tremendous volume of absentee ballot requests and processing tasks,
                       we are automating and expediting the assembly and mailing of requested
                       absentee ballots. We have purchased a high-speed, envelope printer, a top-of-
                       the-line folding machine, and a high quality folding and inserting machine. This
                       will reduce staff costs and eliminate the use of absentee labels, by enabling the
                       City to print directly onto inner and outer envelopes. This will also increase
                       quality controls. This automation enables the City to eliminate the assembly
                       delay no matter the volume of daily absentee requests, allowing experienced
                       election workers and previously trained election temporary employees to be re-
                       deployed to early voting sites as supervisors and lead workers.

                        The City of Milwaukee Election Commission has been able to fill all absentee
                        requests within the 24 hour period due to the changes made to the MyVote
                        request system. Automating the assembly process will ensure that ballots are
                        also mailed within that same 24 hour period.

            b. What internal processes or chain of custody procedures are in place to ensure all
               ballots requested by voters are issued? Please describe any third-party mailing
               vendors involved in the process. If there are not vendors, please describe the
               process from the time a request is received in your office until the time that a ballot
               hits the mail stream.
                    i. The MEC enters or processes all absentee requests within 24 hours of receipt
                       (whether from MyVote or via mail, email or fax). We then utilize batches within
                       WisVote to generate ballots. We have worked with the WEC to create a report
                       from these batches that will allow us to print directly onto the voter's inner
                       envelope instead of adhering labels. These are counted and compared to the


                     City Hall. Room 501, 200 East Wells Street, Milwaukee, Wisconsin 53202
                    Telephone: (414) 286-3491 - Fax: (414) 286-8445 - Milwaukee.govfelection
                                                                                                                     MILWAUKEE

                                                                                                                     95

                                                                                                             DEF-WEC000099



                                                                                                                DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 101 of 127



                   original batch to ensure that all voters within the batch are accounted for, as well
                   as to have a manual count of how many absentee ballots per ward are issued
                   within each batch. Then, one ward at a time, ballots are loaded into an
                   inserter/folder machine (DS-200i by Quadient), along with the inner envelopes
                   and absentee ballot instructions. This machine stuffs the inner envelope, ballot,
                   and letter into an outer envelope. Using the barcode from the voter's inner
                   envelope and the corresponding WEC report, it then prints the voter's mailing
                   address on the outside and seals the envelope. These are then put into bins and
                   transported directly to the USPS St. Paul Avenue branch with accompanying
                   paperwork documenting how many ballots are being delivered. These hit the
                   mail stream that same day/evening.
       c. What measures are being take to identify previous issues with mail vendors and to
          implement a fix to address issues?
                i. MEC has decided to eliminate our third party mail vendor so that there are only
                   two parties involved — our office and the United States Postal Service. Our new
                   automation will tell us exactly how many piece of mail have been processed by
                   ward, which will be compared to our batch log and then documented upon
                   transferring to USPS. The USPS requires us to submit a daily log of how many
                   pieces are being delivered to them, which they then compare to actual ballots
                   delivered.

       d. If a problem is identified (voters not receiving their ballots, ballots not tracking)
          what will be done to identify the issue and the ensure it's not a result of an internal
          workflow error?
                i. We track the number of ballots by ward in a batch from the time we export the
                   report, print the inner envelopes, assemble the absentee package, and then
                   document the number of ballots per ward being handed over to USPS. A
                   discrepancy in our workflow would be encountered and remedied during the
                   assembly process. All absentee activities after exporting the report will be
                   conducted in one central location within our warehouse under video surveillance,
                   leaving little doubt as to whether there was a human error or intervention during
                   the assembly process.

       e. How is Milwaukee coordinating with the USPS ahead of November?
                i. We maintain continual communication with USPS at both the Juneau Ave station
                   (where our mail is received) and at St. Paul Ave (where our outgoing mail will be
                   taken). On Election Day, the Juneau station ensures multiple deliveries directly
                   to Central Count so that all ballots that are at their station are counted on Election
                   Day.
       1.   Where will Milwaukee voters be able to drop off their absentee ballots on election
            day?
                i. The Milwaukee Election Commission will have 15 drop boxes set up across the
                   City of Milwaukee for the duration of absentee by-mail voting. These drop
                   boxes will be at every Milwaukee Public Library, in addition to City Hall. On


                 City Hall. Room 501, 200 East Wells Street, Milwaukee, Wisconsin 53202
                Telephone: (414) 286-3491 - Fax: (414) 286-8445 - Milwaukee.govfelection
                                                                                                            MILWAUKEE

                                                                                                            96

                                                                                                    DEF-WEC000100



                                                                                                       DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 102 of 127



                    Election Day, voters will have until 8pm to return their ballot at any drop box or
                    at Central Count, 501 W Michigan St. Ballots will not be accepted at polling
                    places.

        g.   Will Milwaukee voters be able to drop off their absentee ballots at polling places on
             election day? What will be the process for getting those ballots to central count?
                 i. No. The City of Milwaukee will not allow absentee ballot drop off at polling
                    places since we utilize a Central Count process. Instead, voters will be able to
                    deliver their ballot to 15 drop boxes across the City or to Central Count, 501 W
                    Michigan Street. The polling place staff will have handouts with the locations of
                    these drop boxes available for voters who bring a ballot.
        h. Will there be drop boxes or other drop off opportunities for voters? Sec above.
        i.   What steps has Milwaukee taken to tell voters about absentee opportunities,
             requirements, and deadlines?
                 i. The City of Milwaukee already mailed every single household a SafeVote post
                    card earlier this year, encouraging absentee voting by-mail and offering
                    assistance at Milwaukee Public Libraries in addition to promoting MyVote. The
                    City of Milwaukee will send out a second post card the first week of September
                    and staff all libraries 5 days a week to provide voter registration and absentee
                    ballot application assistance.
 2) Please provide a detailed narrative on Milwaukee's plans for in-person absentee ahead of
    the November Election, including answers to the following questions:
        a. What dates and hours will in-person absentee be offered? In-Person Absentee Voting
           will be available from Tuesday, October 20th, through Sunday, November 15`; Monday
           through Friday, 8am-7pm; Saturday and Sundays from 10am-4pm_
        b. How many locations will be offered? The City of Milwaukee will operate 15 in-person
           absentee voting locations, as published on June 11th. At this time, Manitoba School will
           be by appointment only due to it being a Milwaukee Public School and the possibility of
           school being in session.
        c. Will there be drive-thru, curbside, or drop off opportunities available? Per state law,
           curbside voting is available at all voting sites, whether at polling places on Election Day
           or at in-person absentee voting. We are still working on the feasibility of drive-thru
           voting at two of our in-person absentee voting locations and will publicize if and when
           plans are finalized. Due to the WEC' s July 24th interpretation and guidance on Wis.
           Statute 6.855, we have not been able to expand to expand and relocate IPAV sites to be
           more conducive to drive-thru voting.
        d. Will there be any drive-thru or alternative options available? See above.

 3) Please provide a detailed narrative on Milwaukee's plan for in-person polling places on
    Election Day, November 3, including answers to the following questions:
        a. How many polling places will Milwaukee have on November 3? 170 polling places
           are confirmed for November 3' as of today, August 17, 2020.


                  City Hall. Room 501, 200 East Wells Street, Milwaukee, Wisconsin 53202
                 Telephone: (414) 286-3491 - Fax: (414) 286-8445 - Milwaukee.govfelection
                                                                                                         MILWAUKEE

                                                                                                         97

                                                                                                  DEF-WEC000101



                                                                                                     DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 103 of 127



        b. What changes were made to polling locations to ensure social distancing can be
           maintained or to accommodate other CDC recommendations? Plexiglass shields
           were at every table at every receiving table and registration table at City of Milwaukee
           polling places. Polling places were provided with proper PPE for disinfecting surfaces,
           encouraging frequent hand sanitizing, etc. All workers were required to wcar a mask,
           strongly encouraged to wear a face shield, and were trained on CDC and Milwaukee
           Health Department recommended practices.

        c. How was the decision reached on how many polling places Milwaukee will have in
           November? We strive to open all 180 regular polling places on November 3rd; however,
           this relies on the willingness of our private site partners to participate. We continue to
           have conversations and meetings to reopen as many sites as possible.
        d. What considerations were weighed in terms of number of polling places and
           locations? Priority was made to open as many neighborhood polling places as possible
           under my leadership.
        e. Will there be any drive thru or alternative methods available? Curbside voting is
           available at all polling places for voters unable to enter the building due to a disability.
        f.   What line management or mitigation efforts will be used at your polling places to
             avoid long wait times for voters? Given current trends, we expect that only 25%-30%
             of voters will prefer to vote in-person at their polling place on Election Day. We will
             staff at full capacity (2400 workers), which will ensure a fast and safe voting experience
             on Election Day.

        g.   What poll worker recruitment efforts is Milwaukee embarking in to prepare for
             November? What contingency plans does Milwaukee have for a lack or poll
             workers on election day or emergency needs? The City of Milwaukee had tremendous
             success in partnering with community organizations this summer and will continue to
             infuse resources into our poll worker recruitment. We will have a professional
             communications firm help the MEC with recruitment messaging, have brought on
             additional staff to help with recruitment, as well as staffed additional temporary office
             assistants to ensure that every application is processed and workers are contacted for
             training. Additionally, we are working to rewrite our training manual to be more user-
             friendly and up-to-date, as well as enhance virtual training opportunities to be more
             interactive and visual. It is my opinion that our election workers will feel confident and
             excited to staff the polls on November 3rd if they have received training that instills
             confidence and the importance of their role.

 4) Please provide a detailed narrative on preparations is Milwaukee making to Central Count
    ahead of November 3, including answers to the following questions:
        a. What process/personnel changes are being made? Please see attached strategic
           planning document.

        b. What security measure are in place or being changed at central count to ensure that
           only authorized personnel have access to the ballot.




                   City Hall. Room 501, 200 East Wells Street, Milwaukee, Wisconsin 53202
                  Telephone: (414) 286-3491 - Fax: (414) 286-8445 - Milwaukee.govfelection
                                                                                                          MILWAUKEE

                                                                                                           98

                                                                                                     DEF-WEC000102



                                                                                                          DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 104 of 127



        c. What changes are being made to accommodate larger numbers of absentee ballots
           being returned on election day? With the process change because of the larger
           volume of absentees that are likely to be returned on election day?
 5) Please provide a detailed narrative on preparations the City of Milwaukee is making for
    November 3, including answers to the following questions:
        a. Communications plans? How will Milwaukee communicate their preparation
           efforts to the public? How will issues on election day, during absentee, etc be
           communicated? efforts to the public? How will issues on election day, during
           absentee, etc be communicated? The City of Milwaukee Election Commission has
           identified strong and clear needs for voter outreach and education within its voting
           communities, with a particular emphasis on reaching voters of color, low-income voters
           without reliable access to intemet, voters with disabilities, and voters whose primary
           language is not English. This outreach is particularly necessary given the voter confusion
           that ensued in the lead-up to the April election, and voters' concerns and questions about
           voting during the COVID-19 pandemic. It is understood that our communities of color do
           not necessarily trust the voting process, and that there is need to work to cam trust. The
           Election Commission through transparency and openness seek to educate the public
           about what happens behind the scenes in elections, and what options are available for
           casting a ballot.
            The Election Commission is seeking a communications firm or firms to create and
            implement a comprehensive voter education and election worker recruitment campaign
            for the November 2020 Presidential Election. We are investing $250,000 to this project.
            This effort will focus on appealing to a variety of communities within Milwaukee,
            including historically underrepresented voting communities. Additionally, part of the
            campaign will focus on the recruitment of new election workers, taking into
            consideration and communicating the unique job role during a pandemic, as well as the
            creation of professional training videos.
        b. What changes have been made to MEC staff training? Chief inspector or election
           inspector training? Under my leadership, it was essential that we take a very critical
           look at election worker training, as well as staff training. I immediately sought the
           creation of a 9th position within the department to focus on consistent, documented
           processes and procedures around voter services such as registration and absentee voting.
           An existing staff member was promoted into this position and is already working hard to
           improve cross training within the office and establishing routine procedures that were
           previously undocumented.
            Additionally, we are currently redesigning our election worker manual to be more user
            friendly, up-to-date, and ensure that all workers (whether chiefs or election workers) have
            access to a useable manual. COVID19 has required that some of our election workers
            serve as co-chiefs or chiefs at a moment's notice. It was imperative that we operate and
            train with one manual.
        c. How will Milwaukee communicate and changes to poll locations? To voter? To the
           state and other parties who rely on the data to populate polling place look up tools?
           We contact registered voters via post card to convey any polling place changes. We also
           update MyVote and Where Do I Vote? (City's portal) to have current information.

                  City Hall. Room 501, 200 East Wells Street, Milwaukee, Wisconsin 53202
                 Telephone: (414) 286-3491 - Fax: (414) 286-8445 - Milwaukee.govfelection
                                                                                                          MILWAUKEE

                                                                                                          99

                                                                                                  DEF-WEC000103



                                                                                                      DEF-WEC000001
 Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 105 of 127



                Additionally, signage is placed at previous voting sites to direct voters to the correct site
                on Election Day.

             d. Given the larger volume of absentee ballots, will you be able to process all of your
                absentee ballots on election night? If you believe tallying will extend beyond
                election night, what is you plan for processing absentees that may span over
                multiple days? We do not anticipate that counting absentee ballots will extend into days
                unless a court ruling determines othcrwisc (such as allowing ballots postmarkcd on
                Election Day to be counted). At most, processing will continue throughout the night and
                be completed on Wednesday. We will provide constant communication to the media and
                the WEC on any delays. We will also communicate in advance of Election Day, as I
                already have been doing during media interviews. Accepting ballots until 8pm on
                Election Day at our drop boxes will mean that results will not be immediately available.
                However, we are staffing drop boxes to be picked up throughout the day every two hours
                so that the 8pm returns will have minimal effect. We will continue to encourage voters to
                return their absentee ballot prior to Election Day as well.


Sincerely,


(9,J/
Claire Woodall-Vogg
Executive Director




                      City Hall. Room 501, 200 East Wells Street, Milwaukee, Wisconsin 53202
                     Telephone: (414) 286-3491 - Fax: (414) 286-8445 - Milwaukee.govfelection                   pi
                                                                                                                MILWAUKEE

                                                                                                                100




                                                                                                          DEF-WEC000104



                                                                                                                DEF-WEC000001
 Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 106 of 127
                                 Central Count Process Improvement Plan


1.   Additional DS850's and DS450's
        a) Requested 13 machines total;
        b) No less than 11 machines so that each machine is responsible for - 30 wards
        c) Color-code the stations: i.e. wards 1-30 are red, wards 31-60 are green, etc.
        d) Have a machine team of at least 6 people. 2 people work at the machine, 2 people are
             prepping ballots and bagging ballots, and 2 people reconstruct ballots as needed but are
             otherwise prepping and bagging. All six people will be cross-trained to allow for breaks in
             duties.
        e) Have one station captain who is comfortable organizing the other staff.


2.    Ballot Bins: 1 Per Ward.
        a) Get enough long, flat postal bins to have 1 per ward. Color code them to the corresponding
             counting station and put the ward number on each one. i.e. Ward 1 on a red card taped to
             the bin.
        b) Have the bins prefilled with the goldenrod envelope and ballots to be opened.
        c) Place the bins in order in front of the corresponding counting station. The machine team
             keeps them in order. Volunteers take the bins to their tables to open and number ballots
             and then return the completed bins to the assigned place at the counting station.
        d) As more ballots come in, they are bundled and added to the ward bin.
        e) The station captain works with the machine operators to count the ballots in the bin and
             return it to its assigned space to await additional ballots.
        f)   Keep all paperwork in goldenrod envelopes, so that what is visible in the numbered bin is
             ballots to be opened, ballots to be counted, Goldenrod envelope and counted ballots in the
             ballot bag.


3.    Additional Roles
        a) Scanners: As additional ballots are brought in throughout the day, we will have at least 6
             laptops set up to mark ballots as returned in WisVote.
        b) Sorters: Workers who sort ballots into ward order and then add them to the correct trays
             and redistribute them for processing. We had 4 people assigned to this role. 10 people will
             be assigned to this role (6 scanners plus 4 additional) for November.
        c)   Volunteer assigner: check-in and check-out volunteers. Assign to stations. Redistribute
             volunteers as needed.
        d) Observer check-in: this role was assigned on August 11th (and has always been an assigned
             role in the past). However, based on reports, there was a time period where the observer
             table was unstaffed. Two people will be assigned this role to prevent any absence.


4.    Election Worker Hours.
        a) Encourage workers to only work an 8 hour shift. In the past, we encouraged full shifts, but
             we will be able to recruit more workers and have them work later if they work split shifts.
        b) AM shift is 6:00-2:30; PM shift is 2:00-10:30. That way the changeover is during the least
             busy part of the day and workers are still present after the polls close.




                                                                                                           101

                                                                                                       DEF-WEC000105



                                                                                                           DEF-WEC000001
 Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 107 of 127
                                 Central Count Process Improvement Plan


5.       Ensure Accurate Results

     a) Tracking sheet: On August 116, a key component for ensuring ballots are not fed through a
        machine more than once was lacking — our tracking log that is completed for each run through
        the machine. This log ensures that we track if we have cleared out a ward due to numbers not
         reconciling, as well as tracking ballots that need to be reconstructed. It came to the director's
         attention on Election Day that the log was not printed and provided, an oversight by new staff
         who have only one election under their belts.

     b) Precincts processed report: All machine operators will be trained on how to run the precincts
        processed report, which tells them how many ballots have been counted by ward (not results).
        This report can be run throughout the day to make sure the ballots processed matches the last
        voter number and is consistent with the log above. Again, this has always been protocol but
         was overlooked by new staff.

6.       Executive Director at Central Count

     a) In prior elections, the executive director has always stayed at the Election Commission office in
        order to be responsive to Chief inspectors and media regarding polling place operations. This
         was a practice I continued in August until approximately 2pm. In hindsight, given that I have
         nearly eight years of experience at operating Central Count and 75% of votes will be cast at
         Central Count on November 3rd, I plan to be at Central Count on November 3rd for the entirety of
         the day. I work with an extremely competent deputy director and field coordinator, and have
         also retained the consulting services of the former executive director who will be in the office on
         Election Day. We will maintain regular contact and make adjustments if needed.




                                                                                                             102

                                                                                                       DEF-WEC000106



                                                                                                             DEF-WEC000001
 Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 108 of 127

                                                                                                 Commissioners

     City                                                                                        Stephanie Findley
                                                                                                 Carmen Cabrera
                                                                                                     Jess Ripp
     of
Milwaukee                                      Election Commission                              Executive Director
                                                                                                Claire Woodall-Voaa

August 19, 2020
Congressman Rodney Davis
Ranking Minority Member
Committee On House Administration
1309 Longworth House Office Building
Washington, D.C. 20515-6157
Dear Congressman Davis,
Thank you for contacting me regarding our operational plans to ensure that voters have access to the polls
in the November 3 rd general election. Answering your questions in the order presented seems to be the
most efficient way to address your concerns.
    a. Closure of in-person voting locations
           How does your office plan on reducing the time voters spend in line on November 3rd, 2020?
               a. We have ensured that 170 of our normal 180 polling places will be open for our
                   August 11 partisan primary. These same sites have agreed to remain polling places
                   for the November 3 General Election. Additionally, I have worked with local
                   organizations such as Souls to the Polls, Fight for 15, and SEIU in order to recruit
                   more poll workers who are lower-risk for COVID19 and comfortable working on
                   Election Day. To date, we have over 1400 poll workers assigned for August and will
                   continue to recruit at least 600 more for the General Election. This will ensure that
                   polling places arc not only open, but arc well-staffed so that lines move quickly.
       2. Does any effort by your office to reduce wait times include the opening of additional polling
           locations?
               a. Yes. Unlike April 7 where we were forced to consolidate to voting centers, we have
                   170 polling places secured so that neighborhood-based voting will occur.
       3. What plans does your office have in place to ensure the health and safety of staff, volunteers,
          and voters in both early voting and on election day?
               a. We have secured plexiglass tabletop barriers that will provide a physical barrier
                   between voters and election workers at all tables inside of the polling place or early
                   voting site. We have worked closely with the Health Department and Wisconsin
                   Election Commission to procure surgical masks, face shields, gloves, hand sanitizer,
                   and surface disinfectant for all polling sites and early voting sites. The City of
                   Milwaukee has a mask ordinance, which will require all voters to also wear a mask
                   when voting unless they have a medical or religious exemption.
       4. In March of this year over $400 million was appropriated to states for the purpose of
          combating COVID19 at the ballot box. Wisconsin received over $7 million of that
          appropriation, has that money made its way to the City of Milwaukee?
               a. Yes. We received a $323,861.80 subgrant from the Wisconsin Election Commission
                   from these funds. The amount was calculated uniformly across the state. Each
                   jurisdiction received $1.10 per registered voter, plus $200. This money will be
                   utilized to cover our additional postage costs associated with the large increase of



                      City Hall. Room 501, 200 East Wells Street, Milwaukee, Wisconsin 53202
                     Telephone: (414) 286-3491 - Fax: (414) 286-8445 - Milwaukee.govIelection
                                                                                                                      MILWAUKEE

                                                                                                                     103

                                                                                                              DEF-WEC000107



                                                                                                                 DEF-WEC000001
 Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 109 of 127



                   absentee voting, as well as our additional staffing that has been needed in order to
                    respond quickly to every absentee request.
        5. How did the Commission arrive at the decision to only open five polling places?
               a. A week prior to the April 7 Spring Election, the Election Commission's staffing
                    numbers dropped to under 300 poll workers. We normally staff at least 2,000 poll
                   workers for a Presidential Primary. There was widespread fear among poll workers
                   as the virus was quickly spreading and had a high hospitalization rate, especially
                   within the City of Milwaukee. This resulted in the decision by former executive
                   director Albrecht to switch to a voting center model.
        6. Please provide the Committee with a breakdown of the number of staff deployed, where they
           were deployed, and what their assigned duties were.
               a. The Election Commission deployed 471 poll workers on Election Day to the five
                    voting centers. This number does not include the Milwaukee Health Department
                   Staff, Milwaukee Police Department staff, or the National Guard members who were
                   also deployed. Assigned duties included crowd control, curbside voting, voter check-
                    in at computers, voter registration, machine attendants, greeters who confirmed
                    correct polling place for voters, disinfecting surfaces, and more.
        7. Did the Commission rely on the Governor's executive order to postpone the election, even
           thougjh he had previously indicated that he lacked the authority to do so?
               a. No. The Governor's executive order was issued a day prior to the election. The five
                   voting centers were established 4 days prior to that announcement based on an
                    extreme poll worker shortage.
b. Lack of adequate poll worker assistance.
        1. What were the Commission's efforts to recruit and train poll workers prior to the Covid-19
           pandemic.
           a. Prior to Covid-19, to my knowledge, the Election Commission had recruited and trained
               enough poll workers to staff all 180 voting sites for the April 7 election.
        2. How did these efforts shift as Covid-19's spread became more of a threat to the number of
           poll workers?
           a. The Election Commission began seeing a drastic drop in poll workers willing to work on
               April 7 two weeks prior to the election. During that time period, we continued to recruit
               and train new election inspectors. We also reached out to all City employees
               encouraging them to work. Efforts included a shift in the City's pay policy to not require
               employees to use a vacation day, allowing salaried employees to be eligible for the
               stipend, and increasing Election Day pay by $100.
        3. Please describe the coordination between the city of Milwaukee, the county of Milwaukee,
           the Wisconsin Elections Commission, and the Wisconsin National Guard regarding poll
           workers ahead of the Wisconsin Primary.
           a. This question would need to be answered by the County of Milwaukee, Wisconsin
               Election Commission, and Wisconsin National Guard. I was not in office at the time and
               was not involved in coordination of the efforts.
        4. Do you plan on utilizing additional National Guard troops for the November general election?
           a. The City of Milwaukee does not have the authority to deploy National Guard troops.
               Since becoming Executive Director, I have hired a new Deputy Director who has a
               background in community organizing and leadership development. He has an extensive
               professional network and already begun to create a communication and recruitment plan.


                      City Hall. Room 501, 200 East Wells Street, Milwaukee, Wisconsin 53202
                     Telephone: (414) 286-3491 - Fax: (414) 286-8445 - Milwaukee.govIelection               Ij
                                                                                                        MILWAUKEE

                                                                                                        104

                                                                                                    DEF-WEC0001 08



                                                                                                       DEF-WEC000001
 Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 110 of 127



              Furthermore, we hired over 500 new election inspectors in the month of July. I am
              confident that we will not need the National Guard's assistance to serve as election
              inspectors in November. Instead, we will have a well-trained workforce that is prepared
              to serve during a pandemic.
        5. What training did Wisconsin National Guard troops receive ahead of the primary election?
           a. The Wisconsin Election Commission conducted the virtual training for National Guard
              members. Questions about that training should be directed to their staff.


c. Staffing Crisis
        1. Please use this as an opportunity to reassure the Committee that the hiring process for the
           position of Executive Director for the Milwaukee Election Commission was fair and open.
           a. The Executive Director of the Milwaukee Election Commission serves at the pleasure of
               the Mayor of Milwaukee as a member of his cabinet. I was put forth as the candidate in
               May, appeared at a confirmation hearing before the Judiciary and Legislation Committee
               on June 8 where I received the unanimous support of the entire committee, and then had
               my appointment sent back to Committee by the Common Council on June 16th. The
               Election Commission and Mayor's office were never contacted or offered a special
               Judiciary and Legislative hearing, which had been discussed on June 16, so that the
               process could be expedited and vacancies filled. On July 7, upon the motion of
               Alderman Borkowski, I was confirmed by an 8-7 vote of the Common Council. These
               were all public proceedings and are available on the City's website to watch.
        2. Please use this as an opportunity to reassure the Committee of your honesty and transparency
           with respect to serving as Executive Director of the Milwaukee Election Commission.
           a. My record of accomplishment and reputation amongst staff, election workers, election
               observers, community groups, the Wisconsin Election Commission, and other peers
               speaks many more volumes to my honesty and integrity than one sentence from a
               withdrawal letter.
        3. Please outline any directional changes within the office you hope to implement ahead of the
           November general election.
           a. Since taking my oath of office, I have hired a deputy director, added a ninth permanent
               position in the office, and ensured that we can open 170 polling locations in August and
               November. My close partnership with community organizations has helped us to recruit
               over 500 new election workers for August. Additionally, I have been working since May
               for the City to receive a grant from the Center for Tech and Civic Life in order to help us
               make elections more secure and safe this Fall. We just received the 2.15 million dollar
               award.

                 In early July, the Election Commission mailed a SafeVote postcard to every single City
                 of Milwaukee household, encouraging them to vote by mail for their own safety. We are
                 offering assistance at Milwaukee Library branches that my own employees are staffing
                 because the libraries are still closed due to COV1D19. Another postcard will be mailed at
                 the beginning of September, and we plan to continue to offer library assistance across the
                 City due to its popularity. I have ordered 15 secure drop boxes for absentee ballots,
                 which will be at every Milwaukee library as well as other municipal buildings, so that
                 voters have a safe option to return their ballot 24 hours a day without having to rely on
                 the United States Postal Service. Furthermore, since April, I have been working with


                      City Hall. Room 501, 200 East Wells Street, Milwaukee, Wisconsin 53202
                     Telephone: (414) 286-3491 - Fax: (414) 286-8445 - Milwaukee.govIelection
                                                                                                                     AUKFF

                                                                                                             10 ';




                                                                                                      DEF-WEC000109



                                                                                                         DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 111 of 127



          nonprofit organizations that specialize in voting at home so that we can make process
          improvements. I have purchased equipment that will automate and expedite the absentee
          assembly process, freeing up employees to staff our 15 early voting sites. Prior to my
          administration, the City was going set to have 8 early voting sites.

          I say all of this because I have been the leader in every single initiative mentioned —
          before, during and after my transition to the Executive Director position. Even after
          withdrawing, I continued to work at the Election Commission to ensure that nothing fell
          through the cracks and that the path of forward-thinking was maintained. 1 withdrew my
          withdrawal after requests from leaders in GOTV groups, elected officials, colleagues in
          other City departments and with my own coworkers to reconsider and be appointed as the
          executive director.

          I have attached my report on Racial Equity and Inclusion, which focuses even deeper on
          my priorities for the department this Fall.

          Sincerely,




          Claire Woodall-Vogg
          Executive Director




               City Hall. Room 501, 200 East Wells Street, Milwaukee, Wisconsin 53202
              Telephone: (414) 286-3491 - Fax: (414) 286-8445 - Milwaukee.govIelection
                                                                                                    MILWAUKEE

                                                                                                   106




                                                                                             DEF-WEC000110



                                                                                                   DEF-WEC000001
       Case: 3:15-cv-00324-jdp Document #: 401-21BFiled: 09/18/20 Page 112 of 127
                                    Appendix
City of Madison 2020 General Election Plans
Our goal is that each eligible voter will be able to cast a ballot and have that ballot
counted.

After the April 2020 election, we analyzed voter turnout data and conducted an equity
analysis on voter access during the pandemic. The plans we made for the August
Partisan Primary and the November General Election were based on that analysis. Once
we finish recording voter participation for the Partisan Primary, we will examine the data
from August, and will revisit our plans for November.

The plans outlined below are our plans as of mid-August. We will adjust these plans as
needed, based on the advice of Public Health and the needs of our community.

Absentee Ballot Mailings
Changes made to the state's voter registration system after the April Election have
significantly reduced the amount of time required to process and approve absentee
requests submitted through the My Vote website.

Full-time Clerk's Office personnel and hourly absentee clerks process our absentee
requests. Full-time employees process absentee requests submitted via e-mail. Hourly
employees process requests submitted via My Vote and requests submitted through the
mail. We follow up with each voter who submits an insufficient request, e.g., missing
voter ID or not registered at current address.

As we did for the Partisan Primary, we will have socially distanced poll workers assemble
absentee mailings daily, ensuring that ballots are mailed within one business day of
being requested. Full-time Clerk's Office employees generate absentee mailing labels
every morning and, as demand requires, several times throughout the day.

We make sure that the poll worker pulling the ballots for an absentee mailing is not one
of the poll workers putting the ballots in envelopes. The poll workers assembling the
ballot mailing use a ballot style guide to double-check that each voter is receiving the
correct ballot style. Before we take each tray of ballots to the mailroom, we double-
check that each envelope contains a ballot. As we finish checking each tray for ballots,
we use a laminated label to signify that we have verified that the tray is ready to mail.

Our absentee ballot mailings are postmarked, sealed, and mailed out by the employees
in the Dane County mailroom.

We have worked with the Center for Civic Design to improve the supplemental materials
we include with the state's uniform instructions in every ballot mailing. Our absentee
certificate envelopes are being printed with the voter signature line, witness signature
line, and witness address box pre-highlighted.

We are communicating with our Postmaster and mail carrier. Some of the feedback we
have received is that it would be helpful if the voter label on the certificate envelope was
not in a mailing address format. Even though the label is sideways on the back of the

                                                                                          107

                                                                                    DEF-WEC000111



                                                                                      DEF-WEC000001
       Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 113 of 127
envelope, voters sometimes find that the certificate envelope they had mailed to the
City Clerk's Office gets delivered back to their own mailbox.

If a voter notifies us that they did not receive their ballot in the mail, and it has been at
least a week since we mailed the ballot, we verify the voter's mailing address and
reissue the ballot. If we notice a pattern of issues, we notify the Elections Commission.

We are ordering 14 ballot drop boxes that we plan to install in early October. We are
working with City of Madison Planning and City of Madison Engineering to finalize
installation plans and other logistics. It is too early in our planning process to be able to
provide a complete plan for the ballot drop boxes.

We will also once again offer locations where voters can drop off their absentee ballot
with poll workers stationed outside of a library, the City-County Building, or other
locations throughout the city, beginning September 22. Poll workers will be wearing
high visibility vests and face masks, and will be able to serve as a witness, if needed.
Poll workers will sanitize pens and clipboards after each use. At the end of each shift,
another poll worker will show up with an absentee delivery bag and chain-of-custody
form. The poll worker serving as an absentee courier and another poll worker will count
the number of absentee ballots being taken back to the Clerk's Office, document that
number on the chain-of-custody form, seal the ballots in the courier bag with a tamper-
evident seal, document the seal serial number, and both sign the chain-of-custody form.
The absentee delivery bag will be taken directly to the City Clerk's Office, where Clerk's
Office personnel verify the seal number and number of ballots against the chain-of-
custody form.

On Election Day, voters may return their absentee ballots directly to their polling
location. Absentee ballots are processed at the polls in Madison.

In response to our equity analysis, we are not pushing voters to vote by mail. Many
African Americans do not trust voting by mail, and voting by mail is not an accessible
option for many voters with disabilities. We are working to provide safe options to vote
in person or to vote by mail, and are letting voters know they have options. We are
communicating with voters through social media, our website, local media, community
organizations, and neighborhood groups. We will also be conducting a voter outreach
advertising campaign this fall.

Because COVID-19 has made it impossible to follow the usual process of sending two
poll workers to each nursing home and assisted living facility to deliver absentee ballots,
we are offering each of our care facilities an informational session with Clerk's Office
personnel via Zoom.

We are working with the Dane County Sheriff's Office and the County Clerk's Office to
ensure that eligible voters who are in the Dane County Jail will be able to get their ID
photocopied at intake so they are able to request an absentee ballot.

I n -Person Absentee Voting
We have 25 potential in-person absentee voting locations for the General Election, as we
did for the Partisan Primary. In-person absentee voting will begin on October 20, and
                                                                                       108

                                                                                    DEF-WEC000112



                                                                                      DEF-WEC000001
       Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 114 of 127
will conclude on November 1, as allowed by state law. The dates and hours for each
location have yet to be finalized, and will be weather dependent if the facilities hosting
absentee voting remain closed to the public in October, pushing absentee voting to the
curb.

As we did in April and in August, we will offer drive-up and walk-up in-person absentee
voting. We plan to set up large tents for absentee voting on the UW-Madison campus,
as we did in August.

We have ordered carts that will allow voters with disabilities to independently cast secret
ballots using the ExpressVote ballot-marking device without leaving their vehicle. For
many voters with disabilities, absentee voting by mail is not an accessible option.

Election Day Polling Locations
If there wasn't a pandemic, we would have 92 polling locations in the City of Madison
this November. Our goal for the 2020 General Election is to have at least 92 polling
locations, each with enough space to facilitate social distancing. The decision to
establish as many polling locations as possible, as close to the ward voting at that
polling location as possible, was based on our equity analysis.

We are searching for spacious, accessible facilities that will open their doors for voters
on November 3. If we cannot find enough facilities willing to serve as polling locations,
we will set up large tents for voting like we did at Elver Park in August.

We will continue working with Public Health on poll worker instructions and safety
precautions. The current plan, which may be adjusted based on advice from Public
Health, is to use the safety precautions we used in August. All poll workers wore masks
and were encouraged to frequently wash/sanitize their hands. Curbside voting poll
worker teams wore high visibility safety vests, face masks and face shields. Poll workers
sat behind Plexiglas screens at the poll book table, ballot table, and voter registration
table. Poll workers sanitized pens, clipboards, voting booths, and touchscreens after
each use. Voters were offered hand sanitizer as they entered and exited the polling
place. Each polling location used painter's tape to indicate where voters should stand in
order to stay six feet apart in line. Every hour, the poll workers at the ballot table
reminded everyone in the polling location to practice social distancing.

We always split the poll books to minimize voter lines, and use the MIT Voter
Technology Project tools to ensure that each polling place will be adequately staffed.
Chief Inspectors are instructed to call the City Clerk's Office for additional help if the
voter line becomes 15 minutes long. Poll workers keep track of how long it takes to get
through the voter line as they stand in line with absentee ballots to process. We
dispatch members of our poll worker Rapid Response Team to polling locations that are
developing lines or have last-minute vacancies.

We will pay our poll workers $21.79 an hour on November 3, which will be 60% more
than the Living Wage rate we usually pay our poll workers. We are working with UW-
Madison to recruit college students to work at the polls. We are recruiting city
employees to work at the polls. We have worked with the UW PEOPLE Program to
recruit poll workers, and have recruited licensed bartenders to work at the polls. We will
                                                                                     109

                                                                                  DEF-WEC000113



                                                                                    DEF-WEC000001
       Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 115 of 127
be paying poll workers to both conduct voter outreach and recruit poll workers
throughout the community this fall.

Processing Absentee Ballots at the Polls
The City of Madison processes its absentee ballots at the polls. Each polling location is
sent its absentee ballot certificate envelopes in bankers boxes sealed with tamper-
evident seals bearing unique serial numbers. The envelopes are alphabetized before the
Clerk's Office seals each box. Poll workers compare seal serial numbers to the chain-of-
custody form, and document the seal numbers as they open each box of absentees.

Poll workers check each envelope for sufficiency, and check absentee voter names
against the ineligible voter list before carrying five envelopes at a time to the poll book.
A poll worker announces each absentee voter's name and address at the poll book,
where poll book officials assign and record the voter number. Once voter numbers have
been assigned, poll workers slice open the envelopes, separate the envelopes from the
ballots, and feed the ballots into the tabulator to be counted.

Poll workers work in pairs whenever they are handling a ballot that has been marked by
a voter. As poll workers process absentee ballots, they wear an Election Official badge
on their back that says "Processing Absentees" so voters in the polling location are
aware of what these poll workers are doing with multiple ballots in their hands.

Each polling location calls the Clerk's Office with voter turnout at 11 a.m. and 4 p.m.
For elections held during the pandemic, each polling location also provides the Clerk's
Office with 11 a.m. and 4 p.m. updates on the number of absentee ballots processed.
The Clerk's Office compares these numbers to the overall number of absentee ballots
returned for each ward, and sends additional poll workers from the Absentee Response
Team to polling locations that have the greatest percentage of absentee ballots left to
process. As polling locations finish processing their absentee ballots, Chief Inspectors
notify the Clerk's Office that they have poll workers who are available to help other
polling locations process absentees.

Absentee ballots will be processed on Election Day, as usual, and results will be run on
election night November 3. Poll workers are instructed to process absentee ballots
throughout the day, and not to stop processing absentees when voters are present, for
transparency purposes.

Voter Outreach
The City Clerk's Office uses Twitter, Facebook, and Instagram to communicate with
Madison residents. Public Information Officers in multiple city agencies help promote
information voters need to know, as does the Emergency Operations Center
communications team. The Mayor, Alderpersons, and the City of Madison neighborhood
listsery also will help communicate information to voters.

We are working with Madison City Channel to release an elections podcast series in
September. We plan to issue at least 24 press releases related to the General Election.
When it has enough notice, the Civil Rights Department gets our press releases
translated into Spanish.


                                                                                      1 10

                                                                                   DEF-WEC000114



                                                                                     DEF-WEC000001
       Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 116 of 127
We are partnering with community organizations to offer question and answer sessions
for voters via Facebook Live. We also are partnering with community organizations to
provide voting information through podcast episodes produced by these community
partners.

We will hold curbside voter registration drives and Get Your ID on File drives throughout
the city in September and October, particularly in areas of Madison where voters are
less likely to have the ability to register and submit absentee requests online. We are
paying poll workers from neighborhoods at greater risk of disenfranchisement to conduct
curbside voter outreach.

If polling locations change up to two weeks before an election, the Clerk's Office sends
all registered voters in the affected ward a postcard notice. Polling place assignment
plans in the state's voter registration system and on the City of Madison website are
updated as soon as a polling location is confirmed. City of Madison Planning prepares an
online polling place map to help voters determine whether their polling location may
have moved since the last election. When a polling location does move, we post signage
at the previous polling location on Election Day in case any voters show up at the old
polling location out of habit.

Poll Worker Training
Until it is safe to gather for training in person, poll worker training will be conducted
through webinars produced by Madison City Channel, and through Zoom question and
answer sessions for Chief Inspectors. Training for new poll workers will be offered via
Zoom with both Clerk's Office personnel and experienced poll workers answering
questions.

As the Elections Commission develops resources that poll workers may find helpful, we
send our poll workers links to these resources. An example would be the Election Day &
COVID-19: Poll Worker Procedures webinar released by WEC on August 3.

About half of our poll workers in April and in August were new poll workers. Chief
Inspectors pair new poll workers with experienced poll workers at the beginning of each
shift so the new poll workers are able to ask questions as they become familiar with
each task. Our poll workers rotate tasks throughout the day so they understand the big
picture of the checks and balances in place at the polls.

After each election, the Mayor sends all poll workers a heartfelt thank you message.




                                                                                     11 1

                                                                                  DEF-WEC000115



                                                                                    DEF-WEC000001
Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 117 of 127




                                                                        1 12

                                                                     DEF-WEC000116



                                                                       DEF-WEC000001
 Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 118 of 127
                                               Appendix C

Answers to November Preparation Plan Questions provided by City of Green Bay Clerk, Kris Teske



1)Please provide a detailed narrative on any changes Green Bay is making to absentee by mail,
including answers to the following questions:

Answer: Since the changes the WEC has made to the absentee voting process we were able to process
absentee ballots in a timeline dictated by statutes. We approve the absentee requests-photo ID the
night before and the next morning approve the remaining and then create a batch. Print the labels and
then have other City departments help with the labelling of the envelopes and inserting the ballots with
directions/info.

a. What measures are being adopted to ensure ballots are sent in accordance with statutory timelines?
This includes fulfilling the deadline of sending ballots by the 47th day prior to the election and then
filling subsequent requests within 24 hours.

b. What internal processes or chain of custody procedures are in place to ensure all ballots requested by
voters are issued? Please describe any third-party mailing vendors involved in the process. If there are
not vendors, please describe the process from the time a request is received in your office until the time
that a ballot hits the mail stream.

Answer: The Clerk or Deputy Clerk approves the photo ID in WisVote, Clerk processes emailed absentee
requests, and the Deputy Clerk does mail requests. Other City departments help with the labelling of
the envelopes and inserting the ballots with directions/info. The envelopes are then taken to the
Printing Department to be mailed. The City does have a third party mail service to get cheaper rates.
We also have other Clerk staff and City staff trained in WisVote to help if the need arises.

c. What measures are being take to identify previous issues with mail vendors and to implement a fix to
address issues?

Answer: We will follow our normal procedure. If we can investigate and fix the problem we will and
mail it out again.

d. If a problem is identified (voters not receiving their ballots, ballots not tracking) what will be done to
identify the issue and the ensure it's not a result of an internal workflow error?

Answer: If someone calls to say they didn't receive their ballot we will cancel the first ballot and reissue
a second one.

e. How is Green Bay coordinating with the USPS ahead of November?

Answer: A discussion was had with the postmaster in April about our concerns about the envelopes
going to a different city to be sorted and then being returned to Green Bay for distribution. Our Post
Master has always brought us absentee ballots later in the day (not our regular mail run) to make sure
we get all of the absentee ballots we can to be counted on Election Day.

f. Where will Green Bay voters be able to drop off their absentee ballots on election day?

Answer: The City of Green Bay has a drop box right outside our door.




                                                                                                                113

                                                                                                         DEF-WEC000117



                                                                                                            DEF-WEC000001
 Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 119 of 127




g. Will Green Bay voters be able to drop off their absentee ballots at polling places on election day?
What will be the process for getting those ballots to central count?

Answer: No, I was told the absentee ballots need to go to the place they are being tabulated at. Which
means they need to be brought down to City Hall's drop box for Central Count.

h. Will there be drop boxes or other drop off opportunities for voters?

Answer: We are working on this and using the guidance that I just received from the WEC.

i. What steps has Green Bay taken to tell voters about absentee opportunities, requirements, and
deadlines?

Answer: We sent out a flyer to all citizens for the August 2020 Election. It told them what they needed
to do to absentee vote and how to return the ballot and the deadline. In the envelopes we provided
instructions on the different options to return the ballot and the deadline.

2) Please provide a detailed narrative on Green Bay's plans for in-person absentee ahead of the
November Election, including answers to the following questions:

a.      What dates and hours will in-person absentee be offered?

Answer: We will start in-person absentee voting starting Tuesday, October 20, 2020.

October 20— 8 am to 4:30 pm

October 21— 8 am to 6:30 pm

October 22 — 8 am to 6:30 pm

October 23 — 8 am to 4:30 pm

October 24 —10 am to 4 pm

October 26 — 8 am to 4:30 pm

October 27 — 8 am to 4:30 pm

October 28 — 8 am to 6:30 pm

October 29 — 8 am to 6:30 pm

October 30— 8 am to 5:00 pm

October 31— 10 am to 4 pm

b. How many locations will be offered?

Answer: One — the Clerk's Office.

c. Will there be drive-thru, curbside, or drop off opportunities available?

Answer: We always have curbside voting.




                                                                                                           1 14

                                                                                                         DEF-WEC000118



                                                                                                           DEF-WEC000001
 Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 120 of 127




d. Will there be any drive-thru or alternative options available?

Answer: No

3) Please provide a detailed narrative on Green Bay's plan for in-person polling places on Election
Day, November 3, including answers to the following questions:

a. How many polling places will Green Bay have on November 3?

Answer: This hasn't been decided yet.

b. What changes were made to polling locations to ensure social distancing can be maintained or to
accommodate other CDC recommendations?

Answer: We have PPE (masks, face shields, gloves, cough/sneeze guards, disinfecting products, hand
sanitizer, one time use pens) greeters and tape on the floor to maintain social distancing.

c. How was the decision reached on how many polling places Green Bay will have in November?

Answer: This will be decided by who will allow us to use their facility and if we can get any new facilities.

d. What considerations were weighed in terms of number of polling places and locations?

Answer: Availability of facilities and poll workers.

e. Will there be any drive thru or alternative methods available?

Answer: Curbside voting

f. What line management or mitigation efforts will be used at your polling places to avoid long wait
times for voters?

Answer: Each ward will have their own "pod" in a polling location if there are more than one ward.

g. What poll worker recruitment efforts is Green Bay embarking in to prepare for November?

Answer: We have a grant team who is working with the Chief of Staff to get the word out.

g.2 What contingency plans does Green Bay have for a lack or poll workers on election day or
emergency needs?

Answer: We will use City staff.

4) Please provide a detailed narrative on preparations Green Bay is making to Central Count ahead of
November 3, including answers to the following questions:

a. What process/personnel changes are being made?

Answer: We are purchasing a DS450 and I have teams (number depends on absentee requests) starting
at 7 am which worked very well for the August election.




                                                                                                            115

                                                                                                        DEF-WEC000119



                                                                                                           DEF-WEC000001
 Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 121 of 127



b. What security measure are in place or being changed at central count to ensure that only authorized
personnel have access to the ballot.

Answer: We haven't discussed this yet but if COVID-19 is still bad City Hall will be closed. I have a
doorbell outside the door for observers to ring when they want to come in. They have a designated area
to observe. If City Hall is open we can move to Council Chambers or our fourth floor can be locked
down.

c. What changes are being made to accommodate larger numbers of absentee ballots being returned
on election day? With the process change because of the larger volume of absentees that are likely to
be returned on election day?

Answer: The only difference from August to November is I will keep teams until 8 pm or when the
absentee ballots are completely done.

5) Please provide a detailed narrative on preparations the City of Green Bay is making for November
3, including answers to the following questions:

a. Communications plans? How will Green Bay communicate their preparation efforts to the public?
How will issues on election day, during absentee, etc be communicated?

Answer: If the public needs to be notified we will send out a press release and on social media.



b. What changes have been made to MEC staff training? Chief inspector or election inspector training?

Answer: We are doing training virtually (WEC videos and manuals) with the Chief Inspector's being given
last minute instructions/information by email and relaying this to their Election Inspector's.



c. How will Green Bay communicate and changes to poll locations? To voter? To the state and other
parties who rely on the data to populate polling place look up tools?

Answer: We had already sent the flyer informing people to use MyVote.WI.Gov and to the City Clerk's
website. Once we have decided the polling locations we will contact the WEC to make sure the correct
information is in WisVote. We also put signs on the prior polling location on Election Day directing
people to the polling location they need to use that day. We will also share information on social media.



D. Given the larger volume of absentee ballots, will you be able to process all of your absentee ballots
on election night? If you believe tallying will extend beyond election night, what is you plan for
processing absentees that may span over multiple days?

Answer: I don't know how many we will have for November. My goal, with the D5450, is to be able to
process all of the absentee ballots by 8 pm. on Election Day. If for some reason that is impossible I
would like to stop processing at 11 pm and start again at 7 am but I would have thought we would be
getting direction from the WEC on what is appropriate.




                                                                                                           1 16

                                                                                                      DEF-WEC000120



                                                                                                           DEF-WEC000001
       Case:
IMPORTANT     3:15-cv-00324-jdp
          VOTER                   Document
                INFORMATION ENCLOSED
Wisconsin Elections Commission
P.O. Box 7984
Madison, WI 53707-7984
                                                           Appendix
                                                      #: 401-21         D
                                                                Filed: 09/18/20



                                                                                   I
                                                                                         e
                                                                                           iii
                                                                                Page 122 of 127




                                                                                   0 1,.Th 4.              0

                                                                                                           41
                                                                                    c
                                                                                        o,          , 0+
                                                                                         '7 1w iss'




             You Have Three Ways to Vote in the Election on November 3, 2020


             OPTION 1
             Voting at the polls                                        MAKE SURE YOUR
             You can cast your ballot at your polling                   VOTER REGISTRATION
             place on Election Day, November 3, 2020.                   IS UP TO DATE
             Polls are open from 7 a.m. to 8 p.m. To find               You must be registered to vote,
             your polling place, visit myvote.wi.gov or call            and your name and address must
             1-866-868-3947.                                            be current, before you can vote
                                                                        in person or request an absentee
             OPTION 2
                                                                        ballot. The name and address on
             In-person voting by absentee ballot                        this mailer may be your current
             You can cast an absentee ballot in person                  voter registration information. If
             before Election Day. Contact your municipal                you need to check your registration
             clerk's office to learn more about your                    or update your registration you can
             community's in-person absentee voting                      visit myvote.wi.gov. You can also
             options, locations, and hours of operation.                register to vote by mail, in person
             To find your clerk, visit myvote.wi.gov or call            at your municipal clerk's office, or
             the Wisconsin Elections Commission.                        at your polling place on Election
                                                                        Day. Every option has its own
             OPTION 3                                                   deadline. Visit myvote.wi.gov or call
             Voting absentee ballot by mail                             1-866-868-3947 to learn more.
             You can request an absentee ballot at
             myvote.wi.gov. You can also make your
             request by mail, using the included request                NEED ASSISTANCE?
             form and postage-paid envelope. To learn                   WE'RE HERE TO HELP.
             more, turn to the next page. Your request                  Visit myvote.wi.gov or call 1-866-
             must be received by the Wisconsin Elections                868-3947 (TTY 1-800-947-3529)
             Commission or your municipal clerk no later                for assistance.
             than 5 p.m. on October 29, 2020.
                                                                        Para obtener informacien en
                                                                        Espanol, llama 1-866-868-3947
                    To learn more about public health                   o visita myvote.wi.gov/es-es/
                    and elections, visit our website,
                    https://elections.wi.gov/covid-19
                                                                                       (continued on other side)




                    Wisconsin Elections Commission             This is an Official Mailing from the State of Wisconsin



                                                                                                            DEF-WEC000121



                                                                                                                DEF-WEC000001
     Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 123 of 127


Requesting an Absentee Ballot
                                                                      YOU NEED A
Visit myvote.wi.gov to request your absentee ballot online.           PHOTO ID TO VOTE
It's easy, especially when you use a mobile device.                   No matter how you cast your
                                                                      vote, most voters will need to
                                                                      show an acceptable photo ID,
           STEP 1                      STEP 2
                                                                      like a Wisconsin driver license
         Visit                         Click                          or state ID card, US passport,
      MyVote.wi.gov               Vote Absentee                       or Veterans ID card. Your
                                                                      photo ID does not need your


     74.4    MyVote.wi.gov
                                                                      current address. Visit bringit.
                                                                      wi.gov to see a complete list of
                                                                      acceptable photo IDs and learn
                                                                      how to get a photo ID for free,
                                                                      if you don't have one.
          STEP 3                      STEP 4
                                                                          At the polls or clerk's office
     Enter your name         Upload a picture or file of
     and date of birth       your acceptable photo ID                     Just show your photo ID
                                                                          to receive your ballot.

         Search   Q                                                       Requesting an absentee
                                                                          ballot online
                                                                          Upload a picture of your
                                                                          photo ID. It's easy when
                                                                          you use a mobile device.

No internet? No problem.
                                                                      *   Requesting an absentee
Don't have easy access to the internet? Use the enclosed                  ballot by mail
absentee ballot request form and postage-paid envelope
                                                                          Include a picture or
to make your request.
                                                                          photocopy of your photo
Here are the three things you have to do:                                 ID with your application.


✓ Fill out the enclosed request form.
                                                                      ARE YOU INDEFINITELY
   Get a photocopy of your acceptable photo ID.                       CONFINED?
                                                                      If you are indefinitely confined
✓ Mail your completed form and the photocopy of your                  due to age, illness, infirmity, or
  photo ID in the enclosed envelope as soon as possible.              disability, you may certify your
  It must arrive by October 29.                                       status by checking "indefinitely
                                                                      confined" on the enclosed
Don't wait. Request your absentee ballot today.                       application. Wisconsin law
Your request must be received by October 29. It takes                 exempts indefinitely confined
time to receive an absentee ballot, and once you receive              voters from the requirement
your ballot you will need to arrange for a witness to                 to provide a photo ID when
observe and to sign your ballot return envelope. All                  requesting an absentee ballot
absentee ballots must be received by your municipal clerk             by mail.
no later than 8 p.m. on Election Day, November 3, 2020.




         Wisconsin Elections Commission            This is an Official Mailing from the State of Wisconsin



                                                                                                   DEF-WEC000122



                                                                                                      DEF-WEC000001
WisconsinCase:
          Absentee    Ballot Request
               3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 124 of 127
      You must be registered to vote before requesting an absentee ballot.

X     You must provide a copy of your photo ID with this request.

      You must return this request to the WEC or your municipal clerk so it is received no later than 5:00p.m. on October 29, 2020.

J     This request must be completed by the voter unless assistance is required due to physical disability.

a)    If you have questions while completing this request, please contact us at (866) 868-3947.                                                                                      Please complete legibly
                                                                                                                                                                            Additional instructions on reverse


                                       First Name                                                                                                       Middle Name


          Voter                        Last Name                                                                                                                               Suffix (Jr. II, etc.)

       Information
                                  1    Street Address                                                                                                                               Apt/Room #


                                       City/Town/Village of                                                                                                      State                        Zip
     provide your name and
    residential voting address                If you are a military or overseas voter, please check the appropriate box:
     as they appear on your
                                              See additional info on back
     Wisconsin voter record                                                      ❑         Military          ❑      Permanent Overseas                    ❑      Temporary Overseas


                                       ❑      Mailing address same as above (check box and proceed to section 3).


  Where do you                         If you would like your ballot mailed to a different address, provide that information below:

 want your ballot 2                    Street Address (or P.O. Box)
      sent?
                                       City/State/Country/Zip
                                                                                                                            Please see the back of this form for information on receiving your ballot by email or fax.




       For which                       ❑      The General Election on November 3, 2020

     election(s) do                    ❑      For indefinitely-confined voters only: I certify that I am indefinitely confined due to age, illness, infirmity, or disability

      you want a                  3           and request absentee ballots be sent to me automatically until I am no longer confined or I fail to return a ballot.
                                              Anyone who makes false statements in order to obtain an absentee ballot may be fined not more than $1,000 or imprisoned for not more than 6 months or both.
                                              Wisconsin Stale Statutes sections 12.13(3)(i) and 12.60(1)(b).
        ballot?
             mark only one
                                            To certify as indefinitely confined your signature is required here (or an assistant may sign on your behalf if you are unable to sign because of a physical disability).


                                              Please check this box to affirm that, if required, you are providing a photocopy of acceptable photo ID.
Make sure you're                       ❑
                                            These are common types of acceptable photo ID. Check the box for the type you are including with your request:
   providing a
  photocopy of                                Wisconsin driver
                                              license or state-
                                                                         University,
                                                                       college, or tech
                                                                                                Military ID card
                                                                                                   or photo ID
                                                                                                                      U.S. Passport
                                                                                                                      booklet or card
                                                                                                                                              Certificate of
                                                                                                                                              Naturalization
                                                                                                                                                                    ID card issued
                                                                                                                                                                     by a federally
                                                                                                                                                                                              A receipt for a
                                                                                                                                                                                            Wisconsin driver
acceptable photo 4                             issued ID card          college ID (with          issued by the                                                        recognized            license or state-
                                                                         enrollment             Department of                                                       Wisconsin Tribe             issued ID
        ID                                                               verification)          Veterans Affairs


      additional info on back
                                                               Please do not include the original physical version of your photo ID when returning your request.

                                       Please consider providing your contact information in case the WEC or your clerk need to follow up on your request (optional).

         Contact                  5    Phone Number              (                     )
       Information
                                       Email Address


                                              I am a registered, eligible voter in the State of Wisconsin and my name and address are up-to-date in my voter registration record.

                                       By signing this absentee ballot request form, I attest that the information provided is true and correct to the best ofmy knowledge and ability and I have not

 V    oter      Signature         6
                                       provided any false information for the purpose of obtaining an absentee ballot. Wisconsin State Statutes sections 12.13(3)(i) and 12.60(1)(b).



                                        X
                                            Voter Signature                                                                               Today's Date

         Assistant                     I certify that the application is made on request and by authorization of the named elector who is unable to sign the application due to a physical disability.

 if someone signed this form on   7 X                                                                                                                                                          11 9
          your behalf                       Assistant Signature                                                                           Today's Date

                                                                                                                                                                                        DEF-WEC000123



                                                                                                                                                                                             DEF-WEC000001
Wisconsin Case:
          Absentee   Ballot Request
                3:15-cv-00324-jdp   Instructions
                                  Document #: 401-21 Filed: 09/18/20 Page 125 of 127
Photo ID requirement: If you have not provided a copy of acceptable photo ID with a prior absentee ballot request, a copy of a photo
ID must be attached to this request. You may submit your request and a photocopy of your ID by mail, fax, or email.

                                                 The following documents are acceptable photo ID
          • State of Wisconsin driver license or ID card                           •   U.S passport booklet or card
          • Military ID card issued by a U.S. uniformed service                    •   Certification of Naturalization
          • Photo ID issued by the federal Department of Veterans                  •   Wisconsin DOT driver license or ID card receipt
            Affairs                                                                •   Citation/notice to revoke or suspend Wisconsin driver
          • University, college, or technical college ID AND proof                     license
            of enrollment (examples include a fee receipt, class                       ID card issued by a federally recognized Indian tribe in
            schedule, or enrollment verification form)                                 Wisconsin

                                        For additional information about photo ID, visit https://bringit.wi.gov,
                                         or contact the Wisconsin Elections Commission at (866) 868-3947.


    Indefinitely Confined, Military, Permanent Overseas, and Confidential voters are not required to provide photo ID with this request.


      •   Provide your name as you are registered to vote in Wisconsin. If applicable, please provide your suffix (Jr, Sr, etc.) and/or middle name.
      •   Provide your home address (legal voting residence) with full house number (including fractions, if any).
      •   Indicate the municipality. Use the municipality's formal name (for example: City of Ashland, Village of Greendale, or Town of Albion).
      •   You may not enter a P.O. Box as a voting residence. A rural route box without a number may not be used.
      •   Please indicate if you are an active duty military voter, a permanent overseas voter, or a temporary overseas voter.
            • A military voter is a person, or the spouse or dependent of a person who is a member of a uniformed service or the Merchant Marine, a civilian
              employee of the United States, a civilian officially attached to a uniform service and serving outside the United States, or a Peace Corps volunteer.
              Military voters do not need to register to vote.
            • A permanent overseas voter is a person who is a United States citizen. 18 years old or older, who last resided in Wisconsin prior to leaving the
              United States, is not registered at any other location and has no present intent to return. An adult child of a United States citizen who resided in
              Wisconsin prior to moving abroad qualifies as a permanent overseas voter. Permanent overseas voters will receive ballots for federal offices only
              and must be registered prior to receiving a ballot.
            • A temporary overseas voter is a person who is eligible to vote in Wisconsin and has a present intent to return. They will receive the full ballot and
              need to be registered to vote prior to receiving a ballot.

      •   Mark the first box if you would like the ballot mailed to the address listed in section 1.
      •   If you would like your ballot mailed to a different address than the address in section 1, please list this address or P.O. Box here.
      •   If no preference is indicated, your absentee ballot will be mailed to the address you provided in section 1.
      •   If you would like to receive your ballot by email or fax, please contact us at (866) 868-3947 for additional information.
      •   Voters who request their ballots by email or fax will require access to a printer and must provide their own envelope and postage to return their ballot.

      • Mark the first box if you would like to receive a ballot for the November 3, 2020 General Election.
      • Mark the second box only if you are indefinitely confined due to age, illness, infirmity, or disability and wish to request absentee ballots for all elections
        until you are no longer confined or until you fail to return a ballot. Indefinitely confined voters are not required to provide photo ID with this
        request.

      • Please confirm that you are attaching a copy of acceptable photo ID to your absentee ballot request.
      • There may be delays in receiving your absentee ballot if you do not attach a copy of acceptable photo ID to your request.

      • Consider providing your phone number or email address so the Wisconsin Elections Commission or your municipal clerk can contact you about your
        request if necessary. Providing this information is optional and, if included, your contact information will be subject to public records requests.

      • By signing this absentee ballot request form, you certify and attest that the information provided is true and correct to the best of your knowledge and
        ability, and that you have not provided any false information for the purpose of obtaining an absentee ballot. Anyone who makes false statements in
        order to obtain an absentee ballot may be fined not more than $1,000 or imprisoned for not more than 6 months or both. Wisconsin State Statutes
        12.13(3)0) and 12.60(1)(b).
      • You must be registered to vote before you can request an absentee ballot. Please check this box to confirm that you are registered and that your
        name and address are current in your voter registration record.
      • To confirm that you are registered to vote and that the information in your registration record is up-to-date, please visit https://myvote.wi.gov or
        contact us by phone at (866) 868-3947.

      • In the situation where the elector is unable to sign this form due to a physical disability, the elector may authorize another elector to sign on his or
        her behalf. Any elector signing an application on another elector's behalf shall attest to a statement that the application is made on request and by
        authorization of the named elector, who is unable to sign the application due to a physical disability.


                             I   This request must be received by the WEC or delivered to your municipal clerk no later than 5:00 p.m. on October 29, 2020.
                                     Return your request by mail to the WEC:
                                     Wisconsin Elections Commission
                                                                                            To find contact information for your municipal clerk,
                                     P.O. Box 7984                                     or
                                                                                            visit https://myvote.wi.gov
                                     Madison, WI 53707-7984
                                                                                                                                                   120

                                                                                                                                              DEF-WEC000124



                                                                                                                                                  DEF-WEC000001
                                                                                Appendix
        Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 126 of 127
             Uniform Instructions for Wisconsin Absentee Voters
Confirm the envelope from your clerk contains your ballot and the envelope you'll use to return your ballot.

0    Read and follow the instructions on your ballot. Mistakes may prevent your votes from being
     counted.

0    You must vote your ballot in the presence of an adult witness:
                        • Start by showing the witness your unmarked ballot.
                        • Mark your ballot in the presence of your witness.
                        • Your witness must confirm that you are the one completing your ballot but, because
                          voting is a private activity, your witness cannot tell you who or what to vote for and
                          cannot see the choices you make on your ballot.
                               Who can be a witness?                                            Who cannot be a witness?

       • A witness must a U.S. Citizen who is at least 18 years old.
       • For military or overseas voters, your witness must be at least 18                   • A candidate on the ballot for
         years old but is not required to be a U.S. Citizen.                                   this election.
       • A witness can be a friend, spouse, family member, neighbor, etc.
     If you're having trouble finding a witness or have questions about the witness requirement, please contact your municipal clerk or
               the Wisconsin Elections Commission for assistance. Contact information can be found on the back of this page.


0    Refold your voted ballot and place it inside of the return envelope.


0    Seal the envelope in the presence of your witness.


0    Fill out the required sections of the form on the absentee return envelope.

                      To make sure your ballot is counted, double check the following before you return it:
                       • Your voter information: this section is usually completed by your clerk and includes the
                         date of the election, the county and municipality in which you are registered, your name, the
                         address where you are registered, city, and zip code.
                       • Voter Signature: you (or your assistant) must sign in the Certification of Voter section.
                       • Witness Signature and Address: your witness must sign and provide their full address
                         (street number, street name, city) in the Certification of Witness section.
                       • Make sure your ballot is in your envelope and make sure the envelope is sealed properly.
                      If any of the required information above is missing, your ballot will not be counted.

0    Return your ballot.

                        • Your ballot must be received in time to be delivered to your polling place no later than
                          8:00 p.m. on Election Day. There are a few options for returning your ballot.
                           You can:
                             • Mail it back
                             • Drop it off at your municipal clerk's office
                             • Drop it off at your polling place or central count location
                             • Drop it off in an absentee ballot drop box (if available)

                        • The United States Postal Service recommends mailing your ballot at least one week
           _1_            before Election Day. Returning a ballot from overseas may take longer.
                        • Absentee ballots may not be returned by email or fax.
                                                                                                        121

                                                                                                                        DEF-WEC000125



                                                                                                                            DEF-WEC000001
           Case: 3:15-cv-00324-jdp Document #: 401-21 Filed: 09/18/20 Page 127 of 127
Getting Assistance
If you need help reading or filling out your ballot or absentee return envelope, you may ask for assistance from
anyone who is not your employer or a representative of your labor union. Your assistant may also serve as
your witness. Explaining how to fill out your ballot or return envelope is not "assistance."

                          With your ballot                                                       With your absentee return envelope
  • Your assistant must sign in the Certification of
                                                                                         • If someone signs your absentee return envelope
    Voter Assistance section.
                                                                                           on your behalf, make sure they also sign in the
  • Your assistant can read your ballot to you or fill out
                                                                                           Certification of Assistant section.
    your ballot under your direction, but cannot tell you
                                                                                         • Your assistant may also serve as your witness.
    how to vote.


Correcting Ballot Mistakes
  • If you make a mistake while marking your ballot or otherwise require a replacement ballot, contact your
    municipal clerk. Your municipal clerk's contact information is listed below.
  • If there is not enough time to request a replacement ballot and you have not returned your ballot, you may
    still vote in-person at the polls on Election Day.
  • Different types of voters have different deadlines for requesting a replacement ballot. Please see below for
    additional details.

   5:00 p.m. on the Thursday before the election                                            5:00 p.m. on the Friday before the election
  • Regular absentee voters
                                                                                         • Military voters*
  • Permanent overseas voters
                                                                                         • Indefinitely confined voters
  • Temporary overseas voters
*If the ballot contains federal offices, military voters away from home may request replacement ballots until 5:00 p.m. on Election Day



Voter Photo Identification Information
  • If you have received your ballot, then a copy of your photo ID is already on file or you are exempt from the
    requirement. You do not need to provide another copy of photo ID unless instructed by your clerk.
  • If you have questions about the photo ID requirement, please contact your municipal clerk.



                       If you have any questions, please contact your municipal clerk for assistance.
              Municipal Clerk Contact Information                                            State Election Official Contact Information


 (Name of Municipal Clerk)                                                           Wisconsin Elections Commission

                                                                                    Help Desk: (608) 261-2028
 (Name of Municipality)
                                                                                    Email: elections@wi.gov
 Phone:
 Email:                                                                             For voter information, check out MyVote.wi.gov
 Fax:
Uniform Instructions for Wisconsin Absentee Voters
I Rev 8-2020 I Wisconsin Elections Commission, P.O. Box 7984, Madison, WI 5377-7984 I (608) 261-2028 I web: elections.wi.gov I email: elections@wi.gov


                                                                                                                                                         122

                                                                                                                                                    DEF-WEC000126



                                                                                                                                                         DEF-WEC000001
